Exhibit 10.38

 

 

 

Loan No: 31-0925537

LOAN AGREEMENT

Dated as of September 30, 2014

Between

THE ENTITIES SET FORTH ON SCHEDULE VI, collectively

as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1  
Section 1.1     

Definitions

     1   Section 1.2     

Principles of Construction

     19   ARTICLE 2. GENERAL TERMS      20   Section 2.1     

The Loan

     20   Section 2.2     

Disbursement to Borrower

     20   Section 2.3     

The Note and the Other Loan Documents

     20   Section 2.4     

Use of Proceeds

     20   Section 2.5     

Interest Rate

     20   Section 2.6     

Loan Payments

     21   Section 2.7     

Prepayments

     22   Section 2.8     

Defeasance

     24   Section 2.9     

Partial Release

     27   ARTICLE 3. REPRESENTATIONS AND WARRANTIES      28   Section 3.1     

Legal Status and Authority

     28   Section 3.2     

Validity of Documents

     29   Section 3.3     

Litigation

     29   Section 3.4     

Agreements

     30   Section 3.5     

Financial Condition

     30   Section 3.6     

Disclosure

     30   Section 3.7     

No Plan Assets

     30   Section 3.8     

Not a Foreign Person

     31   Section 3.9     

Business Purposes

     31   Section 3.10     

Borrower Information

     31   Section 3.11     

Status of Property

     31   Section 3.12     

Financial Information

     33   Section 3.13     

Condemnation

     33   Section 3.14     

Separate Lots

     33   Section 3.15     

Insurance

     33   Section 3.16     

Use of Property

     33   Section 3.17     

Leases and Rent Roll

     34   Section 3.18     

Filing and Recording Taxes

     34   Section 3.19     

Management Agreement

     35  

 

i



--------------------------------------------------------------------------------

Section 3.20     

Illegal Activity/Forfeiture

     35   Section 3.21     

Taxes

     35   Section 3.22     

Permitted Encumbrances

     35   Section 3.23     

Material Agreements

     35   Section 3.24     

Non-Consolidation Opinion Assumptions

     36   Section 3.25     

Federal Reserve Regulations

     36   Section 3.26     

Investment Company Act

     36   Section 3.27     

Fraudulent Conveyance

     36   Section 3.28     

Embargoed Person

     37   Section 3.29     

Patriot Act

     37   Section 3.30     

Organizational Chart

     38   Section 3.31     

Bank Holding Company

     38   Section 3.32     

Intentionally Omitted

     38   Section 3.33     

REA Representations

     38   Section 3.34     

No Change in Facts or Circumstances

     38   Section 3.35     

Perfection of Accounts

     39   Section 3.36     

Intentionally Omitted

     39   Section 3.37     

Guarantor Representations

     39   ARTICLE 4. BORROWER COVENANTS      39   Section 4.1     

Existence

     39   Section 4.2     

Applicable Law

     40   Section 4.3     

Maintenance and Use of Property

     40   Section 4.4     

Waste

     41   Section 4.5     

Taxes and Other Charges

     41   Section 4.6     

Litigation

     42   Section 4.7     

Access to Property

     42   Section 4.8     

Notice of Default

     42   Section 4.9     

Cooperate in Legal Proceedings

     42   Section 4.10     

Performance by Borrower

     42   Section 4.11     

Awards

     43   Section 4.12     

Books and Records

     43   Section 4.13     

Estoppel Certificates

     45   Section 4.14     

Leases and Rents

     46   Section 4.15     

Management Agreement

     48   Section 4.16     

Payment for Labor and Materials

     50   Section 4.17     

Performance of Other Agreements

     51   Section 4.18     

Debt Cancellation

     51  

 

ii



--------------------------------------------------------------------------------

Section 4.19     

ERISA

     51   Section 4.20     

No Joint Assessment

     52   Section 4.21     

Alterations

     52   Section 4.22     

REA Covenants

     53   Section 4.23     

Material Agreements

     53   ARTICLE 5. ENTITY COVENANTS      54   Section 5.1     

Single Purpose Entity/Separateness

     54   Section 5.2     

Independent Director

     60   Section 5.3     

Change of Name, Identity or Structure

     62   Section 5.4     

Business and Operations

     62   ARTICLE 6. NO SALE OR ENCUMBRANCE      62   Section 6.1     

Transfer Definitions

     62   Section 6.2     

No Sale/Encumbrance

     63   Section 6.3     

Permitted Equity Transfers

     63   Section 6.4     

Permitted Property Transfers (Assumptions)

     64   Section 6.5     

Lender’s Rights

     67   Section 6.6     

Substitution

     67   ARTICLE 7. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION      73  
Section 7.1     

Insurance

     73   Section 7.2     

Casualty

     79   Section 7.3     

Condemnation

     79   Section 7.4     

Restoration

     80   ARTICLE 8. RESERVE FUNDS      84   Section 8.1     

Tax Reserve Funds

     84   Section 8.2     

Insurance Reserve Funds

     85   Section 8.3     

Intentionally Omitted

     86   Section 8.4     

Replacement Reserve Funds

     86   Section 8.5     

Leasing Reserve Funds

     87   Section 8.6     

The Accounts Generally

     88   Section 8.7     

Intentionally Omitted

     90   Section 8.8     

Intentionally Omitted

     90   Section 8.9     

Existing TI/LC Obligations Reserve Funds

     90  

 

iii



--------------------------------------------------------------------------------

ARTICLE 9. CASH MANAGEMENT AGREEMENT      90   Section 9.1     

Cash Management Agreement

     90   Section 9.2     

Cash Flow Sweep

     90   ARTICLE 10. EVENTS OF DEFAULT; REMEDIES      90   Section 10.1     

Event of Default

     90   Section 10.2     

Remedies

     93   ARTICLE 11. SECONDARY MARKET      95   Section 11.1     

Securitization

     95   Section 11.2     

Securitization Indemnification

     98   Section 11.3     

REMIC Savings Clause

     100   Section 11.4     

Servicer

     101   Section 11.5     

Rating Agency Costs

     101   Section 11.6     

Mezzanine Option

     101   Section 11.7     

Conversion to Registered Form

     101   ARTICLE 12. INDEMNIFICATIONS      102   Section 12.1     

General Indemnification

     102   Section 12.2     

Mortgage and Intangible Tax and Transfer Tax Indemnification

     102   Section 12.3     

ERISA Indemnification

     103   Section 12.4     

Duty to Defend, Legal Fees and Other Fees and Expenses

     103   Section 12.5     

Survival

     103   Section 12.6     

Environmental Indemnity

     103   ARTICLE 13. EXCULPATION      103   Section 13.1     

Exculpation

     103   Section 13.2     

Survival

     107   ARTICLE 14. NOTICES      107   Section 14.1     

Notices

     107   ARTICLE 15. FURTHER ASSURANCES      108   Section 15.1     

Replacement Documents

     108   Section 15.2     

Recording of Security Instrument, etc

     108   Section 15.3     

Further Acts, etc

     109   Section 15.4     

Changes in Tax, Debt, Credit and Documentary Stamp Laws

     109  

 

iv



--------------------------------------------------------------------------------

ARTICLE 16. WAIVERS      110   Section 16.1     

Remedies Cumulative; Waivers

     110   Section 16.2     

Modification, Waiver in Writing

     110   Section 16.3     

Delay Not a Waiver

     110   Section 16.4     

Waiver of Trial by Jury

     111   Section 16.5     

Waiver of Notice

     111   Section 16.6     

Remedies of Borrower

     111   Section 16.7     

Marshalling and Other Matters

     111   Section 16.8     

Waiver of Statute of Limitations

     112   Section 16.9     

Waiver of Counterclaim

     112   Section 16.10     

Sole Discretion of Lender

     112   ARTICLE 17. MISCELLANEOUS      112   Section 17.1     

Survival

     112   Section 17.2     

Governing Law

     112   Section 17.3     

Headings

     114   Section 17.4     

Severability

     114   Section 17.5     

Preferences

     114   Section 17.6     

Expenses

     115   Section 17.7     

Cost of Enforcement

     116   Section 17.8     

Exhibits and Schedules Incorporated

     116   Section 17.9     

Offsets, Counterclaims and Defenses

     116   Section 17.10     

No Joint Venture or Partnership; No Third Party Beneficiaries

     116   Section 17.11     

Publicity; Advertising

     117   Section 17.12     

Conflict; Construction of Documents; Reliance

     118   Section 17.13     

Entire Agreement

     118   Section 17.14     

Liability

     118   Section 17.15     

Duplicate Originals; Counterparts

     118   Section 17.16     

Contribution

     119   Section 17.17     

Cross Default; Cross Collateralization

     119  

SCHEDULES AND EXHIBITS

 

Exhibit A    Additional Definitions Schedule I    Immediate Repairs Schedule II
   Organizational Chart Schedule III    Description of REA’s Schedule IV   
Intentionally Omitted Schedule V    Allocated Loan Amount Schedule VI   
Borrowers

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of September 30, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California
94612 (together with its successors and/or assigns, “Lender”) and THE ENTITIES
SET FORTH ON SCHEDULE VI, each having an address at c/o Consolidated-Tomoka Land
Co., 1530 Cornerstone Blvd., Suite 100, Daytona Beach, Florida 32117
(individually or collectively, as the context may require, together with their
successors and/or assigns, “Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

  Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, (ii) otherwise meets the Rating
Agency criteria then applicable to such entities and (iii) satisfies the
requirements of Section 5.2 hereof with respect to an Independent Director.

“Accounts” shall mean the Tax Reserve Account, the Insurance Reserve Account,
the Replacement Reserve Account, the Leasing Reserve Account, the Existing TI/LC
Reserve Account, and any other account established by this Agreement or the
other Loan Documents.

“Accrued Interest” shall have the meaning set forth in Section 2.6(b) hereof.

“Act” shall have the meaning set forth in Section 5.1(c) hereof.



--------------------------------------------------------------------------------

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

“Adjusted Interest Rate” shall mean a rate per annum equal to the greater of
(a) the Initial Interest Rate plus 3.0 percent (3.0%) and (b) the sum of (i) the
greater of (x) the offer side on the Anticipated Repayment Date of the Ten Year
Swap Yield as displayed electronically on Telerate Page 19901 on Dow Jones
Telerate, Inc., Bloomberg Financial Markets, or another recognized source of
financial market information selected by Lender and (y) the Treasury Rate as of
the Anticipated Repayment Date, and (ii) four hundred seventy-two points (472
bps).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty-nine percent (49%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.

“Allocated Loan Amount” shall mean, for each Property, the amount set forth on
Schedule V annexed hereto. The Allocated Loan Amount with respect to any
Substitute Property shall, immediately following the applicable substitution
pursuant to Section 6.6, be equal to the Allocated Loan Amount with respect to
the corresponding Substituted Property.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean an amount equal to 2% of the outstanding
principal balance of the Loan.

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v).

“Anticipated Repayment Date” shall mean October 11, 2024.

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

“Applicable Interest Rate” shall mean (i) prior to the Anticipated Repayment
Date, the Initial Interest Rate and (ii) on and after the Anticipated Repayment
Date, the Adjusted Interest Rate.

 

2



--------------------------------------------------------------------------------

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of independent directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.

“Assignment of Management Agreement” shall mean any Conditional Assignment of
Management Agreement entered into after the date hereof among Lender, Borrower
and Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, SPE Component Entity and/or Guarantor.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender and Borrower, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning set forth in Section 7.2.

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

3



--------------------------------------------------------------------------------

“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

“DBRS” shall mean DBRS, Inc.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

“Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit A
attached hereto and made a part hereof. All capitalized terms in such definition
are also set forth on Exhibit A.

“Debt Yield” shall have the meaning set forth on Exhibit A attached hereto and
made a part hereof. All capitalized terms in such definition are also set forth
on Exhibit A.

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

“Defaulting Borrower” shall have the meaning set forth in Section 17.16 hereof.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Applicable
Interest Rate and (b) five percent (5%).

“Defeasance Approval Item” shall have the meaning set forth in Section 2.8
hereof.

“Defeasance Collateral” shall mean either (i) with respect to a Total Defeasance
Event, the Total Defeasance Collateral or (ii) with respect to a Partial
Defeasance Event, the Partial Defeasance Collateral.

“Defeasance Collateral Account” shall have the meaning set forth in Section 2.8
hereof.

 

4



--------------------------------------------------------------------------------

“Defeasance Date” shall have the meaning set forth in Section 2.8 hereof.

“Defeasance Event” shall mean a Total Defeasance Event or a Partial Defeasance
Event, as applicable.

“Defeasance Lockout Release Date” shall mean the earlier to occur of (i) the
third anniversary of the Closing Date and (ii) the date that is two (2) years
from the “startup day” (within the meaning of Section 860G(a)(9) of the IRS
Code) of the REMIC Trust established in connection with the last Securitization
involving any portion of or interest in the Loan.

“Defeased Note” shall have the meaning set forth in Section 2.8 hereof.

“Defined Benefit Plan” shall mean a plan, document, agreement, or arrangement
currently or previously maintained or sponsored by the Borrower or by any ERISA
Affiliate or to which either the Borrower or any ERISA Affiliate currently
makes, or previously made, contributions and (i) that provides or is expected to
provide retirement benefits to employees or other workers and (ii) under which
the Borrower could reasonably be expected to have any liability (including
liability attributable from an ERISA Affiliate). A Defined Benefit Plan shall
include any plan that if it were terminated at any time, would result in
Borrower or any ERISA Affiliate being deemed to be a “contributing sponsor” (as
defined in Section 4001(a)(13) of ERISA) of the terminated plan pursuant to
ERISA Section 4069. A Defined Benefit Plan does not include a Multiemployer
Plan.

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.

 

5



--------------------------------------------------------------------------------

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.

“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

“Existing Leases” shall mean those Leases as in effect as of the date hereof.

“Existing TI/LC Reserve Account” shall have the meaning set forth in Section 8.9
hereof.

“Existing TI/LC Reserve Funds” shall have the meaning set forth in Section 8.9
hereof.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Guarantor” shall mean Consolidated-Tomoka Land Co., a Florida corporation.

 

6



--------------------------------------------------------------------------------

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

“Harris Teeter” shall mean Harris Teeter, LLC, and any permitted successor
thereto with respect to the Harris Teeter Lease.

“Harris Teeter Condemnation Requirements” shall have the meaning set forth in
Section 2.7 hereof.

“Harris Teeter Lease” shall mean that certain Lease dated as of April 17, 2008,
by and between Harris Teeter, Inc., predecessor-in-interest to Harris Teeter as
tenant, and Harris Teeter Properties, LLC, predecessor-in-interest to Golden
Arrow Charlotte NC LLC, as landlord, as the same may be amended, modified or
restated in accordance with the terms of this Agreement.

“Harris Teeter Property” shall mean that certain Individual Property located in
Charlotte, North Carolina.

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

“Immediate Repairs” shall have the meaning set forth in Section 4.24 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

 

7



--------------------------------------------------------------------------------

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

“Individual Property” shall mean each “Property” as such term is defined in each
Security Instrument.

“Initial Interest Rate” shall mean a rate per annum equal to four and
thirty-three hundredths percent (4.33%).

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

“Insurance Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

“Interest Accrual Period” shall mean the period beginning on the eleventh
(11th) day of each calendar month during the term of the Loan and ending on (but
including) the tenth (10th) day of the following calendar month.

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with a Securitization of the
Loan (or any portion thereof or interest therein).

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Kroll” shall mean Kroll Bond Rating Agency, Inc.

“Land” shall have the meaning set forth in the Security Instrument.

“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing for the occupancy or possession of the Land
and/or the Improvements heretofore or hereafter entered into and all extensions,
amendments and modifications thereto, whether before or after the filing by or
against Borrower of any petition for relief under Creditors Rights Laws.

“Leasing Reserve Account” shall have the meaning set forth in Section 8.5
hereof.

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.

“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.5 hereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

 

8



--------------------------------------------------------------------------------

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect
interest in Borrower or any SPE Component Entity, including any conditional sale
or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, any Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty and all other documents
executed and/or delivered in connection with the Loan.

“Loan-To-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the outstanding principal balance of the
Loan and the denominator of which is the value of the Property based on a
current appraisal thereof, by (ii) one hundred (100).

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).

“Lowe’s” shall mean Lowe’s Home Centers, LLC, and any permitted successor
thereto with respect to the Harris Teeter Lease.

“Lowe’s Casualty Requirements” shall have the meaning set forth in Section 2.7
hereof.

“Lowe’s Lease” shall mean that certain Lease dated as of May 21, 1996, by and
between Lowe’s Home Centers, Inc., predecessor-in-interest to Lowe’s as tenant,
and Earlon C. McWhorter, predecessor-in-interest to CTLC Golden Arrow Katy LLC,
as landlord, as amended by that certain First Amendment to Lease dated as of
June 18, 1997, as amended by that certain Second Amendment to Lease dated as of
March 11, 2014, as the same may be further amended, modified or restated in
accordance with the terms of this Agreement.

“Lowe’s Property” shall mean that certain Individual Property located in Katy,
Texas.

 

9



--------------------------------------------------------------------------------

“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, either (A) accounts
for 20% or more of the total rental income for any Individual Property, or
(B) demises 20% or more of an Individual Property’s gross leasable area,
(ii) any Lease which contains any option, offer, right of first refusal or other
similar entitlement to acquire all or any portion of the Property, and (iii) any
instrument guaranteeing or providing credit support for any Lease meeting the
requirements of (i) and/or (ii) above.

“Management Agreement” shall mean any management agreement entered into by and
between Borrower and Manager in accordance with the terms hereof and of the
other Loan Documents, pursuant to which Manager is to provide management and
other services with respect to the Property.

“Manager” shall mean any entity selected as the manager of the Property in
accordance with the terms of this Agreement or the other Loan Documents.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, management, operations or condition
(financial or otherwise) of Borrower, Guarantor or the Property, (iii) the
enforceability, validity, perfection or priority of the lien of the Security
Instrument or the other Loan Documents, (iv) the ability of Borrower to perform
its obligations under the Security Instrument or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of Borrower to pay more
than $100,000.00 per annum; or (ii) the term thereof extends beyond one year
(unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind).

“Maturity Date” shall mean October 11, 2034 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” shall have the meaning set forth in Section 5.1(c) hereof.

“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.

“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

 

10



--------------------------------------------------------------------------------

“Monthly Debt Service Payment Amount” shall mean a payment equal to the amount
of interest which has accrued during the preceding Interest Accrual Period
computed at the Applicable Interest Rate.

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.

“Monthly Payment Date” shall mean the eleventh (11th) day of every calendar
month occurring during the term of the Loan.

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.

“Moody’s” shall mean Moody’s Investor Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37)(A) of ERISA or Section 4001(a)(3) of ERISA, and to which Borrower
or any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

“New Manager” shall have the meaning set forth in Section 4.15 hereof.

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Brownstein Hyatt Farber
Schreck, LLP in connection with the closing of the Loan.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $30,000,000, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

 

11



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

“Overpaying Borrower” shall have the meaning set forth in Section 17.16 hereof.

“Partial Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates under the Defeased Note and
other scheduled payment dates, if any, under the Defeased Note after the
Defeasance Date and up to and including the Open Period Start Date of the
Defeased Note, and (ii) in amounts equal to or greater than the Partial
Defeasance Scheduled Defeasance Payments relating to such Monthly Payment Dates
under the Defeased Note and other scheduled payment dates under the Defeased
Note.

“Partial Defeasance Event” shall have the meaning set forth in Section 2.8
hereof.

“Partial Defeasance Scheduled Defeasance Payments” shall mean scheduled payments
of interest and principal under the Defeased Note for all Monthly Payment Dates
occurring after the Defeasance Date and up to and including the Open Period
Start Date with respect to the Defeased Note, and all payments required after
the Defeasance Date, if any, under the Loan Documents for servicing fees, rating
surveillance charges (to the extent applicable) and other similar charges.

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy,
(c) liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s sole discretion, and (e) Liens contested
pursuant to the terms and conditions of the Loan Documents.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.

“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.

 

12



--------------------------------------------------------------------------------

“Permitted Property Transfer” shall have the meaning set forth in Section 6.4
hereof.

“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a
Permitted Property Transfer, (iii) a Lease entered into in accordance with the
terms hereof, (iv) any Permitted Encumbrances, and/or (v) any Permitted
Equipment Leases.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

“Policies” shall have the meaning specified in Section 7.1 hereof.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

“Property” shall, individually or collectively, as the context may require, each
Individual Property.

“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of securitized commercial mortgage loans.

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the terms hereof, including brokerage commissions and tenant
improvements, which expenses (a) (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically approved by Lender,
(ii) in connection with Leases which do not require Lender’s approval under the
Loan Documents, are incurred in the ordinary course of business and are on
market terms and conditions, or (iii) are otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (b) are
substantiated by executed Lease documents and/or brokerage agreements. With
respect to Qualified Leasing Expenses pursuant to clauses (ii) and (iii) above,
Lender shall have received and approved a budget for such tenant improvement
costs and a schedule of leasing commissions payments payable in connection with
any Qualified Leasing Expenses.

“Qualified Manager” as used herein shall mean a reputable and experienced
professional management organization approved by Lender (which such approval
may, at Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation with regard to both the identity of the proposed manager and the
replacement management agreement pursuant to which such manager will be
employed).

 

13



--------------------------------------------------------------------------------

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any successor thereto, or any other nationally-recognized
statistical rating agency which has been approved by Lender, but only to the
extent that such Rating Agency has been designated by Lender, or is anticipated
to be designated by Lender, in connection with any Secondary Market Transaction.

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrower’s sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. For the purposes of this Agreement
and the other Loan Documents, if any Rating Agency shall waive, decline or
refuse to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable; provided, however, if Lender does not have a separate and
independent approval right with respect to such event set forth herein or in the
other Loan Documents, as applicable, then the term “Rating Agency Confirmation”
shall be deemed instead to require the approval of Lender based on its good
faith determination. For purposes of clarity, any such waiver, declination or
refusal to review or otherwise engage in any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents shall not be deemed a
waiver, declination or refusal to review or otherwise engage in any subsequent
request for a Rating Agency Confirmation hereunder or under the other Loan
Documents, and the condition for Rating Agency Confirmation pursuant to this
Agreement and the other Loan Documents for any subsequent request shall apply
regardless of any previous waiver, declination or refusal to review or otherwise
engage in such prior request.

“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Loan” shall mean a loan made to an Affiliate of Borrower, or secured by
a Related Property, that is included with the Loan (or a portion of the Loan) in
a Securitization.

“Related Party” shall have the meaning set forth in Section 5.1(e)(xi) hereof.

 

14



--------------------------------------------------------------------------------

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.

“Release Amount” shall mean an amount equal to the greater of (i) 100% of the
net proceeds of the sale of such Individual Property, as reasonably determined
by Lender, (ii) 125% of the Allocated Loan Amount with respect to each
Individual Property being released from the Security Instrument pursuant to the
terms and conditions hereof or (iii) such greater amount as may be required to
maintain compliance with REMIC Requirements.

“Release Property” shall have the meaning set forth in Section 2.9 hereof.

“Release Security Instrument” shall have the meaning set forth in Section 2.9
hereof.

“Remaining Property” shall have the meaning set forth in Section 2.9.

“REMIC Requirements” shall mean any applicable federal income tax requirements
relating to the continued qualification of any REMIC Trust (including, without
limitation, the continued treatment of the Loan as a “qualified mortgage” in the
hands of the REMIC Trust) as such under the IRS Code, the non-imposition of any
tax on such REMIC Trust under the IRS Code (including, without limitation, the
taxes on “prohibited transactions” and “contributions”), and any other
constraints, rules or other regulations or requirements relating to the
servicing, modification or other similar matters with respect to the Loan (or
any portion thereof or interest therein) that may exist in, or be promulgated
administratively under, the IRS Code.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

“Rents” shall have the meaning set forth in the Security Instrument.

“Replacement Reserve Account” shall have the meaning set forth in Section 8.4
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.

“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

 

15



--------------------------------------------------------------------------------

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Replacement Reserve Funds, the Leasing Reserve Funds, the Existing TI/LC
Reserve Funds, and any other escrow funds established by this Agreement or the
other Loan Documents.

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president of such Person or such other similar officer of such Person
reasonably acceptable to Lender and appropriately authorized by the applicable
Person in a manner reasonably acceptable to Lender.

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

“Restoration Threshold” shall mean an amount equal to 2% of the outstanding
principal balance of the Loan.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note for all Monthly Payment Dates occurring after the
Defeasance Date and up to and including the Open Period Start Date (including
the outstanding principal balance on the Note as of the Open Period Start Date),
and all payments required after the Defeasance Date, if any, under the Loan
Documents for servicing fees, rating surveillance charges (to the extent
applicable) and other similar charges.

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

“Securities” shall have the meaning set forth in Section 11.1 hereof.

“Securities Act” shall have the meaning set forth in Section 11.2 hereof.

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

“Security Instrument” shall mean, individually or collectively, as the context
may require, each of the first priority (i) Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated the date hereof with
respect to the Individual Property located in Houston, Texas; (ii) Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated the date hereof with respect to the Individual Property

 

16



--------------------------------------------------------------------------------

located in Charlotte, North Carolina; (iii) Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated the date hereof with
respect to the Individual Property located in Renton, Washington; (iv) Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated the date hereof with respect to the Individual Property located in
Glendale, Arizona; (v) Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated the date hereof with respect to the
Individual Property located in Germantown, Maryland; and (vi) Multistate
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated the date hereof with respect to the Individual Property located in
Clermont, Florida, each as executed and delivered by the respective Borrower as
security for the Loan and encumbering the Property, each as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Self-Insurance Requirements” shall have the meaning set forth in Section 7.1
hereof.

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

“Severed Loan Documents” shall have the meaning set forth in Article 10.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.

“SPE Component Entity” shall have the meaning set forth in Section 5.1(b)
hereof.

“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State” shall mean the state in which the Property or any part thereof is
located.

“Substitute Property” shall have the meaning set forth in Section 6.6 hereof.

“Substituted Property” shall have the meaning set forth in Section 6.6 hereof.

“Substitution” shall have the meaning set forth in Section 6.6 hereof.

“Successor Borrower” shall have the meaning set forth in Section 2.8 hereof.

“Tax Waiver Conditions Precedent” shall mean the following conditions precedent:
(i) no Event of Default exists; and (ii) no more than thirty (30) days after the
same have been paid, and in no event prior to the applicable Taxes having become
delinquent, Borrower delivers to Lender evidence in form and substance
satisfactory to Lender that the applicable Taxes have been paid for the
corresponding period.

 

17



--------------------------------------------------------------------------------

“Tax Reserve Account” shall have the meaning set forth in Section 8.1 hereof.

“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.

“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Note after the Defeasance Date and up to and including
the Open Period Start Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments relating to such Monthly Payment Dates and other
scheduled payment dates.

“Total Defeasance Event” shall have the meaning set forth in Section 2.8 hereof.

“Treasury Rate” shall mean, as of the date of determination, the yield,
calculated by Lender by linear interpolation (rounded to the nearest
one-thousandth of one percent (i.e., 0.001%)) of the yields of non-inflation
adjusted non-callable United States Treasury obligations with terms (one longer
and one shorter) most nearly approximating the period from such date of
determination to the Maturity Date, as determined by Lender on the basis of
Federal Reserve Statistical Release H.15-Selected Interest Rates under the
heading U.S. Governmental Security/Treasury Constant Maturities, or another
recognized source of financial market information selected by Lender. Lender’s
determination of the Treasury Rate shall be final absent manifest error.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Undefeased Note” shall have the meaning set forth in Section 2.8 hereof.

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

“U.S. Obligations” shall mean “government securities” as defined in
Section 2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a

 

18



--------------------------------------------------------------------------------

revised and/or alternate definition of “government securities” in connection
with any defeasance hereunder, the foregoing shall be deemed amended in a manner
commensurate therewith and (iii) the aforesaid laws and regulations shall be
deemed to refer to the same as may be and/or may hereafter be amended, restated,
replaced or otherwise modified.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

“Wells Group” shall have the meaning set forth in Section 11.2 hereof.

“Walgreen Lease” shall have the meaning set forth in Section 7.1 hereof.

“Walgreen Property” shall have the meaning set forth in Section 7.1 hereof.

“Walgreen Tenant” shall have the meaning set forth in Section 7.1 hereof.

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.

“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to 3% of the amount prepaid; or
(b) an amount equal to (i) the amount, if any, by which the sum of the present
values as of the prepayment date of all unpaid principal and interest payments
required hereunder, calculated by discounting such payments from the respective
dates each such payment was due hereunder (or, with respect to the payment
required on the Open Period Start Date (assuming the outstanding principal
balance of the Loan is due on the Open Period Start Date), from the Open Period
Start Date) back to the prepayment date at a discount rate equal to the Periodic
Treasury Yield (defined below) exceeds the outstanding principal balance of the
Loan as of the prepayment date, multiplied by (ii) a fraction whose numerator is
the amount prepaid and whose denominator is the outstanding principal balance of
the Loan as of the prepayment date. For purposes of the foregoing, “Periodic
Treasury Yield” shall mean (y) the annual yield to maturity of the actively
traded non-callable United States Treasury fixed interest rate security (other
than any such security which can be surrendered at the option of the holder at
face value in payment of federal estate tax or which was issued at a substantial
discount) that has a maturity closest to (whether before, on or after) the Open
Period Start Date (or if two or more such securities have maturity dates equally
close to the Open Period Start Date, the average annual yield to maturity of all
such securities), as reported in The Wall Street Journal or other authoritative
publication or news retrieval service on the fifth Business Day preceding the
prepayment date, divided by (z) 12. Lender’s calculation of the Yield
Maintenance Premium, and all component calculations, shall be conclusive and
binding on Borrower absent manifest error.

 

  Section 1.2 Principles of Construction.

All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

 

19



--------------------------------------------------------------------------------

ARTICLE 2.

GENERAL TERMS

 

  Section 2.1 The Loan.

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 

  Section 2.2 Disbursement to Borrower.

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be re-borrowed.

 

  Section 2.3 The Note and the Other Loan Documents.

The Loan shall be evidenced by the Note and this Agreement and secured by this
Agreement, the Security Instrument and the other Loan Documents.

 

  Section 2.4 Use of Proceeds.

Borrower shall use the proceeds of the Loan to (i) pay and discharge any
existing loans relating to the Property, (ii) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (iii) make
initial deposits of the Reserve Funds, (iv) pay costs and expenses incurred in
connection with the closing of the Loan, and (v) to the extent any proceeds
remain after satisfying clauses (i) through (iv) above, for such lawful purpose
as Borrower shall designate.

 

  Section 2.5 Interest Rate.

(a) Initial Interest Rate. Generally, interest on the outstanding principal
balance of the Loan shall accrue from the Closing Date (i) up to but excluding
the Anticipated Repayment Date at the Initial Interest Rate if the Loan is not
repaid in full on or before the Anticipated Repayment Date, or (ii) up to and
including the Anticipated Repayment Date at the Initial Interest Rate if the
Loan is repaid in full on or before the Anticipated Repayment Date.

(b) Adjusted Interest Rate. Unless the Loan is repaid in full on or before the
Anticipated Repayment Date, interest on the outstanding principal balance of the
Loan, including without limitation Accrued Interest, shall accrue from and
including the Anticipated Repayment Date to and including the Maturity Date at
the Adjusted Interest Rate.

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

 

20



--------------------------------------------------------------------------------

(d) Interest Calculation. Interest on the outstanding principal balance of the
Loan shall accrue at the Applicable Interest Rate calculated on an Actual/360
Basis. Borrower acknowledges that interest calculated on an Actual/360 Basis
exceeds interest calculated on a 30/360 Basis and, therefore: (i) a greater
portion of each monthly installment of principal (if applicable) and interest
will be applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis and (ii) the unpaid principal balance of the
Loan on the Anticipated Repayment Date or the Maturity Date will be greater
using the Actual/360 Basis than would be the case if interest accrued on a
30/360 Basis.

(e) Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the sums due under the Loan, shall, to the extent permitted by
Applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

  Section 2.6 Loan Payments.

(a) Payment Before Anticipated Repayment Date. Borrower shall make a payment to
Lender of interest only on the Closing Date for the period from the Closing Date
through (but excluding) the eleventh (11th) day of either (i) the month in which
the Closing Date occurs (if such Closing Date is on or after the first (1st) day
of such month, but prior to the eleventh (11th) day of such month) or (ii) if
the Closing Date is after the eleventh (11th) day of the then current calendar
month, the calendar month following the calendar month in which the Closing Date
occurs (unless the Closing Date is the eleventh (11th) day of a calendar month,
in which case no such separate payment of interest shall be due). Borrower shall
make a payment to Lender of interest in the amount of the Monthly Debt Service
Payment Amount on the Monthly Payment Date occurring in November, 2014 and on
each Monthly Payment Date thereafter to and including the Anticipated Repayment
Date. Each payment shall be applied first to accrued and unpaid interest and the
balance, if any, to principal.

(b) Payment After Anticipated Repayment Date. On each Monthly Payment Date
occurring after the Anticipated Repayment Date, Borrower shall (i) make a
payment to Lender of interest in the amount of the Monthly Debt Service Payment
Amount, such payment to be applied to interest in an amount equal to interest
that would have accrued on the outstanding principal balance of the Loan at the
Initial Interest Rate, and (ii) pay to Lender amounts as set forth in
Section 5(b)(ix) of the Cash Management Agreement. Interest accrued at the
Adjusted Interest Rate and not paid pursuant to the preceding sentence (such
interest, “Accrued Interest”) shall be paid in accordance with Section 5(b)(ix)
of the Cash Management Agreement.

 

21



--------------------------------------------------------------------------------

(c) Payment on Maturity. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.

(d) Late Payment Charge. If any payment of any sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower within five (5) days when due, Borrower shall pay to Lender upon demand
an amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by Applicable Law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents.

(e) Method and Place of Payment.

(i) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than Noon, California time, on the date when due and shall be made in lawful
money of the United States of America in immediately available funds at Lender’s
office, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

(ii) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be deemed to be the immediately succeeding Business Day.

(iii) All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

  Section 2.7 Prepayments.

(a) Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part. On and after the Monthly Payment Date
occurring three (3) months prior to the Anticipated Repayment Date (the “Open
Period Start Date”), Borrower may, provided no Event of Default has occurred and
is continuing, at its option and upon thirty (30) days prior notice to Lender
(or such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of the Yield
Maintenance Premium in which case the lien of the Security Instrument shall be
released at Borrower’s cost. Any prepayment received by Lender on a date other
than a Monthly Payment Date shall include interest which would have accrued
thereon to the next Monthly Payment Date (such amounts, the “Interest
Shortfall”).

 

22



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrower for Restoration pursuant to the terms of this Agreement, Lender shall
apply one hundred percent (100%) of such Net Proceeds against the outstanding
principal balance of the Note) and, if such Net Proceeds exceed the Restoration
Threshold, Borrower may within ninety (90) days of such prepayment, prepay the
entire outstanding balance of the Loan together with any applicable Interest
Shortfall upon ten (10) days prior written notice to Lender. Within one hundred
eighty (180) days of Borrower’s receipt of notice of Harris Teeter’s termination
of the Harris Teeter Lease as a result of a Condemnation at the Harris Teeter
Property, Borrower shall either (i) prepay the Debt in an amount equal to the
then outstanding Allocated Loan Amount of the Harris Teeter Property (after
deducting the Net Proceeds payable and paid to Lender relating to such
Condemnation), together with any Interest Shortfall (and following such payment,
subject to the terms of Section 11.3 hereof to the extent applicable with
respect to any Casualty or Condemnation, Lender shall release the Harris Teeter
Property from the Lien of its Security Instrument), or (ii) effect a
Substitution of the Harris Teeter Property in accordance with Section 6.6 hereof
(clauses (i) and (ii), each a “Harris Teeter Condemnation Requirement”). Within
one hundred eighty (180) days of Borrower’s receipt of notice of Lowe’s
termination of the Lowe’s Lease as a result of a Casualty at the Lowe’s
Property, Borrower shall either (i) prepay the Debt in an amount equal to the
then outstanding Allocated Loan Amount of the Lowe’s Property (after deducting
the Net Proceeds payable and paid to Lender relating to such Casualty) together
with any Interest Shortfall (and following such payment, subject to the terms of
Section 11.3 hereof to the extent applicable with respect to any Casualty or
Condemnation, Lender shall release the Lowe’s Property from the Lien of its
Security Instrument), or (ii) effect a Substitution of the Lowe’s Property in
accordance with Section 6.6 hereof (clauses (i) and (ii), each a “Lowe’s
Casualty Requirement”). No Yield Maintenance Premium shall be due in connection
with any prepayment made pursuant to this Section 2.7(b).

(c) Prepayments After Default. If concurrently with or during the continuance of
an Event of Default, payment of all or any part of the principal of the Loan is
tendered by Borrower, a purchaser at foreclosure or any other Person, such
tender shall be deemed an attempt to circumvent the prohibition against
prepayment prior to the Open Period Start Date as set forth herein and Borrower,
such purchaser at foreclosure or other Person shall pay (i) the Yield
Maintenance Premium and (ii) Interest Shortfall, in addition to the outstanding
principal balance, all accrued and unpaid interest and other amounts payable
under the Loan Documents. Borrower acknowledges that (i) a prepayment will cause
damage to Lender; (ii) the Yield Maintenance Premium is intended to compensate
Lender for the loss of its investment and the expense incurred and time and
effort associated with making the Loan, which will not be fully repaid if the
Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment not permitted by the Loan Documents; and
(iv) the Yield Maintenance Premium represents Lender’s and Borrower’s reasonable
estimate of Lender’s damages from the prepayment and is not a penalty.

(d) Intentionally Omitted.

 

23



--------------------------------------------------------------------------------

(e) Release of Lien. Except as expressly set forth in this Article 2, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of the Security Instrument.

 

  Section 2.8 Defeasance.

(a) Provided no Event of Default shall have occurred and remain uncured,
following the Defeasance Lockout Release Date and prior to the Open Period Start
Date (i) Borrower shall have the right to voluntarily defease the entire Loan
and obtain a release of the lien of the Security Instrument by providing Lender
with the Total Defeasance Collateral (hereinafter, a “Total Defeasance Event”)
or (ii) Borrower shall have the right to defease a portion of the Loan subject
to, and in accordance with, this Section 2.8 and Section 2.9 hereof
(hereinafter, a “Partial Defeasance Event”), in each case, subject to the
satisfaction of the following conditions precedent:

(i) Borrower shall provide Lender not less than thirty (30) days’ notice (or
such shorter period of time if permitted by Lender in its sole discretion) but
not more than ninety (90) days’ notice specifying (A) a date (the “Defeasance
Date”) on which the Defeasance Event is to occur and (B) the principal amount of
the Loan to be defeased (which shall be in the amount of the Release Amount in
connection of a Partial Defeasance Event);

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
and payable on the Loan to and including the Defeasance Date; (B) all other
sums, if any, then due and payable under the Note, this Agreement, the Security
Instrument and the other Loan Documents through and including the Defeasance
Date; (C) all escrow, closing, recording, legal, appraisal, Rating Agency and
other actual, reasonable fees, costs and expenses paid or incurred by Lender or
its agents in connection with the Defeasance Event, the release of the lien of
Security Instrument on the Property in connection with a Total Defeasance Event
(or the Release Property in connection with a Partial Defeasance Event), the
review of the proposed Defeasance Collateral and the preparation of the Security
Agreement and related documentation; and (D) any revenue, documentary stamp,
intangible or other taxes, charges or fees due in connection with the transfer
or assumption of the Note and/or the Defeasance Event;

(iii) In the case of a Partial Defeasance Event, Lender, at Borrower’s expense,
shall prepare all necessary documents to sever the indebtedness evidenced by the
Note into two substitute notes, one (the “Defeased Note”) having a principal
balance equal to the defeased portion of the original Note, which Defeased Note
shall be in an amount exactly equal to the Release Amount, and the other (the
“Undefeased Note”) having a principal balance equal to the undefeased portion of
the original Note as of the Defeasance Date. The Defeased Note and the
Undefeased Note shall have identical terms as the original Note, except for the
principal balance, and provided that the Monthly Debt Service Payment Amount
shall be apportioned ratably amongst the Defeased Note and the Undefeased Note,
and the Defeased Note or Defeased Notes and the Undefeased Note or Undefeased
Notes shall be cross-defaulted with each other. A Defeased Note cannot be the
subject of any further Defeasance Event. An Undefeased Note may be the subject
of a further Defeasance Event in accordance with the terms of this Section 2.8;

 

24



--------------------------------------------------------------------------------

(iv) Borrower shall deposit the Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.8(d)
hereof;

(v) Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Defeasance Collateral;

(vi) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Total Defeasance Collateral; (B) if a
Securitization has occurred (1) the REMIC Trust formed pursuant to such
Securitization and/or any subsequent or prior Securitization of the Loan or any
portion thereof or interest therein will each not fail to maintain their
respective status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Total Defeasance Event
pursuant to this Section 2.8 and (2) the Total Defeasance Event would neither
(I) constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.860G02(b)(2) nor (II) cause the Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the IRS
Code; and (C) a New Non-Consolidation Opinion with respect to the Successor
Borrower;

(vii) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Defeasance Event;

(viii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8 have been satisfied;

(ix) Borrower shall deliver a certificate of a “big four” or other public
accounting firm reasonably acceptable to Lender certifying that the Defeasance
Collateral will generate monthly amounts equal to or greater than the Scheduled
Defeasance Payments (or with respect to a Partial Defeasance Event, the Partial
Defeasance Scheduled Defeasance Payments);

(x) Borrower shall deliver such other customary certificates, opinions,
documents and instruments as Lender may reasonably request; and

(xi) Borrower shall pay all actual, reasonable costs and expenses of Lender
incurred in connection with the Total Defeasance Event or Partial Defeasance
Event, as applicable, including, without limitation, Lender’s reasonable
attorneys’ fees and expenses and Rating Agency fees and expenses.

(b) If Borrower has elected to defease the entire Note and the requirements of
this Section 2.8 have been satisfied, the Property shall be released from the
lien of the Security Instrument, the Total Defeasance Collateral pledged
pursuant to the Security Agreement shall be the sole source of collateral
securing the Note, and Lender shall return to Borrower all unapplied

 

25



--------------------------------------------------------------------------------

Reserve Funds. If Borrower has elected to defease a portion of the Note and the
requirements of this Section 2.8 and Section 2.9 have been satisfied, the
Property (other than any applicable Release Property) and the Partial Defeasance
Collateral pledged pursuant to the Security Agreement shall be the source of
collateral securing the Defeased Note and the applicable Release Property, if
any, shall be released from the lien of the Security Instrument by a Release
Security Instrument. In connection with the release (or partial release, as
applicable) of the lien, Borrower shall submit to Lender, not less than ten
(10) Business Days prior to the Defeasance Date (or such shorter time as is
acceptable to Lender in its sole discretion), a release (or partial release, as
applicable) of lien (and related Loan Documents) for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and shall contain standard provisions protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Applicable Law, and (ii) will affect
such release in accordance with the terms of this Agreement. Borrower shall pay
all costs, taxes and expenses associated with the release (or partial release,
as applicable) of the lien of the Security Instrument, including Lender’s
reasonable attorneys’ fees.

(c) Intentionally Omitted.

(d) On or before the date on which Borrower delivers the Defeasance Collateral,
Borrower or Successor Borrower (as applicable) shall open at any Eligible
Institution an Eligible Account (the “Defeasance Collateral Account”). The
Defeasance Collateral Account shall contain only (i) Defeasance Collateral, and
(ii) cash from interest and principal paid on the Defeasance Collateral. All
cash from interest and principal payments paid on the Defeasance Collateral
shall be paid over to Lender on each Monthly Payment Date and applied first to
accrued and unpaid interest and then to principal (under the Note, in connection
with a Total Defeasance Event, or the Defeased Note, in connection with a
Partial Defeasance Event). Any cash from interest and principal paid on the
Defeasance Collateral not needed to pay the Scheduled Defeasance Payments (or
with respect to a Partial Defeasance Event, the Partial Defeasance Scheduled
Defeasance Payments) shall be paid to Borrower or Successor Borrower (as
applicable). Borrower or Successor Borrower (as applicable) shall cause the
Eligible Institution at which the Defeasance Collateral is deposited to enter
into an agreement with Borrower or Successor Borrower (as applicable) and
Lender, satisfactory to Lender in its sole discretion, pursuant to which such
Eligible Institution shall agree to hold and distribute the Defeasance
Collateral in accordance with this Agreement. Borrower or Successor Borrower (as
applicable) shall be the owner of the Defeasance Collateral Account and shall
report all income accrued on Defeasance Collateral for federal, state and local
income tax purposes in its income tax return. Borrower shall prepay all cost and
expenses associated with opening and maintaining the Defeasance Collateral
Account. Lender shall not in any way be liable by reason of any insufficiency in
the Defeasance Collateral Account.

(e) In connection with a Defeasance Event under this Section 2.8, Borrower shall
transfer and assign all obligations, rights and duties under and to (i) in
connection with a Total Defeasance Event, the Note and the Security Agreement,
together with the Defeasance Collateral, or (ii) in connection with a Partial
Defeasance Event, the Defeased Note and the Security Agreement, together with
the Partial Defeasance Collateral, to a newly-created

 

26



--------------------------------------------------------------------------------

successor entity, which entity shall be a Single Purpose Entity and which entity
shall be designated or established by Borrower, and reasonably satisfactory to
Lender (the “Successor Borrower”). Borrower shall have the right to purchase, or
cause to be purchased on behalf of Borrower, the pledged Defeasance Collateral.
Such Successor Borrower shall assume the obligations under the Note (or the
Defeased Note, in the case of a Partial Defeasance Event) and the Security
Agreement, and, in connection with a Total Defeasance Event only, Borrower and
Guarantor shall be relieved of its obligations under the Loan Documents (other
than those obligations which by their terms survive a repayment, defeasance or
other satisfaction of the Loan and/or a transfer of the Property in connection
with Lender’s exercise of its remedies under the Loan Documents). Borrower shall
pay a minimum of $1,000 to any such Successor Borrower as consideration for
assuming the obligations under the Note (or the Defeased Note, in the case of a
Partial Defeasance Event) and the Security Agreement. Borrower shall pay all
actual, reasonable costs and expenses incurred by Lender, including Lender’s
attorney’s fees and expenses, incurred in connection therewith.

(f) Notwithstanding anything to the contrary contained in this Section 2.8, the
parties hereto hereby acknowledge and agree that after the Securitization of the
Loan (or any portion thereof or interest therein), with respect to any Lender
approval or similar discretionary rights over any matters contained in this
Section (any such matter, a “Defeasance Approval Item”), such rights shall be
construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Defeasance Approval Item if the same fails to meet
the Prudent Lender Standard.

 

  Section 2.9 Partial Release.

Borrower shall have the right to cause no more than three (3) Individual
Properties (each a “Release Property”) to be released from the lien of the
related Security Instrument (the “Release Security Instrument”) and the Loan
Documents upon a Partial Defeasance Event in connection with a bona-fide sale to
a non-affiliated third-party, provided:

(a) no Event of Default under any Loan Documents shall have occurred and be
continuing;

(b) the Debt Yield of the Remaining Property shall be no less than the greater
of (i) 11.0% or (ii) the Debt Yield of all Properties, including the Release
Property, prior to the release;

(c) the weighted average remaining lease term of the Leases of the Remaining
Property must not be less than the weighted average remaining lease term of the
Leases of all Individual Properties, including the Release Property, prior to
such release;

(d) the weighted average credit rating of the Tenants of the Remaining Property
must not be less than the weighted average credit rating of the Tenants of all
Individual Properties, including the Release Property, prior to such release;

(e) Borrower shall cause to be delivered to Lender, at Borrower’s sole cost and
expense, a Rating Agency Confirmation in connection with the release of the
Release Loan;

 

27



--------------------------------------------------------------------------------

(f) Borrower shall procure from the title company which issued the title
insurance policy to Lender an endorsement to Lender’s title insurance policy
reasonably acceptable to Lender which shall provide, inter alia, that the lien
and priority of the Security Instrument, other than the Release Security
Instrument, as to the Property, other than the Release Property (the “Remaining
Property”) shall be unaffected as a result of the release of the Release
Property and that such Security Instruments shall continue to constitute a valid
first lien, and Borrower shall further cause such title company to issue such
further endorsements as Lender shall reasonably require;

(g) Borrower shall deliver to Lender an opinion of counsel for Release Borrower
that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, that the
Securitization of the Loan will not fail to maintain its status as a REMIC Trust
as a result of the release;

(h) Borrower shall pay to Lender all costs and expenses (including without
limitation, all third-party reports, Rating Agency costs, title charges and
reasonable attorneys’ fees and disbursements) paid or incurred by Lender in
connection with Borrower’s rights arising under this Section 2.9;

(i) Notwithstanding the foregoing provisions of this Section 2.9 or anything
herein to the contrary, this Section 2.9 is subject to the terms of Section 11.3
hereof; and

(j) Borrower shall simultaneously with the release of the Release Property
transfer title to the Release Property to a person(s), party(ies) or entity(ies)
other than Borrower or any person, party or entity owned or controlled by
Borrower or any Affiliate of Borrower and the SPE Component Entity shall
transfer all ownership interests in the applicable Borrower of such Release
Party to a person(s), party(ies) or entity(ies) other than Borrower or SPE
Component Entity. In the event the applicable Borrower is Golden Arrow Clermont
FL LLC, the Deposit Account and the Cash Management Account shall be transferred
to another Borrower.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the Closing Date that:

 

  Section 3.1 Legal Status and Authority.

Borrower (a) is duly organized, validly existing and in good standing under the
laws of its state of formation; (b) is duly qualified to transact business and
is in good standing in the State; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Property. Borrower has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instrument and the other Loan
Documents on Borrower’s part to be performed.

 

28



--------------------------------------------------------------------------------

  Section 3.2 Validity of Documents.

(a) The execution, delivery and performance of this Agreement, the Note, the
Security Instrument and the other Loan Documents by Borrower and its applicable
Affiliates and the borrowing evidenced by the Note and this Agreement (i) are
within the power and authority of such parties; (ii) have been authorized by all
requisite organizational action of such parties; (iii) have received all
necessary approvals and consents, corporate, governmental or otherwise; (iv) to
the best of Borrower’s knowledge, will not violate, conflict with, result in a
breach of or constitute (with notice or lapse of time, or both) a material
default under any provision of law, any order or judgment of any court or
Governmental Authority, any license, certificate or other approval required to
operate the Property, Borrower’s organizational documents, or any indenture,
agreement or other instrument to which Borrower is a party or by which it or any
of its assets or the Property is or may be bound or affected, including, without
limitation, the Management Agreement; (v) will not result in the creation or
imposition of any lien, charge or encumbrance whatsoever upon any of its assets,
except the lien and security interest created hereby and by the other Loan
Documents; and (vi) will not require any authorization or license from, or any
filing with, any Governmental Authority (except for the recordation of the
Security Instrument in appropriate land records in the State and except for
Uniform Commercial Code filings relating to the security interest created
hereby), (b) this Agreement, the Note, the Security Instrument and the other
Loan Documents have been duly executed and delivered by Borrower through the
undersigned authorized representative of Borrower and (c) this Agreement, the
Note, the Security Instrument and the other Loan Documents constitute the legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms (except as such enforcement may be
limited by bankruptcy, insolvency, fraudulent transfers, reorganization,
moratorium or other similar Creditors Rights Laws, and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law)). The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable
(except as such enforcement may be limited by bankruptcy, insolvency, fraudulent
transfers, reorganization, moratorium or other similar Creditors Rights Laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)), and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

  Section 3.3 Litigation.

There is no action, suit, investigation, arbitration or proceeding, judicial,
governmental, administrative or otherwise (including any condemnation or similar
proceeding), pending, filed or, to the best of Borrower’s knowledge, threatened
against Borrower or Guarantor or against the Property that has not been
disclosed to Lender by Borrower in writing in connection with the closing of the
Loan, is not fully covered by insurance or, if determined adversely to Borrower
or Guarantor, would have a material adverse effect on (a) Borrower’s title to
the Property, (b) the validity or enforceability of the Security Instrument,
(c) Borrower’s ability to perform under the Loan Documents, (d) Guarantor’s
ability to perform under the Guaranty, (e) the use, operation or value of the
Property, (f) the principal benefit of the security intended to be provided by
the Loan Documents, or (g) the ability of the Property to generate net cash flow
sufficient to pay the Debt Service and other amounts due under the Loan.

 

29



--------------------------------------------------------------------------------

  Section 3.4 Agreements.

Borrower is not a party to any agreement or instrument or subject to any
restriction which would have a Material Adverse Effect. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property is bound.
Borrower has no material financial obligation under any agreement or instrument
to which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property, (b) obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents and (c) obligations disclosed
in the financial statements delivered to Lender prior to the date hereof. There
is no agreement or instrument to which Borrower is a party or by which Borrower
is bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party.

 

  Section 3.5 Financial Condition.

(a) Borrower is solvent, and no proceeding under Creditors Rights Laws with
respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.

(b) Neither the Property nor any portion thereof is the subject of any
proceeding under any Creditors Rights Laws.

(c) No petition in bankruptcy has been filed by or against Borrower, Guarantor
or, to the best of Borrower’s knowledge, any Affiliate thereof, in the last ten
(10) years, and neither Borrower, Guarantor nor any Affiliate thereof, in the
last ten (10) years has ever made any assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws.

(d) Borrower is not contemplating either the filing of a petition by it under
any Creditors Rights Laws or the liquidation of its assets or property, and
Borrower does not have any knowledge of any Person contemplating the filing of
any such petition against it.

 

  Section 3.6 Disclosure.

To the best of Borrower’s knowledge, Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any representation or warranty made herein to be materially misleading.

 

  Section 3.7 No Plan Assets.

As of the date hereof and throughout the term of the Loan (a) Borrower is not
and will not be an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, (b) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, (c) transactions by or with
Borrower are not and will not be subject to

 

30



--------------------------------------------------------------------------------

any state statute, regulation or ruling regulating investments of, or fiduciary
obligations with respect to, governmental plans, and (d) none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA. As of the date hereof, neither Borrower nor any ERISA Affiliate
maintains, sponsors or contributes to a Defined Benefit Plan or a Multiemployer
Plan. Neither the Borrower nor any ERISA Affiliate sponsors, contributes to or
maintains, either currently or in the past, a plan, document, agreement, or
arrangement subject to ERISA.

 

  Section 3.8 Not a Foreign Person.

Borrower is not a “foreign person” within the meaning of § 1445(f)(3) of the IRS
Code.

 

  Section 3.9 Business Purposes.

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

  Section 3.10 Borrower Information.

Borrower’s principal place of business and its chief executive office as of the
date hereof is c/o Consolidated-Tomoka Land Co., 1530 Cornerstone Blvd., Suite
100, Daytona Beach, Florida 32117. Borrower’s mailing address, as set forth in
the opening paragraph hereof or as changed in accordance with the provisions
hereof, is true and correct. Borrower is not subject to back-up withholding
taxes.

 

  Section 3.11 Status of Property.

(a) To the best of Borrower’s knowledge, Borrower or the applicable Tenant has
obtained all material certificates, licenses, permits, franchises, consents and
other approvals, governmental and otherwise, necessary for the ownership and
operation of the Property and the conduct of its business (collectively,
“Licenses”) and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification.

(b) To the best of Borrower’s knowledge and except as disclosed in the property
zoning report(s) delivered to Lender on or prior to the date hereof, the
Property and the present and contemplated use and occupancy thereof are in
material compliance with all applicable zoning ordinances, building codes, land
use laws, Environmental Laws and other similar Applicable Law.

(c) The Property is served by all utilities necessary for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service. The
Property is served by public water and sewer systems. All utilities and public
water and sewer systems serving the Property are adequate for the current or
contemplated use thereof.

 

31



--------------------------------------------------------------------------------

(d) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public. The Property has either direct access to such public roads or streets or
access to such public roads or streets by virtue of a perpetual easement or
similar agreement inuring in favor of Borrower and any subsequent owners of the
Property.

(e) The Property is free from damage caused by fire or other casualty. To the
best of Borrower’s knowledge, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; to the best of Borrower’s knowledge, there
exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would materially and adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

(f) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
As of the date hereof, there are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under Applicable Law could give rise to any such liens) affecting the Property
which are or may be prior to or equal to the lien of the Security Instrument.

(g) Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by this
Agreement, the Note, the Security Instrument and the other Loan Documents.

(h) To the best of Borrower’s knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Property are in a good and safe
condition and repair and in compliance with all Applicable Law.

(i) No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 7.1(a) hereof. No part of the
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.

(j) Except for encroachments that are insured against pursuant to the Title
Insurance Policy or otherwise do not cause a Material Adverse Effect, all the
Improvements lie within the boundaries of the Land and any building restriction
lines applicable to the Land and no improvements on adjoining properties
encroach onto the Property.

 

32



--------------------------------------------------------------------------------

(k) To Borrower’s knowledge after due inquiry, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

 

  Section 3.12 Financial Information.

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Guarantor
and/or the Property (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of Borrower, Guarantor or the
Property, as applicable, in all material respects, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower or
Guarantor from that set forth in said financial statements.

 

  Section 3.13 Condemnation.

No Condemnation or other proceeding has been commenced, is pending or, to
Borrower’s knowledge, is threatened with respect to all or any portion of the
Property or for the relocation of the access to the Property.

 

  Section 3.14 Separate Lots.

The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.

 

  Section 3.15 Insurance.

Borrower has obtained and has delivered to Lender certified copies of all
Policies with respect to coverage maintained by Borrower reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
There are no present claims of any material nature under any of the Policies,
and to Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.

 

  Section 3.16 Use of Property.

The Property is used exclusively as retail centers and other appurtenant and
related uses.

 

33



--------------------------------------------------------------------------------

  Section 3.17 Leases and Rent Roll.

Except as disclosed in the rent roll for the Property delivered to and approved
by Lender (the “Rent Roll”) and the aging report and Tenant estoppels delivered
to and approved by Lender, (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable against
Borrower and the Tenants set forth therein and are in full force and effect;
(c) all of the Leases are arms-length agreements with bona fide, independent
third parties; (d) no party under any Lease is in default; (e) all Rents due
have been paid in full and no Tenant is in arrears in its payment of Rent;
(f) none of the Rents reserved in the Leases have been assigned or otherwise
pledged or hypothecated; (g) none of the Rents have been collected for more than
one (1) month in advance (except a security deposit shall not be deemed rent
collected in advance); (h) the premises demised under the Leases have been
completed and the Tenants under the Leases have accepted the same and have taken
possession of the same on a rent-paying basis with no rent concessions to any
Tenants; (i) there exist no offsets or defenses to the payment of any portion of
the Rents and Borrower has no monetary obligation to any Tenant under any Lease,
except as expressly contained therein; (j) Borrower has received no notice from
any Tenant challenging the validity or enforceability of any Lease; (k) there
are no agreements with the Tenants under the Leases other than expressly set
forth in each Lease; (l) except as otherwise disclosed to Lender, no Lease
contains an option to purchase, right of first refusal to purchase, right of
first refusal to lease additional space at the Property, or any other similar
provision; (m) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease or Permitted
Encumbrance; (n) no Tenants have exercised any right to “go dark” that they may
have under their Leases and no event has occurred that, but for the giving of
notice and/or passage of time, would give any Tenant any right to abate rent,
“go dark” or terminate any Lease; (o) all security deposits relating to the
Leases reflected on the Rent Roll have been collected by Borrower; (p) no
brokerage commissions or finder’s fees are due and payable regarding any Lease;
(q) each Tenant is in actual, physical occupancy of the premises demised under
its Lease and is paying full rent under its Lease; and (r) no Tenant occupying
20% or more (by square feet) of the net rentable area of the Property is, to
Borrower’s knowledge, a debtor in any state or federal bankruptcy, insolvency or
similar proceeding.

 

  Section 3.18 Filing and Recording Taxes.

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of this Agreement, the Security Instrument, the
Note and the other Loan Documents, including, without limitation, the Security
Instrument, have been paid or will be paid, and, under current Applicable Law,
the Security Instrument is enforceable in accordance with its terms by Lender
(or any subsequent holder thereof), except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

34



--------------------------------------------------------------------------------

  Section 3.19 Management Agreement.

Borrower is not a party to any management agreement and is not obligated to pay
any party any management fees pursuant to a written agreement or otherwise.

 

  Section 3.20 Illegal Activity/Forfeiture.

(a) No portion of the Property has been or will be purchased, improved, equipped
or furnished with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal activities or activities relating to controlled
substances at the Property (including, without limitation, any growing,
distributing and/or dispensing of medical marijuana).

(b) There has not been and shall never be committed by Borrower or any other
person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Property or any part thereof
or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower also hereby
covenants and agrees that it shall not commit, permit or suffer to exist any
illegal activities or activities relating to controlled substances at the
Property (including, without limitation, any growing, distributing and/or
dispensing of medical marijuana).

 

  Section 3.21 Taxes.

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. Borrower knows of no
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

 

  Section 3.22 Permitted Encumbrances.

To the best of Borrower’s knowledge, none of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by this Agreement, the Security Instrument, the
Note and the other Loan Documents, materially and adversely affects the value or
marketability of the Property, impairs the use or the operation of the Property
or impairs Borrower’s ability to pay its obligations in a timely manner.

 

  Section 3.23 Material Agreements.

With respect to each Material Agreement, to the best of Borrower’s knowledge,
(a) each Material Agreement is in full force and effect and has not been
amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein), (b) there are no defaults under any Material
Agreement by any party thereto, which remains uncured after the expiration of
any applicable notice and cure period, (c) all payments and other sums due and
payable under the Material Agreements have been paid in full, (d) no party to
any Material Agreement has commenced any action or given or received any notice
for the purpose of terminating any

 

35



--------------------------------------------------------------------------------

Material Agreement, and (e) the representations made in any estoppel or similar
document delivered by Borrower with respect to any Material Agreement in
connection with the Loan are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.

 

  Section 3.24 Non-Consolidation Opinion Assumptions.

All of the assumptions made in the Non-Consolidation Opinion, including, but not
limited to, any exhibits attached thereto, are true, complete and correct.

 

  Section 3.25 Federal Reserve Regulations.

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Applicable Law or by the terms and
conditions of this Agreement, the Security Instrument, the Note or the other
Loan Documents.

 

  Section 3.26 Investment Company Act.

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

  Section 3.27 Fraudulent Conveyance.

Borrower (a) has not entered into the Loan or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
execution and delivery of the Loan Documents, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
or its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the execution and delivery of the Loan Documents will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur debts and liabilities (including, without
limitation, contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).

 

36



--------------------------------------------------------------------------------

  Section 3.28 Embargoed Person.

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower or
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or country which is a sanctioned person,
entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan made by
Lender is in violation of Applicable Law (“Embargoed Person”); (b) unless
expressly waived in writing by Lender, no Embargoed Person has any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan is in
violation of Applicable Law; and (c) to the best knowledge of Borrower, none of
the funds of Borrower or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Borrower and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan is in violation of Applicable Law. Borrower covenants
and agrees that in the event Borrower receives any notice that Borrower or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is designated
as an Embargoed Person, Borrower shall immediately notify Lender in writing. At
Lender’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor or any other party to the Loan (other than Lender) is designated as an
Embargoed Person.

 

  Section 3.29 Patriot Act.

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act (collectively referred to in this Section only as the “Patriot Act”)
are incorporated into this Section. Borrower hereby represents and warrants that
Borrower and Guarantor and each and every Person affiliated with Borrower and/or
Guarantor or that to Borrower’s knowledge has an economic interest in Borrower,
or, to Borrower’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Property or will
participate, in any manner whatsoever, in the Loan, is: (i) in full compliance
with all applicable requirements of the Patriot Act and any regulations issued
thereunder; (ii) operated under policies, procedures and practices, if
applicable, that are in compliance with the Patriot Act and available to Lender
for Lender’s review and inspection during normal business hours and upon
reasonable prior notice; (iii) not in receipt of any notice from the Secretary
of State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; (iv) not a person who has been determined by competent
authority to be subject to any of the prohibitions contained in the Patriot Act;
and (v) not owned or controlled by or now acting

 

37



--------------------------------------------------------------------------------

and/or will in the future act for or on behalf of any person who has been
determined to be subject to the prohibitions contained in the Patriot Act.
Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower or Guarantor (or any of their respective beneficial owners,
affiliates or participants) or any Person that has an interest in the Property
is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Borrower shall immediately
notify Lender. At Lender’s option, it shall be an Event of Default hereunder if
Borrower, Guarantor or any other party to the Loan (other than Lender) is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

 

  Section 3.30 Organizational Chart.

The organizational chart attached as Schedule II hereto, relating to Borrower
and certain Affiliates and other parties, is true, complete and correct on and
as of the date hereof.

 

  Section 3.31 Bank Holding Company.

Borrower is not a “bank holding company” or a direct or indirect subsidiary of a
“bank holding company” as defined in the Bank Holding Company Act of 1956, as
amended, and Regulation Y thereunder of the Board of Governors of the Federal
Reserve System.

 

  Section 3.32 Intentionally Omitted.

 

  Section 3.33 REA Representations.

With respect to each REA, to Borrower’s knowledge (a) each REA is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein), (b) there are no defaults
under any REA by any party thereto and no event has occurred which, but for the
passage of time, the giving of notice, or both, would constitute a default under
any REA, (c) all sums due and payable under each REA have been paid in full,
(d) no party to any REA has commenced any action or given or received any notice
for the purpose of terminating any REA, and (e) the representations made in any
estoppel or similar document delivered with respect to any REA in connection
with the Loan, if any, are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.

 

  Section 3.34 No Change in Facts or Circumstances.

All information submitted by Borrower, Guarantor to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower and/or Guarantor in this Agreement or in the
other Loan Documents, are accurate, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that would
otherwise have a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

  Section 3.35 Perfection of Accounts.

Borrower hereby represents and warrants to Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
Loan Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Accounts; and

(b) The Accounts constitute “deposit accounts” or “securities accounts” within
the meaning of the Uniform Commercial Code, as set forth in the Cash Management
Agreement.

 

  Section 3.36 Intentionally Omitted.

 

  Section 3.37 Guarantor Representations.

Borrower hereby represents and warrants that, as of the date hereof, the
representations and warranties set forth in Sections 3.1, 3.2 through 3.8, 3.12,
3.18, 3.21, 3.27, 3.28, 3.29, 3.32, and 3.34 above are true and correct with
respect to Guarantor, as the same are applicable to Guarantor. Wherever the term
“Borrower” is used in each of the foregoing Sections it shall be deemed to be
“Guarantor” with respect to Guarantor.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE 4.

BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

  Section 4.1 Existence.

Borrower will continuously maintain (a) its existence and shall not dissolve or
permit its dissolution, (b) its rights to do business in the applicable State
and (c) its franchises and trade names, if any.

 

39



--------------------------------------------------------------------------------

  Section 4.2 Applicable Law.

(a) Borrower shall promptly comply and shall cause the Property to comply in all
material respects with all Applicable Law affecting the Borrower and the
Property, or the use thereof, including, without limitation, all Environmental
Laws and Applicable Law relating to OFAC, Embargoed Persons and the Patriot Act.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, Licenses, permits,
trade names (if any), and franchises. Borrower shall give prompt notice to
Lender of the receipt by Borrower of any notice related to a violation of any
Applicable Law and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Law, in each case affecting the
Borrower or the Property.

(b) Any Tenant, in accordance with the terms of its Lease and provided Borrower
delivers notice to Lender promptly following Borrower’s receipt of notice or
upon Borrower’s actual knowledge of a contest, or Borrower, after prior written
notice to Lender, at Tenant’s or Borrower’s own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the validity of any Applicable Law, the applicability of any
Applicable Law to Borrower or the Property or any alleged violation of any
Applicable Law, provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
permitted by and conducted in accordance with all Applicable Law; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Applicable Law determined
to be valid or applicable or cure any violation of any Applicable Law; (v) such
proceeding shall suspend the enforcement of the contested Applicable Law against
Borrower or the Property; and (vi) Borrower shall furnish such security as may
be reasonably required in the proceeding, or as may be requested by Lender, to
insure compliance with such Applicable Law, together with all interest and
penalties payable in connection therewith. Lender may apply any such security or
part thereof, as necessary to cause compliance with such Applicable Law at any
time when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Applicable Law is finally established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

 

  Section 4.3 Maintenance and Use of Property.

Borrower shall cause the Property to be maintained in a good and safe condition
and repair in all material respects. The Improvements and the Personal Property
shall not be removed, demolished or materially altered (except for normal
replacement of the Personal Property) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.13 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall not initiate, join in, acquiesce in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the

 

40



--------------------------------------------------------------------------------

Property or any part thereof, without the prior written consent of Lender, which
shall not be unreasonably withheld, conditioned or delayed. If under applicable
zoning provisions the use of all or any portion of the Property is or shall
become a nonconforming use, Borrower will not cause or permit the nonconforming
use to be discontinued or the nonconforming Improvement to be abandoned without
the express written consent of Lender. Borrower’s rights and obligations are
subject to the applicable provisions of the applicable Lease and Tenant’s rights
thereunder. To the extent the obligations set forth in this Section 4.3 are the
responsibility of Tenant pursuant to the applicable Lease, Borrower shall be
deemed to be in compliance with this Section 4.3 so long as Tenant is not in
default under the applicable Lease or, if the Tenant is in default under the
applicable Lease after any applicable notice and cure period, for the
obligations above, Borrower is asserting its rights and is using commercially
reasonable efforts to enforce Tenant’s obligations under the applicable Lease;
provided, however, that the foregoing shall in no way limit Borrower’s
obligations under this Section 4.3 and the Loan Documents.

 

  Section 4.4 Waste.

Borrower shall not knowingly commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that might invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that may in any way impair
the value of the Property or the security for the Loan. Except as otherwise
permitted in the Permitted Encumbrances, Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

 

  Section 4.5 Taxes and Other Charges.

(a) Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to directly pay Taxes
and Other Charges shall be suspended for so long as Borrower complies with the
terms and provisions of Section 8.1 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes and Other Charges in the
event that such Taxes and Other Charges are payable by Lender pursuant to
Section 8.1 hereof). Borrower shall not suffer and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Property, and shall promptly pay for, or cause to be paid
for by the applicable Tenant, all utility services provided to the Property.

(b) Any Tenant, in accordance with the terms of its Lease and provided Borrower
delivers notice to Lender promptly following Borrower’s receipt of notice or
upon Borrower’s actual knowledge of a contest, or Borrower, after prior written
notice to Lender, at Tenant’s or Borrower’s own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Event of Default has occurred
and

 

41



--------------------------------------------------------------------------------

remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be permitted by and conducted in accordance with all Applicable Law;
(iii) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost; (iv) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or deliver to Lender such reserve deposits as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, canceled or lost or there shall be any danger of
the lien of the Security Instrument being primed by any related lien.

 

  Section 4.6 Litigation.

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower or
any SPE Component Entity which might have a Material Adverse Effect.

 

  Section 4.7 Access to Property.

Subject to the rights of Tenants as set forth in the Leases, Borrower shall
permit agents, representatives and employees of Lender to inspect the Property
or any part thereof at reasonable hours upon reasonable advance notice.

 

  Section 4.8 Notice of Default.

Borrower shall promptly advise Lender of any material adverse change in
Borrower’s and/or Guarantor’s condition (financial or otherwise) or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

  Section 4.9 Cooperate in Legal Proceedings.

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may adversely
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Security Instrument or the other Loan Documents and, in
connection therewith, permit Lender, at Lender’s election, to participate in any
such proceedings.

 

  Section 4.10 Performance by Borrower.

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents and,
subject to the notice and cure periods contained therein, any Material Agreement
pertaining to the Property and any amendments, modifications or changes thereto.

 

42



--------------------------------------------------------------------------------

  Section 4.11 Awards.

Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or insurance proceeds lawfully or equitably payable in connection with
the Property, and Lender shall be reimbursed for any reasonable and customary
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Lender of the expense of
an appraisal on behalf of Borrower in case of a Casualty or Condemnation
affecting the Property or any part thereto) out of such Awards or insurance
proceeds.

 

  Section 4.12 Books and Records.

(a) Borrower shall keep adequate books and records of account in accordance with
GAAP, or in accordance with other methods acceptable to Lender in its reasonable
discretion (consistently applied), and furnish to Lender:

(i) quarterly (and prior to a Securitization if requested by Lender, monthly)
certified rent rolls (in the form approved by Lender in connection with the
closing of the Loan) and tenant sales reports (if applicable), each signed and
dated by a Responsible Officer of Borrower, within thirty (30) days after the
end of each calendar month or forty-five (45) days after the end of each
calendar quarter, as applicable;

(ii) quarterly (and prior to a Securitization if requested by Lender, monthly)
operating statements of the Property, prepared and certified by a Responsible
Officer of Borrower in the form reasonably required by Lender, detailing the
revenues received, the expenses incurred and major capital expenditures for the
period of calculation and containing appropriate year-to-date information,
within thirty (30) days after the end of each calendar month or forty-five
(45) days after the end of each calendar quarter, as applicable;

(iii) an annual balance sheet, profit and loss statement, statement of cash
flow, and statement of change in financial position of Borrower audited by a
“Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, within one hundred twenty (120) days after the
close of each fiscal year of Borrower;

(iv) an annual operating statement of the Property audited by a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, detailing the revenues received, the expenses incurred and
major capital improvements for the period of calculation and containing
appropriate year-to-date information, within one hundred twenty (120) days after
the close of each fiscal year of Borrower;

(v) by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for the Property,
including cash flow

 

43



--------------------------------------------------------------------------------

projections for the upcoming year and all proposed capital replacements and
improvements (the “Annual Budget”). Upon the occurrence and during the
continuance of any Cash Trap Event Period, Lender shall have the right to
approve each Annual Budget and no Annual Budget shall take effect unless and
until the same has been approved by Lender (provided that during any period in
which Lender has failed to approve an Annual Budget for the applicable calendar
year, Borrower shall be permitted to operate pursuant to the Annual Budget for
the immediately preceding calendar year). Within thirty (30) days after receipt
of written request from Lender during any Cash Trap Event Period, Borrower shall
deliver to Lender the Annual Budget for approval by Lender; and

(vi) by no later than thirty (30) days after and as of the end of each calendar
month during the period prior to Securitization, and thereafter by no later than
thirty (30) days after and as of the end of each calendar quarter, a summary
report containing each of the following with respect to the Property for the
most recently completed calendar month or quarter (as applicable): (A) to the
extent available to Borrower, aggregate sales by tenants under Leases or other
occupants of the Property, both on an actual (or to the extent such information
is not provided by such tenants or occupants, Borrower’s best estimate) and on a
comparable store basis, (B) rent per square foot payable by each such tenant or
occupant, (C) aggregate occupancy of the Property by anchor space and in-line
store space and (D) a tenant aging and receivables report.

(b) Upon request from Lender, Borrower shall furnish in a timely manner to
Lender an accounting of all security deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

(c) Within twenty (20) days of Lender’s request, Borrower shall furnish Lender
(and shall cause Guarantor to furnish to Lender) with such other additional
financial or management information (including State and Federal tax returns) as
may, from time to time, be reasonably required by Lender in form and substance
reasonably satisfactory to Lender. Borrower shall furnish to Lender and its
agents convenient facilities at Borrower’s address identified in this Agreement
for the examination and audit of any such books and records at any reasonable
time from time to time during business hours upon reasonable advance notice at
Borrower’s principal place of business.

(d) Borrower agrees that all financial statements and other items required to be
delivered to Lender pursuant to this Section 4.12 (each a “Required Financial
Item” and, collectively, the “Required Financial Items”) shall: (i) be complete
and correct in all material respects; (ii) present fairly the financial
condition of the party; (iii) disclose all liabilities that are required to be
reflected or reserved against; and (iv) be prepared (A) in hardcopy and
electronic formats and (B) to the extent applicable, in accordance with GAAP or
in accordance with other methods acceptable to Lender in its sole discretion
(consistently applied). Borrower shall be deemed to warrant and represent that,
as of the date of delivery of any such financial statement,

 

44



--------------------------------------------------------------------------------

there has been no material adverse change in financial condition, nor have any
assets or properties been sold, transferred, assigned, mortgaged, pledged or
encumbered since the date of such financial statement except as disclosed by
Borrower in a writing delivered to Lender. Borrower agrees that all Required
Financial Items shall not contain any misrepresentation or omission of a
material fact.

(e) If any Required Financial Item is not timely delivered (“Reporting
Failure”), following ten (10) Business Days’ written notice from Lender,
Borrower shall promptly pay to Lender, as a late charge, the sum of Five Hundred
and No/100 Dollars ($500.00) per Required Financial Item. In addition, Borrower
shall promptly pay to Lender an additional late charge of Five Hundred and
No/100 Dollars ($500.00) per Required Financial Item for each full month during
which such Reporting Failure continues following written notice from Lender.
Borrower acknowledges that Lender will incur additional expenses as a result of
any such Reporting Failure, which expenses would be impracticable to quantify,
and that Borrower’s payments under this Section 4.12 are a reasonable estimate
of such expenses. Borrower acknowledges further that the payment by Borrower of
this late charge does not in any manner affect or otherwise impair or waive any
rights and remedies Lender may have hereunder, under the Loan Documents or under
applicable law for any Event of Default.

(f) Notwithstanding anything to the contrary contained herein or in the other
Loan Documents, except as set forth in Section 11 of the Guaranty,
(i) Guarantor’s reporting requirements hereunder, including any requirements
with respect to the form or the preparation and audit thereof, shall be
satisfied so long as Guarantor remains a publicly listed company and makes
required Exchange Act Filings and (ii) Borrower’s reporting requirements
hereunder, with respect to the audit thereof, shall be satisfied so long as
Guarantor remains a publicly listed company and makes required Exchange Act
Filings.

 

  Section 4.13 Estoppel Certificates.

(a) After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid,
(vi) that, except as provided in such statement, no Event of Default exists,
(vii) that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the best knowledge of Borrower,
any of the Tenants are in default under the Leases, and, if any of the Tenants
are in default, setting forth the specific nature of all such defaults,
(xii) the amount of security deposits held by Borrower under each Lease and that
such amounts are consistent with the amounts required under each Lease, and
(xiii) as to any other matters reasonably requested by Lender and reasonably
related to the Leases, the obligations created and evidenced hereby and by the
Security Instrument or the Property.

 

45



--------------------------------------------------------------------------------

(b) Borrower shall use commercially reasonable efforts (without any obligation
to commence any legal proceeding) to deliver to Lender, promptly upon request,
duly executed estoppel certificates from any one or more Tenants as required by
Lender attesting to such facts regarding the Lease as Lender may require,
including, but not limited to, attestations that each Lease covered thereby is
in full force and effect with no defaults thereunder on the part of any party,
that none of the Rents have been paid more than one month in advance, except as
security, and that the lessee claims no defense or offset against the full and
timely performance of its obligations under the Lease, provided that Borrower
shall not be required to deliver such certificates more frequently than twice
(2) during any calendar year.

(c) In connection with the Securitization of the Loan (or any portion thereof or
interest therein), at Lender’s request, Borrower shall provide an estoppel
certificate to any Investor or any prospective Investor in such form, substance
and detail as Lender, such Investor or prospective Investor may reasonably
require, provided that Borrower shall not be required to deliver such
certificates more frequently than twice (2) during the term of the Loan, and not
more frequently than once per calendar year (or twice during any calendar year
in which a Securitization occurs).

(d) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under each REA and each
Material Agreement in form and substance reasonably acceptable to Lender.

 

  Section 4.14 Leases and Rents.

(a) Upon request, Borrower shall furnish Lender with executed copies of all
Leases then in effect. All renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s length transactions with bona fide, independent third-party
Tenants. Within ten (10) days after the execution of a Lease or any renewals,
amendments or modification of a Lease, Borrower shall deliver to Lender a copy
thereof, together with Borrower’s certification that such Lease (or such
renewal, amendment or modification) was entered into in accordance with the
terms of this Agreement.

(b) Any Lease and any renewals, amendments or modification of a Lease (provided
such Lease or Lease renewal, amendment or modification is not a Major Lease (or
a renewal, amendment or modification to a Major Lease)) that meets the following
requirements may be entered into by Borrower without Lender’s prior consent:
such Lease (i) provides for rental rates comparable to existing local market
rates for similar properties and is otherwise on commercially reasonable terms,
(ii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.14, provides that such Lease is subordinate
to the Security Instrument and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, (iii) is written substantially in accordance
with the standard form of Lease which shall have been approved by Lender
(subject to any commercially-reasonable changes made in the course of
negotiations with the applicable Tenant), (iv) is not with an Affiliate of
Borrower or any Guarantor, and (v) does not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property) or any
other terms which would cause a Material Adverse Effect. All other Leases
(including Major Leases) and all renewals, amendments and modifications thereof

 

46



--------------------------------------------------------------------------------

(including, without limitation, any subletting or assignment thereunder not
contemplated by the express terms of such Lease (other than any subletting or
assignment that does not require Borrower’s consent under such Lease)) executed
after the date hereof shall be subject to Lender’s prior approval, which
approval shall not be unreasonably withheld or delayed.

(c) Lender shall execute and deliver a Subordination, Non-Disturbance and
Attornment Agreement on Lender’s then current standard form to Tenants under
future Major Leases approved by Lender promptly upon request with such
commercially reasonable changes as may be requested by Tenants, from time to
time, as are reasonably acceptable to Lender. Lender’s execution of a
Subordination, Non-Disturbance and Attornment Agreement which is not in
compliance with the foregoing sentence shall be at Lender’s sole discretion and
subject to such additional conditions as Lender shall reasonably determine.

(d) Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in all material respects in a commercially reasonable
manner, including, without limitation, any repainting obligations of Borrower
pursuant to the Lowe’s Lease; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner, provided, however,
Borrower shall not terminate or accept a surrender of a Major Lease (except
pursuant to an express termination right granted to the Tenant under the Lease
as of the date hereof) without Lender’s prior approval; (iii) shall not collect
any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); (v) shall
not, without Lender’s consent, alter, modify or change any Lease so as to change
the amount of or payment date for rent, change the expiration date, grant any
option for additional space or term, materially reduce the obligations of the
lessee or increase the obligations of lessor; and (vi) shall hold all security
deposits under all Leases in accordance with Applicable Law.

(e) Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan. Borrower further agrees to provide Lender with written notice
of a Tenant “going dark” under such Tenant’s Lease within thirty (30) days after
Borrower becomes aware that such Tenant “goes dark” and Borrower’s failure to
provide such notice for the second such Tenant “going dark” (which would
constitute a Cash Trap Event Period) shall constitute an Event of Default.
Borrower’s delivery of the certified rent roll required pursuant to Section 4.12
hereof shall not, in and of itself, satisfy the requirement of the preceding
sentence.

(f) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”). Borrower further covenants and agrees
that (i) Borrower shall hold any such Lease Event Payment in trust for the
benefit of Lender and (ii) (A) in the event such Lease Event Payment is less
than $150,000 and such Lease Event does not have a Material Adverse Effect and
provided there is no Event of Default or Cash

 

47



--------------------------------------------------------------------------------

Trap Event Period, such Lease Event Payment shall be payable to Borrower or
(B) in the event such Lease Event Payment equals or exceeds $150,000 or such
Lease Event has a Material Adverse Effect, such Lease Event Payment shall be
placed by Borrower in reserve with Lender, to be disbursed by Lender for tenant
improvement and leasing commission costs with respect to the Property and/or for
payment of the Debt or otherwise in connection with the Loan and/or the
Property, as so determined by Lender, in its sole discretion.

(g) Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 4.14, Lender shall have ten (10) Business Days from receipt of written
request and all information and documentation reasonably required to evaluate
the applicable Tenant and Lease in which to approve or disapprove such matter,
provided that such request to Lender is marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the request must be marked
“PRIORITY”. In the event that Lender fails to respond to the leasing matter in
question within such time, Lender’s approval shall be deemed given for all
purposes. Borrower shall provide Lender with such information and documentation
as may be reasonably required by Lender, including, without limitation, lease
comparables and other market information as reasonably required by Lender. For
purposes of clarification, Lender’s requesting additional and/or clarified
information, in addition to approving or denying any request (in whole or in
part), shall be deemed a response by Lender for purposes of the foregoing.

 

  Section 4.15 Management Agreement.

(a) If Borrower shall engage a Manager to manage the Property, Borrower shall
(i) diligently perform, observe and enforce all of the terms, covenants and
conditions of any Management Agreement, if any, on the part of Borrower to be
performed, observed and enforced to the end that all things shall be done which
are necessary to keep unimpaired the rights of Borrower under any such
Management Agreement and (ii) promptly notify Lender of the giving of any notice
to Borrower of any default by Borrower in the performance or observance of any
of the terms, covenants or conditions of any such Management Agreement on the
part of Borrower to be performed and observed and deliver to Lender a true copy
of each such notice. Without Lender’s prior written consent, Borrower shall not
surrender any Management Agreement, consent to the assignment by Manager of its
interest under any Management Agreement, or terminate or cancel any Management
Agreement or modify, change, supplement, alter or amend any Management
Agreement, in any material respect, either orally or in writing, and Borrower
hereby assigns to Lender as further security for the payment of the Debt and for
the performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower to surrender
any Management Agreement or to terminate, cancel, modify, change, supplement,
alter or amend any Management Agreement in any respect, and any such surrender
of any Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of any Management Agreement without the
prior consent of Lender shall be void and of no force and effect.

 

48



--------------------------------------------------------------------------------

(b) If Borrower shall default in the performance or observance of any material
term, covenant or condition of any Management Agreement on the part of Borrower
to be performed or observed and fails to remedy such default within any
applicable cure period set forth in the Management Agreement, then, without
limiting the generality of the other provisions of this Agreement, and without
waiving or releasing Borrower from any of its obligations hereunder, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all the terms,
covenants and conditions of any Management Agreement on the part of Borrower to
be performed or observed to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under any Management
Agreement shall be kept unimpaired and free from default. Lender and any person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Property at any time and from time to time for the purpose of taking any
such action. If any Manager shall deliver to Lender a copy of any notice sent to
Borrower of default under any Management Agreement, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender
in good faith, in reliance thereon.

(c) Borrower shall notify Lender if any Manager sub-contracts to a third party
or an affiliate any or all of its management responsibilities under any
Management Agreement. Borrower shall, from time to time, use commercially
reasonable efforts to obtain from any Manager under any Management Agreement
such certificates of estoppel with respect to compliance by Borrower with the
terms of such Management Agreement as may be requested by Lender. Borrower shall
exercise each individual option, if any, to extend or renew the term of any
Management Agreement upon demand by Lender made at any time within one (1) year
of the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest. Any
sums expended by Lender pursuant to this paragraph shall bear interest at the
Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

(d) If (a) any Manager shall become insolvent or a debtor in (i) any involuntary
bankruptcy or insolvency proceeding that is not dismissed within ninety
(90) days of the filing thereof, or (ii) any voluntary bankruptcy or insolvency
proceeding; (b) there exists an Event of Default which remains uncured and is
continuing; (c) the Debt Service Coverage Ratio shall be less than 1.10 to 1.00;
(d) there exists a default by any Manager beyond all applicable notice and cure
periods under any Management Agreement; (e) there occurs any fraud, gross
negligence, willful misconduct or misappropriation of funds relating to the
Property by any Manager; or (f) there occurs any change in Control of Manager,
then Lender, at its option, may require Borrower to engage a manager or replace
any existing Manager with a new manager (the “New Manager”) to manage the
Property, which such New Manager shall be a Qualified Manager. New Manager shall
be engaged by Borrower pursuant to a written management agreement and is
otherwise satisfactory to Lender in all respects. New Manager and Borrower shall
execute an Assignment of Management Agreement in the form then used by Lender.
Without limitation of the foregoing, if required by Lender, Borrower shall, as a
condition precedent to Borrower’s engagement of such New Manager, obtain a
Rating Agency Confirmation with respect to such New Manager and management
agreement.

 

49



--------------------------------------------------------------------------------

(e) In the event that the Borrower should ever elect to employ an affiliate or
third party management company for the management of the Property, the Borrower
agrees (A) that such management company must be a Qualified Manager, and the
Management Agreement shall be subject to the prior written approval of the
Lender, which approval may be granted or denied in Lender’s reasonable
discretion, (B) that such management company shall receive a management fee
reasonably acceptable to Lender, and (C) to execute (and to cause such
management company to execute) an Assignment of Management Agreement.

(f) To the extent that any Manager is an Affiliated Manager, Borrower’s
engagement of a Manager shall be subject to Borrower’s delivery to Lender of a
New Non-Consolidation Opinion with respect to such New Manager and new
management agreement.

 

  Section 4.16 Payment for Labor and Materials.

(a) Subject to Section 4.16(b), Borrower will promptly pay or cause to be paid
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Property (any such bills and costs, a
“Work Charge”) and, subject to Section 4.16(b), never permit to exist in respect
of the Property or any part thereof any lien or security interest, even though
inferior to the liens and the security interests hereof, and in any event never
permit to be created or exist in respect of the Property or any part thereof any
other or additional lien or security interest other than the liens or security
interests created hereby and by the Security Instrument, except for the
Permitted Encumbrances.

(b) Any Tenant, in accordance with the terms of its Lease and provided Borrower
delivers notice to Lender promptly following Borrower’s receipt of notice or
upon Borrower’s actual knowledge of a contest, or Borrower, after prior written
notice to Lender, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the validity of
any Work Charge, the applicability of any Work Charge to Borrower or to the
Property or any alleged non-payment of any Work Charge and defer paying the
same, provided that (i) no Event of Default has occurred and is continuing;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all Applicable Law; (iii) neither the Property nor any part
thereof or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) any such contested Work Charge
determined to be valid, applicable or unpaid; (v) such proceeding shall suspend
the collection of such contested Work Charge from the Property or Borrower shall
have paid the same (or shall have caused the same to be paid) under protest; and
(vi) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to pay for such Work Charge at any time when, in the
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in present danger of being sold, forfeited, terminated,
cancelled or lost.

 

50



--------------------------------------------------------------------------------

  Section 4.17 Performance of Other Agreements.

Borrower shall observe and perform each and every term to be observed or
performed by Borrower pursuant to the terms of any Material Agreement affecting
or pertaining to the Property, or given by Borrower to Lender for the purpose of
further securing the Debt and any amendments, modifications or changes thereto.

 

  Section 4.18 Debt Cancellation.

Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person if such cancellation or forgiveness has a Material Adverse Effect
with respect to Borrower or the current and/or intended operation of the
Property, except for adequate consideration or in the ordinary course of
Borrower’s business (including Borrower’s determination that any account
receivable is uncollectable).

 

  Section 4.19 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA or constitute a violation of any state
statute, regulation or ruling impacting a Defined Benefit Plan or a governmental
plan.

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) Borrower is not subject
to any state statute, regulation or ruling regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (C) one or more
of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2), as modified by ERISA Section 3(42), disregarding
the value of any equity interests in Borrower held by (I) a person (other than a
benefit plan investor) who has discretionary authority or control with respect
to the assets of Borrower, (II) any person who provides investment advice for a
fee (direct or indirect) with respect to the assets of Borrower, or (III) any
affiliate of a person described in the immediately preceding clause (I) or (II);

 

51



--------------------------------------------------------------------------------

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e);

(iv) The assets of Borrower are not otherwise “plan assets” of one or more
“employee benefit plans” (as defined in Section 3(3) of ERISA) subject to Title
I of ERISA, within the meaning of 29 C.F.R. §2510.3-101, as modified by ERISA
Section 3(42); or

(v) If a state statute, regulation or ruling does apply to transactions by or
with Borrower regulating investments of, or fiduciary obligations with respect
to, governmental plans, no transactions contemplated by the Loan Documents will
violate such statute, regulation or ruling.

(c) Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Defined Benefit
Plan or Multiemployer Plan, or permit the assets of Borrower to (i) become “plan
assets”, whether by operation of law or under regulations promulgated under
ERISA or (ii) become subject to any state statute, regulation or ruling
regulating investments of, or fiduciary obligations with respect to,
governmental plans.

 

  Section 4.20 No Joint Assessment.

Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

  Section 4.21 Alterations.

Lender’s prior approval (which approval shall not be unreasonably withheld or
delayed) shall be required in connection with any alterations to any
Improvements (a) that may have a Material Adverse Effect, (b) the cost of which
(including any related alteration, improvement or replacement) is reasonably
anticipated to exceed the Alteration Threshold, or (c) that are structural in
nature, except for (x) any alterations performed as a part of a Restoration in
accordance with Section 7.4 hereof, (y) any alterations or tenant improvements
being made expressly pursuant to existing Leases that have been delivered to
Lender and (z) any Immediate Repairs. If the total unpaid amounts incurred and
to be incurred with respect to any alterations to the Improvements shall at any
time exceed the Alteration Threshold, Borrower shall, if required by Lender,
promptly deliver to Lender as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) U.S. Obligations, (iii) other securities
acceptable to Lender (provided that Lender shall have received a Rating Agency
Confirmation as to the form and issuer of same), or (iv) a completion bond
(provided that Lender shall have received a Rating Agency Confirmation as to the
form and issuer of same). Such security shall be in an amount equal to the
excess of the total unpaid amounts incurred and to be incurred with respect to
such alterations to the Improvements over the Alteration Threshold. All
alterations to any Improvements shall be made lien-free and in a good and
workmanlike manner in accordance with all Applicable Laws.

 

52



--------------------------------------------------------------------------------

  Section 4.22 REA Covenants.

Borrower shall, subject to any applicable restrictions or requirements in any
Existing Leases (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under any REA and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (b) promptly notify Lender of any material default
under any REA of which it is aware; (c) promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by it under any REA; (d) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed under any REA in a commercially reasonable manner; (e) cause the
Property to be operated, in all material respects, in accordance with any REA;
and (f) not, without the prior written consent of Lender, (i) enter into any new
REA or execute modifications to any existing REA, (ii) surrender, terminate or
cancel any REA, (iii) reduce or consent to the reduction of the term of any REA,
(iv) increase or consent to the increase of the amount of any charges under any
REA, (v) otherwise modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, any REA in any material respect,
or (vi) following the occurrence and during the continuance of an Event of
Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under any REA.

 

  Section 4.23 Material Agreements.

Borrower shall (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Material Agreements and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (b) promptly notify Lender of
any material default under the Material Agreements of which it is aware;
(c) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Material Agreements; (d) enforce the performance and observance of all
of the covenants and agreements required to be performed and/or observed under
the Material Agreements in a commercially reasonable manner; (e) cause the
Property to be operated, in all material respects, in accordance with the
Material Agreements; and (f) not, without the prior written consent of Lender,
(i) enter into any new Material Agreement or execute modifications to any
existing Material Agreements, (ii) surrender, terminate or cancel the Material
Agreements, (iii) reduce or consent to the reduction of the term of the Material
Agreements, (iv) increase or consent to the increase of the amount of any
charges under the Material Agreements, (v) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Material Agreements in any material respect, or (vi) following the occurrence
and during the continuance of an Event of Default, exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Material
Agreements. Notwithstanding anything to the contrary contained herein, to the
extent Lender’s prior approval is required for any matters set forth in this
Section 4.23, Lender shall have ten (10) Business Days from receipt of written
request and all information and documentation reasonably required to evaluate
the applicable Material Agreement in which to approve or disapprove such matter,
provided that such request to Lender

 

53



--------------------------------------------------------------------------------

is marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the request must be marked “PRIORITY”. In the event that Lender fails
to respond to the matter in question within such time, Lender’s approval shall
be deemed given for all purposes. Borrower shall provide Lender with such
information and documentation as may be reasonably required by Lender. For
purposes of clarification, Lender’s requesting additional and/or clarified
information, in addition to approving or denying any request (in whole or in
part), shall be deemed a response by Lender for purposes of the foregoing.

 

  Section 4.24 Immediate Repairs.

Borrower shall perform, or shall cause the applicable Tenant to perform, the
repairs at the Property as set forth on Schedule I hereto (such repairs
hereinafter referred to as “Immediate Repairs”) in good and workmanlike manner
and in accordance with Applicable Laws on or prior to the date occurring six
(6) months after the date hereof; provided that, Lender may, in its sole
discretion, extend the respective deadlines for performance of such Immediate
Repairs by written notice to Borrower.

ARTICLE 5.

ENTITY COVENANTS

 

  Section 5.1 Single Purpose Entity/Separateness.

(a) Borrower has not and will not:

(i) engage in any business or activity other than the ownership, operation,
development, leasing, management and maintenance of the Property, and activities
incidental thereto;

(ii) acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) fail to observe all material organizational formalities, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the Applicable Law of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents;

(v) own any subsidiary, or make any investment in, any Person;

 

54



--------------------------------------------------------------------------------

(vi) commingle its assets with the assets of any other Person; however,
distributions made by Borrower that are not in violation of the Loan Documents
shall not be considered assets of Borrower for the purpose of this Subsection
(vi);

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (C) Permitted Equipment Leases; provided however, the aggregate amount of
the indebtedness described in (B) and (C) shall not exceed at any time two
percent (2%) of the outstanding principal amount of the Debt. No Indebtedness
other than the Debt may be secured (subordinate or pari passu) by the Property;

(viii) fail to maintain all of its books, records, financial statements and bank
accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;

(ix) enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

(xii) make any loans or advances to any Person (this limitation shall not
include distributions to the members of Borrower);

(xiii) fail to file its own tax returns unless prohibited by Applicable Law from
doing so (except that Borrower may file or may include its filing as part of a
consolidated federal tax return, to the extent required and/or permitted by
Applicable Law, provided that there shall be an appropriate notation indicating
the separate existence of Borrower and its assets and liabilities);

 

55



--------------------------------------------------------------------------------

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person and not as a division or part of any other
Person or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of all operating expenses and
Debt Service and shall not require any equity owner to make additional capital
contributions to Borrower);

(xvi) without the unanimous written consent of all of its partners or members,
as applicable, and the consent of each Independent Director (regardless of
whether such Independent Director is engaged at the Borrower or SPE Component
Entity level), (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;

(xviii) fail to remain solvent, to pay its own liabilities (including, without
limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations (in each case, to the extent there exists sufficient cash flow from
the Property to do so and shall not require any equity owner to make additional
capital contributions to Borrower);

(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable, or identify its partners, members or
shareholders or other Affiliates, as applicable, as a division or part of it; or

(xx) violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.

(b) If Borrower is a limited partnership or a limited liability company (other
than an Acceptable LLC), each general partner or managing member (each, an “SPE
Component Entity”) shall be a corporation or an Acceptable LLC (I) whose sole
asset is its interest in Borrower, (II) which has not been and shall not be
permitted to engage in any business or activity other than owning an interest in
Borrower; (III) which has not been and shall not be permitted to incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation); and (IV) which has and will at all times own at least a 0.5% direct
equity ownership interest in Borrower. Each such SPE Component Entity will at
all times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Article 5 (to the
extent applicable) as if such representation, warranty or covenant was made
directly by such SPE Component Entity. Upon the withdrawal or the

 

56



--------------------------------------------------------------------------------

disassociation of an SPE Component Entity from Borrower, Borrower shall
immediately appoint a new SPE Component Entity whose articles of incorporation
or organization are substantially similar to those of such SPE Component Entity
and deliver a New Non-Consolidation Opinion to Lender with respect to the new
SPE Component Entity and its equity owners.

(c) In the event Borrower or the SPE Component Entity is an Acceptable LLC, the
limited liability company agreement of Borrower or the SPE Component Entity (as
applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence of
any event that causes the last remaining member of Borrower or the SPE Component
Entity (as applicable) (“Member”) to cease to be the member of Borrower or the
SPE Component Entity (as applicable) (other than (A) upon an assignment by
Member of all of its limited liability company interest in Borrower or the SPE
Component Entity (as applicable) and the admission of the transferee in
accordance with the Loan Documents and the LLC Agreement, or (B) the resignation
of Member and the admission of an additional member of Borrower or the SPE
Component Entity (as applicable) in accordance with the terms of the Loan
Documents and the LLC Agreement), any person acting as the designated special
member or Independent Director, as applicable, of Borrower or the SPE Component
Entity (as applicable) shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower or the SPE
Component Entity (as applicable) automatically be admitted to Borrower or the
SPE Component Entity (as applicable) as a member with a 0% economic interest
(“Special Member”) and shall continue Borrower or the SPE Component Entity (as
applicable) without dissolution and (ii) Special Member may not resign from
Borrower or the SPE Component Entity (as applicable) or transfer its rights as
Special Member unless (A) a successor Special Member has been admitted to
Borrower or the SPE Component Entity (as applicable) as a Special Member in
accordance with requirements of Delaware or Maryland law (as applicable) and
(B) after giving effect to such resignation or transfer, there remains at least
one (1) Independent Director of the SPE Component Entity or Borrower (as
applicable) in accordance with Section 5.2 below. The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of Borrower or the SPE Component Entity (as applicable) upon the admission to
Borrower or the SPE Component Entity (as applicable) of the first substitute
member, (ii) Special Member shall be a member of Borrower or the SPE Component
Entity (as applicable) that has no interest in the profits, losses and capital
of Borrower or the SPE Component Entity (as applicable) and has no right to
receive any distributions of the assets of Borrower or the SPE Component Entity
(as applicable), (iii) pursuant to the applicable provisions of the limited
liability company act of the State of Delaware or Maryland (as applicable, the
“Act”), Special Member shall not be required to make any capital contributions
to Borrower or the SPE Component Entity (as applicable) and shall not receive a
limited liability company interest in Borrower or the SPE Component Entity (as
applicable), (iv) Special Member, in its capacity as Special Member, may not
bind Borrower or the SPE Component Entity (as applicable) and (v) except as
required by any mandatory provision of the Act, Special Member, in its capacity
as Special Member, shall have no right to vote on, approve or otherwise consent
to any action by, or matter relating to, Borrower or the SPE Component Entity
(as applicable) including, without limitation, the merger, consolidation or
conversion of Borrower or the SPE Component Entity (as applicable); provided,
however, such prohibition shall not limit the obligations of Special Member, in
its capacity as Independent Director, to vote on such matters required by the
Loan Documents or the LLC Agreement. In order to implement the admission to
Borrower or the SPE Component Entity (as applicable) of Special Member, Special

 

57



--------------------------------------------------------------------------------

Member shall execute a counterpart to the LLC Agreement. Prior to its admission
to Borrower or the SPE Component Entity (as applicable) as Special Member,
Special Member shall not be a member of Borrower or the SPE Component Entity (as
applicable), but Special Member may serve as an Independent Director of Borrower
or the SPE Component Entity (as applicable).

(d) The LLC Agreement shall further provide that, (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution, and
(iii) each of Member and Special Member waives any right it might have to agree
in writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).

(e) Borrower hereby represents that, from the date of its formation to the date
of this Agreement, Borrower:

(i) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business;

(ii) has no judgments or liens of any nature against it except for tax liens not
yet due;

(iii) is in compliance with all laws, regulations, and orders applicable to it
and, except as otherwise disclosed in this Agreement, has received all permits
necessary for it to operate;

(iv) is not involved in any dispute with any taxing authority (excluding tax
appeals in accordance with the requirements of the Loan Documents);

(v) has paid all taxes which it owes;

(vi) has never owned any real property other than the Property and personal
property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property;

 

58



--------------------------------------------------------------------------------

(vii) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full;

(viii) has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition;

(ix) has passed a Phase One environmental audit for the Property;

(x) has no material contingent or actual obligations not related to the
Property;

(xi) has not entered into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (each, a “Related Party”), except upon terms
and conditions that are commercially reasonable and substantially similar to
those available in an arm’s-length transaction with an unrelated party;

(xii) has paid all of its debts and liabilities from its assets;

(xiii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(xiv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

(xv) has not had its assets listed as assets on the financial statement of any
other Person, except that Borrower’s assets may be included in consolidated
financial statements of its affiliates, provided that (1) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such affiliates or any other Person and (2) such assets shall be listed on
Borrower’s own separate balance sheet;

(xvi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law and
except that Borrower may file or may include its filing as part of a
consolidated tax return, to the extent required or permitted under Applicable
Law, provided that there shall be an appropriate notation indicating the
separate existence of Borrower and its assets and liabilities) and, if it is a
corporation, has not filed a consolidated federal income tax return with any
other Person;

(xvii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

(xviii) has corrected any known misunderstanding regarding its status as a
separate entity;

 

59



--------------------------------------------------------------------------------

(xix) has conducted all of its business and held all of its assets in its own
name;

(xx) has not identified itself or any of its affiliates as a division or part of
the other;

(xxi) has maintained and utilized separate stationery, invoices and checks
bearing its own name;

(xxii) has not commingled its assets with those of any other Person and has held
all of its assets in its own name;

(xxiii) has not guaranteed or become obligated for the debts of any other
Person;

(xxiv) has not held itself out as being responsible for the debts or obligations
of any other Person;

(xxv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

(xxvi) has not pledged its assets to secure the obligations of any other Person
and no such pledge remains outstanding except in connection with the Loan;

(xxvii) has maintained adequate capital in light of its contemplated business
operations, provided that the foregoing shall not require any direct or indirect
member, partner or shareholder of Borrower to make additional capital
contributions to Borrower;

(xxviii) has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

(xxix) has not owned any subsidiary or any equity interest in any other entity;

(xxx) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

(xxxi) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and

(xxxii) has not leased any portion of the Property to a Tenant that is
affiliated with the Borrower.

 

  Section 5.2 Independent Director.

(a) The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide

 

60



--------------------------------------------------------------------------------

that at all times there shall be at least one (1) duly appointed member of its
board of directors or managers, as applicable (each, an “Independent Director”)
reasonably satisfactory to Lender who each shall not have been at the time of
each such individual’s initial appointment, and (I) shall not have been at any
time during the preceding five (5) years, and shall not be at any time while
serving as Independent Director, either (i) a shareholder (or other equity
owner) of, or an officer, director (other than in its capacity as Independent
Director), partner, member or employee of, Borrower or any of its respective
shareholders, partners, members, subsidiaries or affiliates, (ii) a customer of,
or supplier to, or other Person who derives any of its purchases or revenues
from its activities with, Borrower or any of its respective shareholders,
partners, members, subsidiaries or affiliates (other than in its capacity as an
Independent Director), (iii) a Person who Controls or is under common Control
with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, or (iv) a member of the immediate family of
any such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person, and (II) shall be employed by, in good standing with
and engaged by Borrower in connection with, in each case, an Approved ID
Provider. Each Independent Director at the time of their initial engagement
shall have had at least three (3) years prior experience as an independent
director to a company or a corporation in the business of owning and operating
commercial properties similar in type and quality to the Property.

(b) The organizational documents of Borrower or the SPE Component Entity (as
applicable) shall further provide that (I) the board of directors or managers of
Borrower or the SPE Component Entity as applicable, and the constituent members
of such entities (the “Constituent Members”) shall not (A) file or consent to
the filing of any petition, either voluntary or involuntary, unless sought by
Lender, to take advantage of any Creditors Rights Laws, (B) seek or consent to
the appointment of a receiver, liquidator or any similar official unless sought
by Lender, (C) take any action that might cause such entity to become insolvent,
or (D) make an assignment for the benefit of creditors, unless sought by Lender,
without the unanimous vote of (1) the board of directors or managers of Borrower
or the SPE Component Entity as applicable, or (2) the Constituent Members and
the Independent Director engaged as provided by the terms hereof; (II) any
resignation, removal or replacement of any Independent Director shall not be
effective without two (2) Business Days prior written notice to Lender
accompanied by evidence that the replacement Independent Director satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act and notwithstanding any duty otherwise existing at
law or in equity, the Independent Director shall consider only the interests of
the Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors) in acting or
otherwise voting on the matters provided for herein and in Borrower’s and SPE
Component Entity’s organizational documents (which such fiduciary duties to the
Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors), in each case,
shall be deemed to apply solely to the extent of their respective economic
interests in Borrower or SPE Component Entity (as applicable) exclusive of
(x) all other interests (including, without limitation, all other interests of
the Constituent Members), (y) the interests of other affiliates of the
Constituent Members, Borrower and SPE Component Entity and (z) the interests of
any group of affiliates of which the Constituent Members, Borrower or SPE
Component Entity is a part)); (IV) other than as provided in
subsection (III) above, the Independent Director shall not have any fiduciary
duties to any

 

61



--------------------------------------------------------------------------------

Constituent Members, any directors of Borrower or SPE Component Entity or any
other Person; (V) the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing under applicable law; and (VI) to the
fullest extent permitted by applicable law, including Section 18-1101(e) of the
Act, an Independent Director shall not be liable to Borrower, SPE Component
Entity, any Constituent Member or any other Person for breach of contract or
breach of duties (including fiduciary duties), unless the Independent Director
acted in bad faith or engaged in willful misconduct.

 

  Section 5.3 Change of Name, Identity or Structure.

Borrower shall not change (or permit to be changed) Borrower’s or the SPE
Component Entity’s (a) name, (b) identity (including its trade name or names),
(c) principal place of business set forth on the first page of this Agreement
or, (d) if not an individual, Borrower’s or the SPE Component Entity’s
corporate, partnership or other structure, without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s or the SPE Component Entity’s
structure, without first obtaining the prior written consent of Lender (except
as otherwise provided elsewhere in this Agreement). Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower or the SPE Component Entity intends to operate the
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the Property.

 

  Section 5.4 Business and Operations.

Borrower will continue to engage in the businesses now conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower will qualify to do business and will remain
in good standing under the laws of the jurisdiction as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property.

ARTICLE 6.

NO SALE OR ENCUMBRANCE

 

  Section 6.1 Transfer Definitions.

For purposes of this Article 6, “Restricted Party” shall mean Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager, or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Borrower, Guarantor, any SPE Component Entity, any
Affiliated Manager or any non-member manager; and a “Sale or Pledge” shall mean
a voluntary or involuntary sale, conveyance, mortgage, grant, bargain, lien,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) a legal or beneficial interest.

 

62



--------------------------------------------------------------------------------

  Section 6.2 No Sale/Encumbrance.

(a) Except as expressly permitted pursuant to Section 6.3, without the prior
written consent of Lender, Borrower shall not cause or permit (i) a Sale or
Pledge of the Property or any part thereof or any legal or beneficial interest
therein, (ii) a Sale or Pledge of an interest in any Restricted Party or
(iii) any change in Control of Borrower, Guarantor, any Affiliated Manager, or
any change in control of the day-to-day operations of the Property
(collectively, a “Prohibited Transfer”), other than pursuant to (x) Leases of
space in the Improvements to Tenants in accordance with the provisions of
Section 4.14, (y) any Permitted Encumbrances, and (z) any Permitted Equipment
Leases.

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to (A) any Leases or any Rents or (B) any REA or any Material Agreements;
(iii) any action for partition of the Property (or any portion thereof or
interest therein) or any similar action instituted or prosecuted by Borrower or
by any other person or entity, pursuant to any contractual agreement or other
instrument or under Applicable Law (including, without limitation, common law);
(iv) any other action instituted by (or at the behest of) Borrower or its
affiliates or consented to or acquiesced in by Borrower or its affiliates which
results in a termination of an REA or any Material Agreements; (v) if a
Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (vi) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (vii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(viii) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (ix) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) other than in accordance with Section 4.15.

 

  Section 6.3 Permitted Equity Transfers.

Notwithstanding the restrictions contained in this Article 6, the following
equity transfers shall be permitted without Lender’s consent (each, a “Permitted
Equity Transfer”): (a) a transfer (but not a pledge) by devise or descent or by
operation of law upon the death of a Restricted Party or any member, partner or
shareholder of a Restricted Party, (b) the transfer (but not the pledge), in one
or a series of transactions, of the stock, partnership interests or membership
interests (as the case may be) in a Restricted Party (including, without
limitation, transfers for estate planning purposes), (c) the sale, transfer or
issuance of shares of common stock in any Restricted Party that is a publicly
traded entity, provided such shares of common

 

63



--------------------------------------------------------------------------------

stock are listed on the New York Stock Exchange or another nationally recognized
stock exchange, and (d) the sale, transfer or issuance of stock in a Restricted
Party that is a non-traded public real estate investment trust to third party
investors through licensed U.S. broker-dealers in accordance with Applicable Law
(provided that the foregoing provisions of clauses (c) and (d) shall not be
deemed to waive, qualify or otherwise limit Borrower’s obligation to comply (or
to cause the compliance) with the other covenants set forth herein and in the
other Loan Documents (including, without limitation, the covenants contained
herein relating to ERISA matters)); provided, further, that, with respect only
to the transfers listed in clauses (a) and/or (b) above, (A) (x) Lender shall
receive written notice of any transfers pursuant to clause (a) above within ten
(10) days of Borrower’s notice of such transfer and (y) Lender shall receive not
less than thirty (30) days prior written notice of such transfers in connection
with any transfer pursuant to clause (b) above, (B) no such transfers shall
result in a change in Control of Guarantor or Affiliated Manager, (C) after
giving effect to such transfers, Guarantor shall (I) own at least a 51% direct
or indirect equity ownership interest in each of Borrower and any SPE Component
Entity; (II) Control Borrower and any SPE Component Entity; and (III) control
the day-to-day operation of the Property, (D) after giving effect to such
transfers, the Property shall continue to be managed by Affiliated Manager or a
New Manager approved in accordance with the applicable terms and conditions
hereof, (E) in the case of the transfer of any direct equity ownership interests
in Borrower or in any SPE Component Entity, such transfers shall be conditioned
upon continued compliance with the relevant provisions of Article 5 hereof,
(F) in the case of (1) the transfer of the management of the Property to a new
Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) the transfer of any direct or indirect equity ownership interests
in any Restricted Party that results in any Person and its Affiliates owning in
excess of forty-nine percent (49%) of the direct or indirect equity ownership
interests in Borrower or in any SPE Component Entity that did not own the same
on the date hereof or at the time of the delivery of any New Non-Consolidation
Opinion prior to such transfer, such transfers shall be conditioned upon
delivery to Lender of a New Non-Consolidation Opinion addressing such transfer,
(G) such transfers shall be conditioned upon Borrower’s ability to, after giving
effect to the equity transfer in question, (I) remake the representations
contained herein relating to ERISA, OFAC and Patriot Act matters (and, upon
Lender’s request, Borrower shall deliver to Lender (x) an Officer’s Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer and (y) searches, acceptable to
Lender, for any Person owning, directly or indirectly, 20% or more of the
interests in the Borrower as a result of such transfer) and (II) continue to
comply with the covenants contained herein relating to ERISA OFAC and Patriot
Act matters, and (H) without the prior written consent of Lender, after giving
effect to such transfers, no party shall own, directly or indirectly, 49% or
more of the interests in any Borrower unless such party owned 49% or more of the
interests in either Borrower prior to such transfers. Upon request from Lender,
Borrower shall promptly provide Lender a revised version of the organizational
chart delivered to Lender in connection with the Loan reflecting any equity
transfer consummated in accordance with this Section 6.3.

 

  Section 6.4 Permitted Property Transfers (Assumptions).

Notwithstanding the provisions of this Article 6, following the date which is
twelve (12) months from the Closing Date, Lender shall not unreasonably withhold
consent to the transfer of the Property, on three (3) occasions, in its entirety
to, and the related assumptions of the Loan by, any Person (a “Transferee”)
provided that, with respect to each such transfer, each of the following terms
and conditions are satisfied (each, a “Permitted Property Transfer”):

(a) no Default or Event of Default has occurred and is continuing;

 

64



--------------------------------------------------------------------------------

(b) Borrower shall have (i) delivered written notice to Lender of the terms of
such prospective transfer not less than forty-five (45) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$25,000. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer, Lender shall
consider the experience and track record of Transferee and its principals in
owning and operating facilities similar to the Property, the financial strength
of Transferee and its principals, the general business standing of Transferee
and its principals and Transferee’s and its principals’ relationships and
experience with contractors, vendors, tenants, lenders and other business
entities; provided, however, that, notwithstanding Lender’s agreement to
consider the foregoing factors in determining whether to give or withhold such
approval, such approval shall be given or withheld based on what Lender
determines to be commercially reasonable and, if given, may be given subject to
such conditions as Lender may deem reasonably appropriate;

(c) Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
the greater of (y) (I) one-half of one percent (0.5%) of the then outstanding
principal balance of the Loan for the first Permitted Property Transfer and (II)
three-quarters of one percent (0.75%) of the then outstanding principal balance
of the Loan for the second and third Permitted Property Transfers or (z), in
each such case, $15,000, (ii) all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, incurred by Lender in connection therewith
and (iii) all fees, costs and expenses of all third parties and the Rating
Agencies incurred in connection therewith;

(d) Transferee assumes and agrees to pay the Debt as and when due subject to the
provisions of Article 13 hereof and, prior to or concurrently with the closing
of such transfer, Transferee and its constituent partners, members,
shareholders, affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and an
Affiliate of Transferee reasonably acceptable to Lender shall execute a recourse
guaranty and an environmental indemnity in form and substance identical to the
Guaranty and Environmental Indemnity, respectively, with such changes to each of
the foregoing as may be reasonably required by Lender;

(e) Borrower and Transferee, without any cost to Lender, shall furnish any
information reasonably requested by Lender for the preparation of, and shall
authorize Lender to file, new financing statements and financing statement
amendments and other documents to the fullest extent permitted by Applicable
Law, and shall execute any additional documents reasonably requested by Lender;

 

65



--------------------------------------------------------------------------------

(f) Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;

(g) Transferee shall have furnished to Lender all appropriate papers evidencing
Transferee’s organization and good standing, and the qualification of the
signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 5 hereof;

(h) Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;

(i) Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
opinion of counsel satisfactory to Lender and its counsel (A) that Transferee’s
formation documents provide for the matters described in subparagraph (g) above,
(B) that the assumption of the Debt has been duly authorized, executed and
delivered, and that the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, (D) that the transfer will not constitute a
“significant modification” of the Loan under Section 1001 of the IRS Code or
otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC
Trust and (E) with respect to such other matters as Lender may reasonably
request;

(j) if required by Lender, Lender shall have received a Rating Agency
Confirmation with respect to such transfer;

(k) intentionally omitted; and

(l) Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the applicable terms and conditions of this Section 6.4.

Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.

 

66



--------------------------------------------------------------------------------

  Section 6.5 Lender’s Rights.

Lender reserves the right to condition the consent to a Prohibited Transfer
(expressly excluding any Permitted Equity Transfer and Permitted Property
Transfer) requested hereunder upon (a) a modification of the terms hereof and on
assumption of this Agreement and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) payment of a transfer fee of 1% of outstanding
principal balance of the Loan and all of Lender’s expenses incurred in
connection with such Prohibited Transfer, (c) to the extent required by Lender,
receipt of a Rating Agency Confirmation with respect to the Prohibited Transfer,
(d) the proposed transferee’s continued compliance with the covenants set forth
in this Agreement, including, without limitation, the covenants in Article 5,
(e) receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer, and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

 

  Section 6.6 Substitution.

Subject to the terms and conditions set forth in this Section 6.6, Borrower may
obtain a release of the Lien of the Security Instrument (and the related Loan
Documents) on any Individual Property (the “Substituted Property”), by
substituting therefor another commercial property acceptable to Lender with a
property of kind, quality (including location attributes of submarket strength,
population and access) and use equal to or better than the Substituted Property
to be acquired by Borrower or an Affiliate thereof (the “Substitute Property”),
provided that any such substitution (a “Substitution”) shall be subject, in each
case, to the following conditions precedent are satisfied:

(a) The aggregate Loan-To-Value Ratio for all of the Individual Properties
(including the Substitute Property, but excluding the Substituted Property)
immediately following the Substitution shall not exceed the aggregate
Loan-To-Value Ratio for all of the Individual Properties (including the
Substituted Property, but excluding the Substitute Property) immediately prior
to the Substitution.

(b) No Substitution shall occur during the twelve (12) month period preceding
the Maturity Date.

(c) Lender shall have received at least sixty (60) days prior written notice
requesting the Substitution and identifying the Substitute Property.

(d) Lender shall have received a fee equal to $15,000, for each Substitution.

(e) Lender shall have received an appraisal of the Substitute Property, dated no
more than sixty (60) days prior to the Substitution date, by an appraiser
reasonably acceptable to the Rating Agencies (if the Loan has been Securitized)
and Lender.

 

67



--------------------------------------------------------------------------------

(f) The fair market value of the Substitute Property shall not be less than one
hundred five percent (105%) of the fair market value of the Substituted Property
as of the Closing Date, which determination shall be made by Lender based on the
appraisals delivered pursuant to clause (e) above.

(g) SPE Component Entity shall transfer its indirect interest in the Substituted
Property to a third party and shall assume the interest of the Substitute
Property. In the event the applicable Borrower relating to the Substituted
Property is Golden Arrow Clermont FL LLC, the Deposit Account and the Cash
Management Account shall be transferred to another Borrower.

(h) The weighted average credit rating of the Tenants of the Property (including
the Substitute Property, but excluding the Substituted Property) must not be
less than the weighted average credit rating of the Tenants of the Property
(including the Substituted Property, but excluding the Substitute Property),
prior to the Substitution. The weighted average remaining lease term of the
Leases of the Property (including the Substitute Property, but excluding the
Substituted Property) must not be less than the weighted average remaining lease
term of the Leases of the Property (including the Substituted Property, but
excluding the Substitute Property), prior to the Substitution.

(i) The Substitute Property shall be leased (A) for a fixed rent equal to or
better than the rent of the Substituted Property, (B) for a lease term
(excluding any option to extend, renew or terminate the lease) of no less than
the remaining lease term of the Tenant for the Substituted Property, (C) on
terms and conditions no less favorable than the Lease to the Tenant of the
Substitute Property and (D) the credit rating of the Tenant at the Substitute
Property shall be equal to or great than the Tenant’s at the Substituted
Property’s credit rating as of the Substitution.

(j) If the Loan is part of a Securitization, Lender shall have received a Rating
Agency Confirmation. If the Loan is not part of a Securitization, Lender shall
have consented in writing to such Substitution, which consent shall not be
unreasonably withheld.

(k) No Event of Default shall have occurred and be continuing (unless such
Substitution would cure such Event of Default, Lender consents to the
Substitution and Borrower pays any and all fees and expenses related to the
Event of Default and payable by Borrower pursuant to the terms of this
Agreement). Lender shall have received a certificate from Borrower confirming
the foregoing, stating that the representations and warranties of Borrower
contained in this Agreement and the other Loan Documents are true and correct in
all material respects on and as of the date of the Substitution with respect to
Borrower, the Properties and the Substitute Property and containing any other
representations and warranties with respect to Borrower, the Properties, the
Substitute Property or the Loan as Lender and the Rating Agencies may reasonably
require, unless such certificate would be inaccurate, such certificate to be in
form and substance reasonably satisfactory to Lender and the Rating Agencies.

(l) Borrower shall (A) have executed, acknowledged and delivered to Lender
(I) such security instruments and UCC-1 financing statements with respect to the
Substitute Property as Lender may reasonably require, together with a letter
from Borrower countersigned by a title insurance company acknowledging receipt
of such security instruments and financing statements

 

68



--------------------------------------------------------------------------------

and agreeing to record or file, as applicable, such security instruments and
financing statements in the appropriate recording or filing offices so as to
effectively create upon such recording and filing valid and enforceable Liens
upon the Substitute Property, of the requisite priority, in favor of Lender (or
such other trustee as may be desired under local law), subject only to the
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents and (II) an amendment to the Environmental Indemnity Agreement
with respect to the Substitute Property and (B) have caused the Guarantor to
acknowledge and confirm their respective obligations under the Loan Documents.
The required security documents, financing statements and other documents shall
be the same in form and substance as the counterparts of such documents executed
and delivered with respect to the related Substituted Property subject to
modifications reflecting only the Substitute Property as the property that is
the subject of such documents and such modifications reflecting the laws of the
state in which the Substitute Property is located as are customarily delivered
in similar transactions in such state and delivering the opinion as to the
enforceability of such documents required pursuant to clause (r) below. The
security instrument encumbering the Substitute Property shall secure all amounts
evidenced by the Note, provided that in the event that the jurisdiction in which
the Substitute Property is located imposes a mortgage recording, intangibles or
similar tax and does not permit the allocation of indebtedness for the purpose
of determining the amount of such tax payable, the principal amount secured by
such security instrument shall be equal to one hundred twenty-five percent
(125%) of the Allocated Loan Amount of the Substitute Property.

(m) Lender shall have received (A) to the extent available any “tie-in” or
similar endorsement to each title insurance policy insuring the Lien of an
existing Security Instrument as of the date of the Substitution with respect to
the title insurance policy insuring the Lien of the Security Instrument with
respect to the Substitute Property and (B) a title insurance policy (or a
marked, signed and redated commitment to issue such title insurance policy)
insuring the Lien of the Security Instrument encumbering the Substitute
Property, issued by the title company that issued the title insurance policies
insuring the Lien of the existing Security Instruments (or any other reputable
national title insurance company approved by Lender) and dated as of the date of
the Substitution, with reinsurance and direct access agreements that replace
such agreements issued in connection with the title insurance policy insuring
the Lien of the Security Instrument encumbering the Substituted Property. The
title insurance policy issued with respect to the Substitute Property shall
(1) provide coverage in the amount of the Allocated Loan Amount if the “tie-in”
or similar endorsement described above is available or, if such endorsement is
not available, in an amount equal to one hundred fifty percent (150%) of the
Allocated Loan Amount, (2) insure Lender that the relevant Security Instrument
creates a valid first lien on the Substitute Property encumbered thereby, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements) as reasonably approved by Lender, (3) contain such
endorsements and affirmative coverages as are then available and are contained
in the title insurance policies insuring the Liens of the existing Security
Instruments, and (4) name Lender as the insured. Lender also shall have received
copies of paid receipts or other evidence showing that all premiums in respect
of such endorsements and title insurance policies have been paid.

(n) Lender shall have received a current survey for the Substitute Property,
certified to the title company and Lender and their successors and assigns, in
the same form and having the same content as the certification of the survey of
the Substituted Property prepared by a

 

69



--------------------------------------------------------------------------------

professional land surveyor licensed in the state in which the Substitute
Property is located and acceptable to Lender and the Rating Agencies. Such
survey shall reflect the same legal description contained in the title insurance
policy relating to such Substitute Property and shall include, among other
things, a metes and bounds description of the real property comprising part of
such Substitute Property (unless such real property has been satisfactorily
designated by lot number on a recorded plat). The surveyor’s seal shall be
affixed to each survey and each survey shall certify that the surveyed property
is not located in a “one-hundred-year flood hazard area.”

(o) Lender shall have received valid certificates of insurance indicating that
the requirements for the policies of insurance required for an Individual
Property hereunder have been satisfied with respect to the Substitute Property
and evidence of the payment of all premiums payable for the existing policy
period.

(p) Lender shall have received a Phase I environmental report from an
environmental consultant reasonably approved by Lender, and, if recommended
under the Phase I environmental report, a Phase II environmental report, which
conclude that the Substitute Property does not contain any Hazardous Substances
in violation of any Environmental Laws and is not subject to any material risk
of contamination from any off-site Hazardous Substances. If any such report
discloses the presence of any Hazardous Substances in violation of any
Environmental Laws or a material risk of contamination from any off-site
Hazardous Substances, such report shall include an estimate of the cost of any
related remediation and Borrower shall deposit with Lender an amount equal to
one hundred twenty-five percent (125%) of such estimated cost, which deposit
shall constitute additional security for the Loan and shall be released to
Borrower upon the delivery to Lender of (A) an update to such report indicating
that there are no longer Hazardous Substances on the Substitute Property in
violation of any Environmental Laws or any material danger of contamination from
any off-site Hazardous Substances that has not been fully remediated and
(B) paid receipts indicating that the costs of all such remediation work have
been paid.

(q) Borrower shall deliver or cause to be delivered to Lender (A) updates
certified by Borrower of all organizational documentation related to the
Borrower effecting the Substitution and/or the formation, structure, existence,
good standing and/or qualification to do business delivered to Lender on the
date hereof; (B) good standing certificates, certificates of qualification to do
business in the jurisdiction in which the Substitute Property is located (if
required in such jurisdiction); and (C) resolutions of Borrower authorizing the
Substitution and any actions taken in connection with such Substitution.

(r) Lender shall have received the following opinions of Borrower’s counsel:
(A) an opinion or opinions of counsel admitted to practice under the laws of the
state in which the Substitute Property is located stating that the Loan
Documents delivered with respect to the Substitute Property pursuant to clause
(l) above are valid and enforceable in accordance with their terms, subject to
the laws applicable to creditors’ rights and equitable principles, and that
Borrower is qualified to do business and in good standing under the laws of the
jurisdiction where the Substitute Property is located or that Borrower is not
required by applicable law to qualify to do business in such jurisdiction;
(B) an opinion of counsel acceptable to the Rating Agencies if the Loan is part
of a Securitization, or the Lender if the Loan is not part of a Securitization,
stating that the Loan Documents delivered with respect to the Substitute
Property

 

70



--------------------------------------------------------------------------------

pursuant to clause (l) above were duly authorized, executed and delivered by
Borrower and that the execution and delivery of such Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or its properties are bound; (C) an opinion of counsel
acceptable to, the Rating Agencies if the Loan is part of a Securitization, or
the Lender if the Loan is not part of a Securitization, stating that subjecting
the Substitute Property to the Lien of the related Security Instrument and the
execution and delivery of the related Loan Documents does not and will not
impair the ability of Lender to enforce its remedies under all of the Loan
Documents or to realize the benefits of the cross-collateralization provided for
thereunder; (D) intentionally omitted; (E) intentionally omitted and (F) if the
Loan is part of a Securitization, an opinion of counsel obtained by the
applicable servicer at Borrower’s expense, acceptable to the Rating Agencies
stating that any REMIC Trust that has acquired the loan secured hereby will not
fail to maintain its status as a REMIC Trust solely as a result of such
Substitution and that the Substitution and related transaction would not be a
“Significant Modification” and would not cause the loan to fail to be a
“Qualified Mortgage” under the REMIC Requirements. Notwithstanding the foregoing
provisions of this Section 6.6 or anything herein to the contrary, this
Section 6.6 is subject to the terms of Section 11.3 hereof, and to the extent
Borrower is required to make any principal prepayment pursuant to Section 11.3
hereof, Borrower shall also pay to Lender the Yield Maintenance Premium in
connection with such principal prepayment.

(s) Borrower shall have paid, or escrowed with Lender, all due and payable
insurance premiums (unless the Property is covered by a blanket insurance policy
or Tenant provides self-insurance that is satisfactory to Lender), taxes and
other charges relating to each of the Individual Properties and the Substitute
Property, including without limitation, (i) accrued but unpaid insurance
premiums relating to each of the Individual Properties and the Substitute
Property, and (ii) currently due and payable Taxes (including any in arrears)
relating to each of the Individual Properties and the Substitute Property and
(iii) currently due and payable maintenance charges and other impositions
relating to each of the Properties and Substitute Property. Any Impounds or
other amounts held by Lender with respect to the Substituted Property shall, at
the Borrower’s election, be applied to (i) amounts payable by Borrower in
connection with this clause (s), (ii) returned to Borrower, or (iii) or applied
to other amounts due and payable by Borrower under this Agreement.

(t) Borrower shall have paid or reimbursed Lender for all reasonable third party
costs and expenses incurred by Lender (including, without limitation, reasonable
attorney’s fees and disbursements) in connection with the Substitution and
Borrower shall have paid all recording charges, filing fees, taxes or other
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes) payable in connection with the Substitution. Borrower
shall have paid all costs and expenses of the Rating Agencies incurred in
connection with the Substitution.

(u) Lender shall have received annual operating statements for the Substitute
Property for the most current completed fiscal year and a current operating
statement for the Substituted Property, each certified (to Borrower’s knowledge)
to Lender as being true and correct in all material respects and a certificate
from Borrower certifying (to Borrower’s knowledge) that there has been no
material adverse change in the financial condition of the Substitute Property
since the date of such operating statements.

 

71



--------------------------------------------------------------------------------

(v) Borrower shall have delivered to Lender estoppel certificates from the
existing tenants of the Substitute Property. All such estoppel certificates
shall be substantially in the form approved by Lender in connection with the
origination of the Loan or in the form specified in the applicable Lease. If an
estoppel certificate indicates that all tenant improvement work required under
the subject lease has not yet been completed, Borrower shall, if required by the
Rating Agencies, deliver to Lender financial statements indicating that Borrower
has adequate funds to pay all costs related to such tenant improvement work as
required under such lease.

(w) Lender shall have received a copy of the tenant lease affecting the
Substitute Property certified to Borrower’s knowledge as being true and correct.

(x) Lender shall have received subordination, nondisturbance and attornment
agreements in the form approved by Lender in connection with the origination of
the Loan with respect to the tenant at the Substitute Property.

(y) Lender shall have received (A) an endorsement to the title insurance policy
insuring the Lien of the Security Instrument encumbering the Substitute Property
insuring that the Substitute Property constitutes a separate tax lot or, if such
an endorsement is not available in the state in which the Substitute Property is
located, a letter from the title insurance company issuing such title insurance
policy stating that the Substitute Policy constitutes a separate tax lot or
(B) a letter from the appropriate taxing authority stating that the Substitute
Property constitutes a separate tax lot (or other evidence with respect
thereto).

(z) Lender shall have received a physical conditions report with respect to the
Substitute Property stating that the Substitute Property and its use comply in
all material respects with all applicable legal requirements (including, without
limitation, zoning, subdivision and building laws) and that the Substitute
Property is in good condition and repair and free of material damage or waste
and is in as good a condition as the Substituted Property. If compliance with
any legal requirements are not addressed by the physical conditions report, such
compliance shall be confirmed by delivery to Lender of a certificate of an
architect licensed in the state in which the Substitute Property is located, a
letter from the municipality in which such Property is located, a certificate of
a surveyor that is licensed in the state in which the Substitute Property is
located (with respect to zoning and subdivision laws), an ALTA 3.1 zoning
endorsement to the title insurance policy delivered pursuant to clause (o) above
(with respect to zoning laws) or a subdivision endorsement to the title
insurance policy delivered pursuant to clause (o) above (with respect to
subdivision laws). If the physical conditions report recommends that any repairs
be made with respect to the Substitute Property, such physical conditions report
shall include an estimate of the cost of such recommended repairs and Borrower
shall deposit with Lender an amount equal to one hundred twenty-five percent
(125%) of such estimated cost, which deposit shall constitute additional
security for the Loan and shall be released to Borrower upon the delivery to
Lender of (A) an update to such physical conditions report or a letter from the
engineer that prepared such physical conditions report indicating that the
recommended repairs were completed in good and workmanlike manner and (B) paid
receipts indicating that the costs of all such repairs have been paid.

 

72



--------------------------------------------------------------------------------

(aa) To the extent there is a Management Agreement, Lender shall have received a
certified copy reflecting the Substitute Property as a property managed pursuant
thereto and Manager shall have executed and delivered to Lender a consent and
subordination agreement with respect to such management agreement in the same
form as provided for herein.

(bb) Lender shall have received such other and further approvals, opinions,
documents and information in connection with the Substitution as reasonably
requested by the Rating Agencies if the Loan is part of a Securitization, or the
Lender if the Loan is not part of a Securitization.

(cc) Lender shall have received copies of all contracts and agreements relating
to the leasing and operation of the Substitute Property together with a
certification of Borrower attached to each such contract or agreement certifying
that the attached copy is a true and correct copy of such contract or agreement
and all amendments thereto.

(dd) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such Substitution, a release of Lien (and related Loan Documents) for
the Substituted Property for execution by Lender. Such release shall be in a
form appropriate for the jurisdiction in which the Substituted Property is
located. Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 6.6 have been satisfied.

(ee) Upon the satisfaction of the foregoing conditions precedent, Lender will
release its Lien from the Substituted Property to be released and the Substitute
Property shall be deemed to be a Property for purposes of this Agreement.

ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

  Section 7.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance for Borrower and the Property providing at least the following
coverages:

(i) insurance with respect to the Improvements and, if applicable, the Personal
Property insuring against any peril now or hereafter included within the
“Special” or “All Risks” Causes of Loss form (which shall not exclude fire,
lightning, windstorm (including named storms), hail, explosion, riot, civil
commotion, aircraft, vehicles and smoke), in each case (A) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Agreement shall
mean actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings waiving of depreciation; (B) to be written on
a no coinsurance form or containing an agreed amount endorsement with respect to
the Improvements and, if applicable, Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $25,000, excluding
windstorm and earthquake insurance which may have a deductible of 5% of the
total insurable value; (D) at all times insuring against at least those hazards
that are commonly insured against under a “Special” or “All Risks” Causes of
Loss form of policy, as the same shall exist on the date hereof, and together
with any

 

73



--------------------------------------------------------------------------------

increase in the scope of coverage provided under such form after the date
hereof; and (E) providing Law & Ordinance coverage, including Coverage for Loss
to the Undamaged Portion of the Building, Demolition Costs and Increased Cost of
Construction in amounts acceptable to Lender. The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any
thirty-six (36) calendar months) at the request of Lender by contractor
designated and paid by Borrower and approved by Lender, or by an engineer or
appraiser in the regular employ of the insurer; however Lender shall not require
a full, formal appraisal of the Property in connection therewith. After the
first appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade. No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;

(ii) commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if the
Borrower sells or distributes alcoholic beverages from the Property, such
insurance (A) to be on the so-called “occurrence” form with a general aggregate
limit of not less than $2,000,000 and a per occurrence limit of not less than
$1,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) contractual liability for
all insured contracts; and (5) contractual liability covering the indemnities
contained in Articles 12 and 13 hereof to the extent the same is available;

(iii) loss of rents and/or business interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii); (C) in an
amount equal to 100% of the projected gross income from the Property on an
actual loss sustained basis for a period beginning on the date of Casualty and
continuing until the Restoration of the Property is completed, or the expiration
of twelve (12) months, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; the amount of such business
interruption/loss of rents insurance shall be determined prior to the Closing
Date and at least once each year thereafter based on the greatest of:
(x) Borrower’s reasonable estimate of the gross income from the Property and
(y) the highest gross income received during the term of the Loan for any full
calendar year prior to the date the amount of such insurance is being
determined, in each case for the succeeding twelve (12) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. All Net Proceeds payable to Lender pursuant to this
Subsection (the “Rent Loss Proceeds”) shall be held by Lender (1) during the
continuation of a Cash Trap Event Period, in accordance with the terms of the
Cash Management Agreement or (2) otherwise, in an Eligible

 

74



--------------------------------------------------------------------------------

Account (which shall deemed to be included within the definition of the
“Accounts” hereunder) and shall be applied to the obligations secured hereunder
from time to time due and payable hereunder and under the Note; provided,
however, that (I) nothing herein contained shall be deemed to relieve Borrower
of its obligations to pay the obligations secured hereunder on the respective
dates of payment provided for in the Note except to the extent such amounts are
actually paid out of the Rent Loss Proceeds and (II) in the event the Rent Loss
Proceeds are paid in a lump sum in advance and Borrower is entitled to
disbursement of such Rent Loss Proceeds in accordance with the terms hereof,
Lender or Servicer shall hold such Rent Loss Proceeds in a segregated
interest-bearing Eligible Account and Lender or Servicer shall estimate the
number of months required for Borrower to restore the damage caused by the
applicable Casualty, shall divide the applicable aggregate Rent Loss Proceeds by
such number of months and shall disburse such monthly installment of Rent Loss
Proceeds from such Eligible Account (1) during the continuation of a Cash Trap
Event Period, into the Cash Management Account each month during the performance
of such Restoration or (2) otherwise, to Borrower after Lender’s deduction
therefrom of the amount of Debt Service and deposits into the Reserve Funds then
due and payable hereunder;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements and only if the current property
and liability coverage forms do not otherwise apply (A) commercial general
liability and umbrella liability insurance covering claims related to the
construction, repairs or alterations being made at the Property which are not
covered by or under the terms or provisions of the commercial general liability
and umbrella liability insurance policies required herein; and (B) the insurance
provided for in Subsection 7.1(a)(i) written in a so-called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to Subsections 7.1(a)(i), (iv) and (vi) through (viii), as
applicable, (3) including permission to occupy the Property, and (4) written on
a no coinsurance form or containing an agreed amount endorsement waiving
co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

(vi) equipment breakdown/boiler and machinery insurance, if applicable, covering
all mechanical and electrical equipment in such amounts as shall be reasonably
be required by Lender, on terms and in amounts consistent with the commercial
property insurance policy required under Subsection 7.1(a)(i) above or in such
other amount as shall be reasonably required by Lender (if applicable to the
Property);

(vii) if any portion of the Improvements is at any time located in an area
identified in the Federal Register by the Federal Emergency Management Agency or
any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood

 

75



--------------------------------------------------------------------------------

Insurance Reform Act of 1994, as each may be amended, or any successor law (the
“Flood Insurance Acts”), flood hazard insurance in an amount equal to “Full
Replacement Cost”, which shall include, without limitation, the maximum limit of
coverage available for the Property under the Flood Insurance Acts; provided,
that, the insurance provided pursuant to this clause (vii) shall be on terms
consistent with the “All Risk” insurance policy required in Section 7.1(a)(i)
above;

(viii) intentionally omitted;

(ix) umbrella liability insurance in an amount not less than $15,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;

(x) intentionally omitted;

(xi) auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million and No/100 Dollars ($1,000,000) (if applicable); and

(xii) such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

(b) All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and approved by Lender. The insurance companies must
have a financial strength rating of “A” or better and a financial size category
of “VIII” or better by A.M. Best Company, Inc., and a rating of (i) “A-” or
better by S&P, and (ii) if Moody’s rates the insurance company and is designated
by Lender in connection with the Securitization, “A3” or better by Moody’s (each
such insurer shall be referred to below as a “Qualified Insurer”). Not less than
fifteen (15) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Subsection 7.1(a), Borrower shall deliver
carrier-issued binders and certificates of the renewal Policies, and thereafter,
complete copies of the Policies when issued. Upon renewal of the Policies,
Borrower shall deliver evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”).

(c) Except to the extent required pursuant to Section 7.1(a) hereof, Borrower
shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall

 

76



--------------------------------------------------------------------------------

cause complete copies of each Policy to be delivered as required in
Subsection 7.1(a). Any umbrella or blanket Policy remains subject to review and
approval by Lender based on the schedule of locations and values.

(d) All Policies of insurance provided for or contemplated by Subsection 7.1(a)
shall name Borrower as the named insured and, in the case of liability policies,
except for the Policies referenced in Subsection 7.1(a)(v) and (xi), shall name
Lender as additional insured, as their respective interests may appear, and in
the case of property coverages, including but not limited to the
all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.

(e) All property Policies of insurance provided for in Subsection 7.1(a) shall
provide that:

(i) no (A) act, failure to act, violation of warranties, declarations or
conditions, or negligence by Borrower, or anyone acting for Borrower, or by any
Tenant under any Lease or other occupant, (B) occupancy or use of the Property
for purposes more hazardous than those permitted, (C) foreclosure or similar
action by Lender, or (D) failure to comply with the provisions of any Policy
which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;

(ii) the Policy shall not be cancelled without at least 30 days’ written notice
to Lender;

(iii) each Policy shall provide that (A) the issuers thereof shall give written
notice to Lender if the Policy has not been renewed ten (10) days prior to its
expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

Additionally, Borrower further covenants and agrees to promptly send to Lender
any notices of non-renewal or cancellation it receives from the insurer with
respect to the Policies required pursuant to this Section 7.1.

(f) Intentionally omitted.

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

 

77



--------------------------------------------------------------------------------

(h) In the event of a foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
exclusively in Lender or the purchaser at such foreclosure or other transferee
in the event of such other transfer of title.

(i) As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 7.1, Borrower will not be in default under
this Section 7.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained),
(1) Borrower shall have received Lender’s prior written consent thereto and
(2) if required by Lender, confirmed that Lender has received a Rating Agency
Confirmation with respect to any such Non-Conforming Policy.

(j) The property, loss of rents/business interruption, general liability and
umbrella liability insurance policies required in this Section 7.1 shall not
exclude Terrorism Coverage (defined below) (such insurance policies, the
“Applicable Policies”). Such Terrorism Coverage shall comply with each of the
applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2007 (as the same may be further modified, amended, or
extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues to
cover both foreign and domestic acts of terror, the provisions of TRIPRA shall
determine what is deemed to be included within this definition of “Terrorism
Coverage.”

(k) Notwithstanding the foregoing, with respect to that portion of the
Individual Property located at 2590 E. Highway 50, Clermont, Florida (“Walgreen
Property”) leased to Walgreen Co. (“Walgreen Tenant”) pursuant to the Lease to
Walgreen Co., dated November 12, 2002 (as the same may be amended or modified
pursuant to the terms of this Lease, “Walgreen Lease”), to the extent: (i) the
Walgreen Lease is in full force and effect, (ii) no default beyond any
applicable notice and cure period has occurred and is continuing under the
Walgreen Lease, (iii) the Walgreen Tenant or guarantor under the Walgreen Lease
remains fully liable for the obligations and liabilities under the Walgreen
Lease and maintains a rating from S&P of at least “BBB”, (iv) such Walgreen
Lease will remain in full force and effect following a Casualty and Walgreen
Tenant is obligated per the terms of the Walgreen Lease to rebuild and/or repair
the Walgreen Property at its sole cost and expense and is entitled to no period
of rent abatement, (v) Walgreen Tenant maintains, either through a program of
self-insurance or otherwise, the insurance required to be maintained by it under
the Walgreen Lease (vi) Walgreen

 

78



--------------------------------------------------------------------------------

Tenant names Lender and Borrower as additional insured under the commercial
general liability insurance policies or self-insurance required under the
Walgreen Lease (inclusive of any required umbrella/excess liability as may be
required under the Walgreen Lease), and (vii) Borrower shall have provided to
Lender, evidence satisfactory to Lender that the Walgreen Tenant under such
Walgreen Lease maintains in full force and effect the insurance described in
clauses (v) and (vi) above (subsections (i) through (vii), collectively, the
“Self-Insurance Requirements”), then Borrower shall be deemed in compliance with
the requirements herein Section 7.1 as respects the Walgreen Property and
Borrower will not be required to maintain the coverage required under
Section 7.1 with respect to the Walgreen Property. If Walgreen Tenant fails to
meet the Self-Insurance Requirements, then Borrower shall obtain, at Borrower’s
sole cost and expense, all insurance as required by this Section 7.1 which meets
the requirements hereof providing coverage that will pay proceeds in an amount
sufficient to restore the Walgreen Property to the extent such proceeds are not
paid or otherwise made available under the insurance policies carried by
Walgreen Tenant. Such insurance shall either be (x) “Primary” insurance coverage
in the event that the Walgreen Tenant does not provide the applicable insurance
coverage required in Section 7.1, or (y) “excess and contingent” insurance
coverage, over and above any other valid and collectible coverage then in
existence, in the event that Walgreen Tenant does not have sufficient coverage
to meet the requirements under this Section 7.1, as shall be necessary to bring
the insurance coverage for the Walgreen Property into full compliance with all
of the terms and conditions of this Section 7.1.

 

  Section 7.2 Casualty.

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the completion of
the repair and restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 7.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
Notwithstanding anything to the contrary contained herein, Borrower’s
obligations to promptly commence and diligently prosecute the Restoration of the
Property in accordance with this Section 7.2 or take other actions on the
Property under this Section are subject to any restrictions on the property
owner to take such actions contained in the applicable Leases. To the extent the
obligations of Borrower to restore the Property or take other actions on the
Property are the responsibility of Tenant pursuant to the applicable Lease,
Borrower shall be deemed to be in compliance with this Section so long as
Borrower is asserting its rights and is using commercially reasonable efforts to
enforce Tenant’s obligations under the applicable Lease including, without
limitation, the exercise of remedies available under the applicable Lease;
provided, however, that the foregoing shall in no way limit Borrower’s
obligations to Lender under this Section 7.2 and this Agreement.

 

  Section 7.3 Condemnation.

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.

 

79



--------------------------------------------------------------------------------

Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If the Property or any portion thereof
is taken by a condemning authority, Borrower shall promptly commence and
diligently prosecute the Restoration of the Property and otherwise comply with
the provisions of Section 7.4. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt. To the extent the obligations of Borrower to restore the Property
or take other actions on the Property are the responsibility of Tenant pursuant
to the applicable Lease, Borrower shall be deemed to be in compliance with this
Section so long as Borrower is asserting its rights and is using commercially
reasonable efforts to enforce Tenant’s obligations under the applicable Lease
including, without limitation, the exercise of remedies available under the
applicable Lease; provided, however, that the foregoing shall in no way limit
Borrower’s obligations to Lender under this Section 7.3 and this Agreement.

 

  Section 7.4 Restoration.

The following provisions shall apply in connection with the Restoration of the
Property:

(a) If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b) Unless the terms of the Walgreen Lease require that Net Proceeds be used for
the restoration of the Walgreen Property, if the Net Proceeds are equal to or
greater than the Restoration Threshold or the costs of completing the
Restoration are equal to or greater than the Restoration Threshold, Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 7.4.

(i) The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:

 

  (A) no Event of Default shall have occurred and be continuing;

 

80



--------------------------------------------------------------------------------

  (B) Unless the terms of an Existing Lease require that Net Proceeds be used
for the restoration of the affected Individual Property, (1) in the event the
Net Proceeds are insurance proceeds, less than thirty percent (30%) of each of
(i) the fair market value of the affected Individual Property as reasonably
determined by Lender, and (ii) the rentable area of the affected Individual
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (2) in the event the Net Proceeds are condemnation proceeds, less
than ten percent (10%) of each of (i) the fair market value of the affected
Individual Property as reasonably determined by Lender and (ii) the rentable
area of the affected Individual Property is taken, such land is located along
the perimeter or periphery of the affected Individual Property, no portion of
the Improvements is located on such land, and such taking does not materially
impair the existing access to the affected Individual Property;

 

  (C) Leases demising in the aggregate a percentage amount equal to or greater
than 75% of the total rentable space in the affected Individual Property which
has been demised under executed and delivered Leases in effect as of the date of
the occurrence of such fire or other casualty or taking, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;

 

  (D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after the issuance of a building
permit with respect thereto or as required by the applicable Lease, whichever is
earlier) and shall diligently pursue the same to satisfactory completion in
compliance with all Applicable Laws, in all material respects, including,
without limitation, all applicable Environmental Laws;

 

  (E) Unless the terms of an Existing Lease require that Net Proceeds be used
for the restoration of the affected Individual Property, Lender shall be
satisfied that any operating deficits which will be incurred with respect to the
Property as a result of the occurrence of any such fire or other casualty or
taking will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 7.1(a)(iii) above, or (3) by other funds of Borrower;

 

  (F)

Unless the terms of an Existing Lease require that Net Proceeds be used for the
restoration of the affected Individual Property, Lender shall be satisfied that,
upon the completion of the Restoration, the fair market value and cash flow of
the affected Individual Property will not be less than the fair market value and
cash flow of the affected Individual

 

81



--------------------------------------------------------------------------------

  Property as the same existed immediately prior to the applicable Casualty or
Condemnation (assuming the affected portion of the affected Individual Property
is relet within a reasonable period after the date of such Casualty or
Condemnation);

 

  (G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Anticipated
Repayment Date, (2) the expiration of the insurance coverage referred to in
Section 7.1(a)(iii) above, (3) such time as may be required under applicable
zoning law, ordinance, rule or regulation in order to repair and restore the
affected Individual Property to the condition it was in immediately prior to
such fire or other casualty or taking, or (4) the earliest date required for
such completion under the terms of any Material Agreements or REA;

 

  (H) the affected Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under any REA, any Material Agreements
and all Applicable Law;

 

  (I) the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with any REA, any Material Agreements and all
Applicable Law; and

 

  (J) Lender shall be satisfied that making the Net Proceeds available for
Restoration shall be permitted pursuant to REMIC Requirements.

(ii) The Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 7.4(b), shall constitute additional security
for the Debt and other obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents. The Net Proceeds (other than
the Rent Loss Proceeds) shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender (not
to be unreasonably withheld) and by an independent consulting engineer selected
by Lender (the “Casualty Consultant”). All such plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration shall be assigned to Lender as additional collateral for the Loan
and Lender shall have the use of the same.

 

82



--------------------------------------------------------------------------------

The identity of the contractors, subcontractors and materialmen engaged in the
Restoration shall be subject to prior review and acceptance by Lender and the
Casualty Consultant (not to be unreasonably withheld). All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
Borrower shall have the right to settle all claims under the Policies jointly
with Lender, provided that (a) no Event of Default exists, (b) Borrower promptly
and with commercially reasonable diligence negotiates a settlement of any such
claims and (c) the insurer with respect to the Policy under which such claim is
brought has not raised any act of the insured as a defense to the payment of
such claim. If an Event of Default exists, Lender shall, at its election, have
the exclusive right to settle or adjust any claims made under the Policies in
the event of a Casualty.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the Restoration Retainage being held
with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument. If required by Lender, the release
of any such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

83



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 7.4(b)(vii) shall be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its discretion shall deem proper; provided no Event of
Default is continuing, without any prepayment fee or penalty. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.

(d) Intentionally omitted.

(e) Notwithstanding the foregoing provisions of this Section 7.4 or anything
herein to the contrary, this Section 7.4 is subject to the terms of Section 11.3
hereof to the extent applicable with respect to any Casualty or Condemnation.

ARTICLE 8.

RESERVE FUNDS

 

  Section 8.1 Tax Reserve Funds.

(a) On the Closing Date, Borrower shall deposit with Lender the amount of $0.00
and Borrower shall deposit on each Monthly Payment Date an amount equal to
one-twelfth (1/12th) of the Taxes that Lender estimates will be payable during
the next ensuing twelve (12) months in order to accumulate sufficient funds to
pay all such Taxes at least ten (10) days prior to their respective due dates
(the “Monthly Tax Deposit”). Amounts deposited pursuant to this Section 8.1 are
referred to herein as the “Tax Reserve Funds”. The initial estimated Monthly

 

84



--------------------------------------------------------------------------------

Tax Deposit shall be $0.00. If at any time Lender reasonably determines that the
Tax Reserve Funds will not be sufficient to pay the Taxes, Lender shall notify
Borrower of such determination and the monthly deposits for Taxes shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Taxes; provided that if Borrower receives notice of any deficiency after the
date that is ten (10) days prior to the date that Taxes are due, Borrower will
deposit such amount within one (1) Business Day after its receipt of such
notice. All Tax Reserve Funds shall be held by Lender or Servicer in an Eligible
Account (the “Tax Reserve Account”) which, during the continuation of a Cash
Trap Event Period, may be a sub-account of the Cash Management Account.

(b) Lender shall have the right to apply the Tax Reserve Funds to payments of
Taxes. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Reserve
Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax Reserve Funds. Any Tax Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

(c) Notwithstanding the provisions of Section 8.1 to the contrary, Borrower
initially shall not be required to make the Monthly Tax Deposit as provided
herein, so long as each and all of the Tax Waiver Conditions Precedent are
satisfied and remain satisfied at all times. If at any time any or all of the
Tax Waiver Conditions Precedent are no longer met, the Borrower shall
immediately begin and shall continue to make the Monthly Tax Deposit as provided
herein, until such failure is remedied.

 

  Section 8.2 Insurance Reserve Funds.

(a) On the Closing Date, Borrower shall deposit with Lender the amount of $0.00
and Borrower shall deposit on each Monthly Payment Date an amount equal to
one-twelfth (1/12th) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (the “Monthly Insurance Deposit”). The initial estimated Monthly
Insurance Deposit shall be $0.00. Amounts deposited pursuant to this Section 8.2
are referred to herein as the “Insurance Reserve Funds”. If at any time Lender
reasonably determines that the Insurance Reserve Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to expiration of the Policies. All Insurance Reserve Funds shall
be held by Lender or Servicer in an Eligible Account (the “Insurance Reserve
Account”) which, during the continuation of a Cash Trap Event Period, may be a
sub-account of the Cash Management Account.

(b) Lender shall have the right to apply the Insurance Reserve Funds to payment
of Insurance Premiums. In making any payment relating to Insurance Premiums,
Lender may do so according to any bill, statement or estimate procured from the
insurer or its agent, without inquiry into the accuracy of such bill, statement
or estimate. If the amount of the Insurance

 

85



--------------------------------------------------------------------------------

Reserve Funds shall exceed the amounts due for Insurance Premiums, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Insurance Reserve Funds. Any Insurance
Reserve Funds remaining after the Debt has been paid in full shall be returned
to Borrower.

(c) Notwithstanding the foregoing, Borrower shall not be required to make the
Monthly Insurance Deposit as set forth above, provided that (i) no Event of
Default shall have occurred and be continuing, (ii) the Policies maintained by
Borrower covering the Property are part of a blanket or umbrella policy approved
by Lender in its reasonable discretion pursuant to Section 7.1 hereof,
including, without limitation, approval of the schedule of locations and values,
(iii) Borrower provides Lender evidence of renewal of such Policies pursuant to
Section 7.1 hereof, and (iv) Borrower provides Lender paid receipts for the
payment of the Insurance Premiums by no later than ten (10) Business Days prior
to the expiration dates of the Policies. Borrower shall immediately commence
making all Monthly Insurance Deposits, as required pursuant to this Section 8.2,
within five (5) days of receipt of notice from Lender of Borrower’s failure to
comply with items (i), (ii), (iii) or (iv) above, which such notice shall
instruct Borrower to immediately commence making all Monthly Insurance Deposits,
until such failure is remedied.

 

  Section 8.3 Intentionally Omitted.

 

  Section 8.4 Replacement Reserve Funds.

(a) Borrower shall deposit with Lender on each Monthly Payment Date an amount
equal to $4,203 (the “Replacement Reserve Monthly Deposit”) for the
Replacements. Amounts deposited pursuant to this Section 8.4 are referred to
herein as the “Replacement Reserve Funds”. Lender may reassess its estimate of
the amount necessary for Replacements from time to time (but not more than once
per year) and may require Borrower to increase the monthly deposits required
pursuant to this Section 8.4 upon thirty (30) days’ notice to Borrower if Lender
determines in its reasonable discretion that an increase is necessary to
maintain proper operation of the Property. All Replacement Reserve Funds shall
be held by Lender or Servicer in an Eligible Account (the “Replacement Reserve
Account”) which, during the continuation of a Cash Trap Event Period, may be a
sub-account of the Cash Management Account.

(b) Lender shall disburse Replacement Reserve Funds only for Replacements.
Provided no Event of Default has occurred and is continuing, Lender shall
disburse Replacement Reserve Funds to Borrower within fifteen (15) Business Days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least the Minimum Disbursement
Amount (or a lesser amount if the total amount of the Replacement Reserve Funds
is less than the Minimum Disbursement Amount, in which case only one
disbursement of the amount remaining shall be made), accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender): (i) an Officer’s Certificate (A) stating that the items to be funded by
the requested disbursement are Replacements, (B) stating that all Replacements
at the Property to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all Applicable Law,
(C) identifying each Person that supplied materials or labor in connection with
the Replacements to be funded by the requested disbursement, (D) stating that
each such Person has been paid in full or will be paid in full upon such
disbursement or, if such payment is a progress

 

86



--------------------------------------------------------------------------------

payment, that such payment represents full payment to such Person, less any
applicable retention amount, for work completed through the date of the relevant
invoice from such Person, (E) stating that the Replacements (or relevant portion
thereof) to be funded have not been the subject of a previous disbursement, and
(F) stating that all previous disbursements of for Replacements have been used
to pay the previously identified Replacements, (ii) as to any completed
Replacement, a copy of any license, permit or other approval by any Governmental
Authority required, if any, in connection with the Replacement and not
previously delivered to Lender, (iii) copies of appropriate lien waivers (or
conditional lien waivers) or other evidence of payment satisfactory to Lender,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, (v) at Lender’s option, if the cost of any individual
Replacement exceeds $150,000, Lender shall have received a report satisfactory
to Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the applicable
Replacement, and (vi) such other evidence as Lender shall reasonably request to
demonstrate that the Replacements to be funded by the requested disbursement
have been completed (or completed to the extent of the requested payment) and
are paid for or will be paid upon such disbursement to Borrower.

(c) Nothing in this Section 8.4 shall (i) make Lender responsible for making or
completing the Replacements; (ii) require Lender to expend funds in addition to
the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties upon reasonable prior notice to enter onto the Property during
normal business hours (subject to the rights of Tenants under their Leases) to
inspect the progress of any Replacements and all materials being used in
connection therewith and to examine all plans and shop drawings relating to such
Replacements. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.

(e) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements. All such
policies shall be in form and amount reasonably satisfactory to Lender.

 

  Section 8.5 Leasing Reserve Funds.

(a) Borrower shall deposit with Lender on each Monthly Payment Date the sum of
$11,115 (the “Leasing Reserve Monthly Deposit”) for tenant improvements and
leasing commissions that may be incurred following the date hereof; however,
with respect to the period commencing on the date hereof through the Monthly
Payment Date occurring in November, 2019, provided no Event of Default is
continuing and the Debt Yield is no less than 9.0%, Borrower shall not be
required to make the Leasing Reserve Monthly Deposit. Amounts

 

87



--------------------------------------------------------------------------------

deposited pursuant to this Section 8.5 are referred to herein as the “Leasing
Reserve Funds”. All Leasing Reserve Funds shall be held by Lender or Servicer in
an Eligible Account (the “Leasing Reserve Account”) which, during the
continuation of a Cash Trap Event Period, may be a sub-account of the Cash
Management Account.

(b) Provided no Event of Default has occurred and is continuing, Lender shall
disburse Leasing Reserve Funds to Borrower for Qualified Leasing Expenses,
within fifteen (15) Business Days after the delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in increments of at
least the Minimum Disbursement Amount (or a lesser amount if the total amount of
Leasing Reserve Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining shall be made), accompanied
by the following items (which items shall be in form and substance satisfactory
to Lender): (i) an Officer’s Certificate (A) stating that all Qualified Leasing
Expenses at the Property to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all Applicable
Law, (B) identifying each Person that supplied materials or labor in connection
with the Qualified Leasing Expenses to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such Person, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
Person, (D) stating that the Qualified Leasing Expenses to be funded have not
been the subject of a previous disbursement, and (E) stating that all previous
disbursements for Qualified Leasing Expenses have been used to pay the
previously identified Qualified Leasing Expenses, (ii) as to any completed
Qualified Leasing Expenses, a copy of any license, permit or other approval by
any Governmental Authority required, if any, in connection with the Qualified
Leasing Expenses and not previously delivered to Lender, (iii) copies of
appropriate lien waivers (or conditional lien waivers) or other evidence of
payment satisfactory to Lender, (iv) at Lender’s option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (v) if required by Lender, an
estoppel certificate from the applicable Tenant in form and substance reasonably
acceptable to Lender and (vi) such other evidence as Lender shall reasonably
request to demonstrate that the Qualified Leasing Expenses to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested payment) and are paid for or will be paid upon such disbursement to
Borrower.

 

  Section 8.6 The Accounts Generally.

(a) All Reserve Funds shall be held in Eligible Accounts. Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve Funds
and all sums now or hereafter deposited in the Reserve Funds as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
The provisions of this Section 8.6 are intended to give Lender and/or Servicer
“control” of the Reserve Funds within the meaning of the UCC. Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

 

88



--------------------------------------------------------------------------------

(b) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Funds or
permit any lien to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto. Lender shall have the right to file a financing
statement or statements under the UCC in connection with any of the Reserve
Funds with respect thereto in the form required to properly perfect Lender’s
security interest therein. Borrower agrees that at any time and from time to
time, at the expense of Borrower, Borrower will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Reserve Funds.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.

(d) The insufficiency of Reserve Funds on deposit with Lender shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.

(e) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds, the sums deposited therein or the performance of the obligations
for which the Reserve Funds were established, except to the extent arising from
the gross negligence or willful misconduct of Lender, its agents or employees.
Borrower shall assign to Lender all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid
from or secured by the Reserve Funds; provided, however, that Lender may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

(f) Interest accrued, if any, on the Reserve Funds shall not be required to be
remitted to any Account and may instead be retained by Lender.

(g) Borrower acknowledges and agrees that it solely shall be, and shall at all
times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the Reserve Funds, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer in connection

 

89



--------------------------------------------------------------------------------

with the administration of the Accounts and the Reserve Funds and the reasonable
fees and expenses of legal counsel to Lender and Servicer as needed to enforce,
protect or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.

 

  Section 8.7 Intentionally Omitted.

 

  Section 8.8 Intentionally Omitted.]

 

  Section 8.9 Existing TI/LC Obligations Reserve Funds.

Borrower shall deposit with Lender on the date hereof $550,000, representing the
tenant improvement costs which are payable by Borrower under the Lowe’s Lease
($500,000 with respect to HVAC improvements and $50,000 with respect to concrete
repairs). Amounts deposited pursuant to this Section 8.9 are referred to herein
as the “Existing TI/LC Reserve Funds”. The Existing TI/LC Reserve Funds shall be
disbursed in accordance with Section 8.5(b) hereof. All Existing TI/LC Reserve
Funds shall be held by Lender or Servicer in an Eligible Account (the “Existing
TI/LC Reserve Account”) which, during the continuation of a Cash Trap Event
Period, may be a sub-account of the Cash Management Account.

ARTICLE 9.

CASH MANAGEMENT AGREEMENT

 

  Section 9.1 Cash Management Agreement.

Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Property during the term of the Loan.

 

  Section 9.2 Cash Flow Sweep.

In the event of a Cash Trap Event Period, all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the Excess Cash Flow
Subaccount (as defined in the Cash Management Agreement), as more particularly
set forth in the Cash Management Agreement.

ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES

 

  Section 10.1 Event of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) if Borrower shall fail to (i) pay when due (A) any sums which by the express
terms of this Agreement and the other Loan Documents require immediate or prompt
payment without any grace period, (B) any monthly Debt Service and any amount
required to be paid into

 

90



--------------------------------------------------------------------------------

the Reserve Funds or (C) sums which are payable on the Maturity Date, or
(ii) pay within five (5) days following written notice any other sums payable
under this Agreement or any of the other Loan Documents;

(b) if any of the Taxes or Other Charges is not paid prior to delinquency except
to the extent sums sufficient to pay such Taxes and Other Charges have been
deposited with Lender in accordance with the terms of this Agreement and
Lender’s access to such sums is not restricted or constrained in any manner;

(c) if (i) the Policies are not kept in full force and effect or (ii) within
five (5) days following written notice, evidence of the same is not delivered to
Lender as provided in Section 7.1 hereof;

(d) if any of the representations or covenants contained in Article 5 hereof are
breached or violated; provided, however, if (1) Lender determines that such
breach of covenant or representation (i) was not made in bad faith, (ii) is
capable of being cured, (iii) is not material and (iv) Lender would not be
prejudiced by permitting Borrower to cure the same, and (2) at the request of
Lender, Borrower provides a non-consolidation opinion addressing such breach,
Lender will permit Borrower (30) days after written notice thereof to cure such
misrepresentation or breach of warranty before it becomes an Event of Default
hereunder;

(e) a Sale or Pledge occurs that is not a Permitted Transfer;

(f) if any representation or warranty of, or with respect to, Borrower,
Guarantor or any member, general partner, principal or beneficial owner of any
of the foregoing, made herein, in the Guaranty or in the Environmental
Indemnity, or in any certificate, report, financial statement or other
instrument or document furnished to Lender shall have been false or misleading
in any material adverse respect when made;

(g) if (i) Borrower, any SPE Component Entity or Guarantor shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower or any managing
member or general partner of Borrower, any SPE Component Entity or Guarantor
shall make a general assignment for the benefit of its creditors; (ii) there
shall be commenced against Borrower or any managing member or general partner of
Borrower, any SPE Component Entity or Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; (iii) there shall be commenced against Borrower, any SPE Component
Entity or Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within ninety (90) days from the entry thereof;
(iv) Borrower, any SPE Component Entity or Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above, which

 

91



--------------------------------------------------------------------------------

result in the actual commencement of any of the acts set forth in clauses (i),
(ii) or (iii) above; or (v) Borrower, any SPE Component Entity or Guarantor
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

(h) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property whether it be superior or junior in
lien to the Security Instrument;

(i) subject to Borrower’s right to contest pursuant to Sections 4.5(b) and
4.16(b) hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;

(j) if any federal tax lien is filed against Borrower, any SPE Component Entity,
Guarantor or the Property and same is not discharged of record (by payment,
bonding or otherwise) within thirty (30) days after same is filed;

(k) if Borrower shall fail to comply with the covenants in Article 15 or
otherwise fails to deliver to Lender, in each case within ten (10) days after
request by Lender, the estoppel certificates required by Section 4.13(a) or
(c) hereof;

(l) if any default occurs under any guaranty or indemnity executed in connection
herewith (including, without limitation, the Environmental Indemnity and/or the
Guaranty) and such default continues after the expiration of applicable grace
periods, if any;

(m) if any of the assumptions contained in the Non-Consolidation Opinion, or in
any New Non-Consolidation Opinion are untrue or shall become untrue in any
material respect;

(n) if Borrower shall fail to deliver to Lender within thirty (30) days after
request by Lender any Required Financial Item;

(o) if Borrower enters into a Management Agreement in violation of Section 4.15
hereof or if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered or expires pursuant
to its terms, unless in such case Borrower shall enter into a new management
agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;

(p) if any representation and/or covenant herein relating to ERISA matters is
breached;

(q) if (i) Borrower defaults under any REA or Material Agreements beyond the
expiration of applicable notice and grace periods, if any, thereunder, (ii) any
REA or Material Agreements are amended, supplemented, replaced, restated or
otherwise modified without Lender’s prior written consent or if Borrower
consents to a transfer of any party’s interest thereunder without Lender’s prior
written consent (but only to the extent that any such action under the
applicable REA or Material Agreement requires Borrower’s consent);

 

92



--------------------------------------------------------------------------------

(r) intentionally omitted;

(s) if Borrower shall continue to be in default under any term, covenant or
condition of this Agreement not specified in subsections (a) through (r) above
or not otherwise specifically specified as an Event of Default herein, (i) for
more than ten (10) Business Days after notice from Lender, in the case of any
default which can be cured by the payment of a sum of money or (ii) for thirty
(30) days after notice from Lender, in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of ninety
(90) days (subject to further extension by Lender, in Lender’s sole discretion);
and/or

(t) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

  Section 10.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(g) above with respect to
Borrower and SPE Component Entity only) and at any time thereafter Lender may,
in addition to any other rights or remedies available to it pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents or at
law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(g) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower under
this Agreement, the Security Instrument, the Note and the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding.

(b) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such

 

93



--------------------------------------------------------------------------------

actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by Applicable Law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by Applicable Law, equity or
contract or as set forth herein or in the Security Instrument, the Note or the
other Loan Documents. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Security Instrument to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.

(d) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

94



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of an Event of Default, any
amounts recovered from the Property or any other collateral for the Loan after
an Event of Default may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

(f) Upon the occurrence and during the continuance of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. Lender is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property for such purposes, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by Applicable
Law), with interest as provided in this Section, shall constitute a portion of
the Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred through and including the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.

ARTICLE 11.

SECONDARY MARKET

 

  Section 11.1 Securitization.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. The transaction referred to in
clauses (i), (ii) and (iii) above shall hereinafter be referred to collectively
as “Secondary Market Transactions” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Securitization are
hereinafter referred to as “Securities”.

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, at Borrower’s cost and expense, including,
without limitation, to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor and
Manager, and (B) provide updated budgets relating to the Property (the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
acceptable to Lender and the Rating Agencies;

 

95



--------------------------------------------------------------------------------

(ii) provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, matters of Delaware (or Maryland, as applicable) (including
authority-to-file insolvency) and federal bankruptcy law relating to limited
liability companies or any other opinion customary in Secondary Market
Transactions or required by the Rating Agencies with respect to the Property and
Borrower and Borrower’s Affiliates, which counsel and opinions shall be
satisfactory in form and substance to Lender and the Rating Agencies;

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

(iv) execute such amendments to the Loan Documents and Borrower or any SPE
Component Entity’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure (any of the foregoing, a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document or
organizational document if such modification or amendment would (A) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, except in connection with a Loan Bifurcation which may result in
varying fixed interest rates and amortization schedules, but which shall have
the same initial weighted average coupon of the original Note or any other
material economic or non-economic term of the Loan; (B) modify or amend any
other material economic or material non-economic term of the Loan or the Loan
Documents; or (C) materially increase Borrower’s obligations and liabilities
under the Loan Documents.

(c) If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation AB, if Lender expects that the
principal amount of the Loan (or portion of the Loan included in such
Securitization) together with any Related Loans as of the cut-off date for such

 

96



--------------------------------------------------------------------------------

Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan (or apportion of the Loan included in such Securitization)
and any Related Loans are included in a Securitization does, equal or exceed
twenty percent (20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in the Securitization. Such
financial data or financial statements shall be furnished to Lender (A) within
ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-five (75) days after the end of each fiscal year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which an Exchange Act Filing is not required. If
requested by Lender, and to the extent not prohibited by any applicable lease,
other agreement or order, Borrower shall furnish to Lender financial data and/or
financial statements for any tenant of any of the Properties if, in connection
with a Securitization, Lender expects there to be, with respect to such tenant
or group of affiliated tenants, a concentration within all of the mortgage loans
included or expected to be included, as applicable, in the Securitization such
that such tenant or group of affiliated tenants would constitute a Significant
Obligor.

(d) All financial data and financial statements provided by Borrower hereunder
pursuant to Section 11.1(c) and (d) hereof shall be prepared in accordance with
GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All financial statements referred to in Section 11.1(c)
above shall be audited by independent accountants of Borrower (which accountants
shall be acceptable to Lender) in accordance with Regulation AB and all other
applicable legal requirements, shall be accompanied by the manually executed
report of the independent accountants thereon, which report shall meet the
requirements of Regulation AB and all applicable legal requirements, and shall
be further accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial data and
financial statements (audited or unaudited) provided by Borrower under
Section 11.1(c) shall be accompanied by an Officer’s Certificate stating that
such financial statements meet the requirements set forth in the first sentence
of this Section 11.1(d).

(e) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.

(f) In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements and (if applicable) related
accountants’ reports and consents required in order to comply with Regulation AB
or any amendment, modification or

 

97



--------------------------------------------------------------------------------

replacement of Regulation AB or with other legal requirements are other than as
provided herein, then notwithstanding the provisions of Section 11.1(c) and (d),
Lender may request, and Borrower shall promptly provide, such other financial
statements and (if applicable) related accountants’ reports and consents as
Lender determines to be necessary or appropriate for such compliance.

 

  Section 11.2 Securitization Indemnification.

(a) Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without limitation, an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, the Rating Agencies,
and service providers relating to the Securitization.

(b) Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property, Manager, Guarantor and all other aspects of the Loan, does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 11.2, Lender hereunder shall include
its officers and directors), the Affiliate of Wells Fargo that has filed the
registration statement relating to the Securitization (the “Registration
Statement”), each of its directors, each of its officers who have signed the
Registration Statement and each Person that controls the Affiliate within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Wells Group”), and Wells Fargo, and any other placement
agent or underwriter with respect to the Securitization, each of their
respective directors and each Person who controls Wells Fargo or any other
placement agent or underwriter within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Wells Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such sections or necessary in order to make the statements in such sections, in
light of the circumstances under which they were made, not misleading and
(C) agreeing to reimburse Lender, the Wells Group and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Wells Group
and the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of

 

98



--------------------------------------------------------------------------------

Borrower in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of the Loan, including, without
limitation, financial statements of Borrower, operating statements and rent
rolls with respect to the Property (collectively, the “Provided Information”).
The indemnification provided for in clauses (B) and (C) above shall be effective
whether or not the indemnification agreement described above is provided;
provided, however, such indemnity shall be limited to the Provided Information
and shall only be effective to the extent that Lender accurately states the
Provided Information in the applicable Disclosure Document. The aforesaid
indemnity will be in addition to any liability which Borrower may otherwise
have.

(c) In connection with Exchange Act Filings, Borrower shall (i) indemnify
Lender, the Wells Group and the Underwriter Group for Liabilities to which
Lender, the Wells Group or the Underwriter Group may become subject insofar as
the Liabilities arise out of or are based upon the omission or alleged omission
to state in the Disclosure Document a material fact required to be stated in the
Disclosure Document in order to make the statements in the Disclosure Document,
in light of the circumstances under which they were made, not misleading and
(ii) reimburse Lender, the Wells Group or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Wells Group or the Underwriter
Group in connection with defending or investigating the Liabilities; provided,
however, such indemnity shall be limited to the Provided Information and shall
only be effective to the extent that Lender accurately states the Provided
Information in the applicable Disclosure Document.

(d) Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 11.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.

 

99



--------------------------------------------------------------------------------

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 11.2(b) or (c) hereof is
for any reason held to be unenforceable as to an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 11.2(b)
or (c) hereof, the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages or
liabilities (or action in respect thereof); provided, however, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Wells Fargo’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

(f) Borrower shall jointly and severally indemnify Lender and its officers,
directors, partners, employees, representatives, agents and Affiliates against
any Losses to which Lender or its officers, directors, partners, employees,
representatives, agents and Affiliates, may become subject in connection with
any indemnification to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the Losses arise out of or
are based upon any untrue statement of any material fact in any information
provided by or on behalf of Borrower to the Rating Agencies (the “Covered Rating
Agency Information”) or arise out of or are based upon the omission to state a
material fact in the Covered Rating Agency Information required to be stated
therein or necessary in order to make the statements in Covered Rating Agency
Information, in light of the circumstances under which they were made, not
misleading.

(g) The liabilities and obligations of both Borrower and Lender under this
Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

  Section 11.3 REMIC Savings Clause.

Notwithstanding anything herein to the contrary, if the Loan is included in a
REMIC Trust and, immediately following a release of any portion of the real
property relating to the Property, the ratio of the unpaid principal balance of
the Loan to the value of the remaining real property relating to the Property is
greater than 125% (such value to be determined, in Lender’s sole discretion, by
any commercially reasonable method permitted to a REMIC Trust and it being
agreed and acknowledged that such loan-to-value determination shall be based on
the value of only real property and shall exclude any personal property or
going-concern value, if any), the principal balance of the Loan must be paid
down by Borrower by an amount sufficient to satisfy REMIC Requirements, unless
the Lender receives an opinion of counsel that the Loan will not fail to
maintain its status as a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the IRS Code as a result of the related release of
lien.

 

100



--------------------------------------------------------------------------------

  Section 11.4 Servicer.

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender (the “Servicer”) and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer/trustee pursuant to a servicing agreement between Lender and such
Servicer; provided, however, Borrower shall not be obligated to pay any monthly
servicing fees to such Servicer.

 

  Section 11.5 Rating Agency Costs.

In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency in connection therewith.

 

  Section 11.6 Mezzanine Option.

Lender shall have the option (the “Mezzanine Option”) at any time to divide the
Loan into two parts, a mortgage loan and a mezzanine loan, provided, that
(i) the total loan amounts for such mortgage loan and such mezzanine loan shall
equal the then outstanding amount of the Loan immediately prior to Lender’s
exercise of the Mezzanine Option, and (ii) the weighted average interest rate of
such mortgage loan and mezzanine loan shall initially equal the Applicable
Interest Rate. Borrower shall, at Lender’s sole cost and expense, cooperate with
Lender in Lender’s exercise of the Mezzanine Option in good faith and in a
timely manner, which such cooperation shall include, but not be limited to,
(i) executing such amendments to the Loan Documents and Borrower or any SPE
Component Entity’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies, (ii) creating one or more Single
Purpose Entities (the “Mezzanine Borrower”), which such Mezzanine Borrower shall
(A) own, directly or indirectly, 100% of the equity ownership interests in
Borrower (the “Equity Collateral”), and (B) together with such constituent
equity owners of such Mezzanine Borrower as may be designated by Lender, execute
such agreements, instruments and other documents as may be required by Lender in
connection with the mezzanine loan (including, without limitation, a promissory
note evidencing the mezzanine loan and a pledge and security agreement pledging
the Equity Collateral to Lender as security for the mezzanine loan); and
(iii) delivering such opinions, title endorsements, UCC title insurance policies
and other materials as may be required by Lender or the Rating Agencies.

 

  Section 11.7 Conversion to Registered Form.

At the request of Lender, Borrower shall appoint, as its agent, a registrar and
transfer agent (the “Registrar”) reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(f) of the IRS Code. The option to convert the Note into
registered form once exercised may not be revoked. Any agreement setting out the
rights and obligation of the Registrar shall be subject to the reasonable
approval of Lender.

 

101



--------------------------------------------------------------------------------

Borrower may revoke the appointment of any particular person as Registrar,
effective upon the effectiveness of the appointment of a replacement Registrar.
The Registrar shall not be entitled to any fee from Borrower or Lender or any
other lender in respect of transfers of the Note and other Loan Documents.

ARTICLE 12.

INDEMNIFICATIONS

 

  Section 12.1 General Indemnification.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
actual Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any accident, injury to or death of persons or
loss of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property to
be in compliance with any Applicable Law; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Reserve Funds, provided, however, that Borrower shall not be
responsible to indemnify any Indemnified Party for Losses to the extent arising
solely from such Indemnified Party’s gross negligence, willful misconduct,
fraud, or illegal acts. Any amounts payable to Indemnified Parties by reason of
the application of this Section 12.1 shall become immediately due and payable
and shall bear interest at the Default Rate from the date loss or damage is
sustained by Indemnified Parties until paid.

 

  Section 12.2 Mortgage and Intangible Tax and Transfer Tax Indemnification.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to (a) any tax
on the making and/or recording of the Security Instrument, the Note or any of
the other Loan Documents (whether due upon the making of same or upon the
exercise of its remedies under the Loan Documents), and (b) any transfer tax
incurred by Indemnified Parties in connection with the exercise of remedies
hereunder or under any other Loan Documents.

 

102



--------------------------------------------------------------------------------

  Section 12.3 ERISA Indemnification.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Indemnified Parties may
incur, directly or indirectly, as a result of a default under Sections 3.7 or
4.19 of this Agreement.

 

  Section 12.4 Duty to Defend, Legal Fees and Other Fees and Expenses.

Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

  Section 12.5 Survival.

The obligations and liabilities of Borrower under this Article 12 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument, but shall not
relate to matters first occurring from and after the date of any foreclosure
sale or deed in lieu of foreclosure, provided such matters were not caused by
Borrower or Guarantor.

 

  Section 12.6 Environmental Indemnity.

Simultaneously herewith, Borrower and Guarantor have executed and delivered the
Environmental Indemnity to Lender, which Environmental Indemnity is not secured
by the Security Instrument.

ARTICLE 13.

EXCULPATION

 

  Section 13.1 Exculpation.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
the Note, this Agreement, the Security Instrument or the other Loan Documents by
any action or proceeding wherein a money judgment or any deficiency judgment or
other judgment establishing personal liability shall be sought against Borrower
or any principal, director, officer, employee,

 

103



--------------------------------------------------------------------------------

beneficiary, shareholder, partner, member, trustee, agent, or Affiliate of
Borrower (but specifically excluding Guarantor with respect to its obligations
set forth in the Guaranty and the Environmental Indemnity) or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Security Instrument and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Security Instrument and the other Loan Documents, shall not
sue for, seek or demand any deficiency judgment against Borrower or any of the
Exculpated Parties in any such action or proceeding under or by reason of or
under or in connection with the Note, this Agreement, the Security Instrument or
the other Loan Documents. The provisions of this Section shall not, however,
(1) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (3) affect the validity or enforceability of any
indemnity, guaranty or similar instrument (including, without limitation, the
indemnities set forth in Article 12 hereof, Section 11.2 hereof, in the Guaranty
and in the Environmental Indemnity) made in connection with the Loan or any of
the rights and remedies of Lender thereunder (including, without limitation,
Lender’s right to enforce said rights and remedies against Borrower and/or
Guarantor (as applicable) personally and without the effect of the exculpatory
provisions of this Article 13); (4) impair the right of Lender to obtain the
appointment of a receiver; (5) impair the enforcement of the assignment of
leases and rents contained in the Security Instrument; (6) impair the right of
Lender to enforce Section 4.12(e) of this Agreement; (7) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property; or (8) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any Losses incurred by Lender (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with any of the following:

(i) fraud or intentional misrepresentation or any failure to disclose a material
fact by Borrower, any SPE Component Entity, Guarantor, or any Borrower Party in
connection with the Loan, to the extent such fact is known by Borrower, any SPE
Component Entity, Guarantor or any Borrower Party;

(ii) the gross negligence or willful misconduct of Borrower, any SPE Component
Entity, Guarantor, or any Borrower Party or the commission of a criminal act by
Borrower, any SPE Component Entity, Guarantor or any Borrower Party which
results in any seizure or forfeiture of the Property, or any portion thereof, or
Borrower’s interest therein;

(iii) material physical waste to the Property caused by the intentional acts or
intentional omissions of Borrower, any SPE Component Entity, Guarantor, or any

 

104



--------------------------------------------------------------------------------

Borrower Party (including, without limitation, any arson or abandonment of the
Property) and/or the removal or disposal of any portion of the Property after an
Event of Default by Borrower, any SPE Component Entity, Guarantor or any
Borrower Party, provided it shall not be considered waste if Borrower fails to
maintain the Property due solely to insufficient revenue from the Property;

(iv) the misapplication, misappropriation or conversion by Borrower of (A) any
insurance proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents upon and during
a continuing Event of Default or (D) any Tenant security deposits or Rents
collected in advance;

(v) failure to pay any Taxes or Other Charges, charges for labor or materials or
any other charges that can create liens on any portion of the Property to the
extent that the revenue from the Property is sufficient to pay such amounts
(other than (x) amounts deposited with Lender as Tax Reserve Funds for Taxes or
Other Charges where Lender elects not to apply such funds toward payment of such
Taxes or Other Charges owed, (y) Taxes or Other Charges owed that are contested
strictly in accordance with the terms of the Loan Documents or (z) Taxes or
Other Charges that first arise and accrue from and after the date that Lender
acquires title to the Property, whether by foreclosure, deed-in-lieu of
foreclosure or other comparable conversion of the Security Instrument following
an Event of Default);

(vi) failure to maintain insurance as required by this Agreement to the extent
that the revenue from the Property is sufficient to pay the Insurance Premiums
relating thereto (other than the failure to pay amounts deposited with Lender as
Insurance Reserve Funds for Insurance Premiums to be paid to maintain such
insurance where Lender elects not to apply such funds toward payment of such
Insurance Premiums), provided Borrower shall not be liable for premiums that
first arise and accrue from and after the date that Lender acquires title to the
Property, whether by foreclosure, deed-in-lieu of foreclosure or other
comparable conversion of the Security Instrument following an Event of Default;

(vii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, this Agreement or in the Security
Instrument concerning Environmental Laws and Hazardous Substances;

(viii) any fees or commissions paid by Borrower after the occurrence of any
Event of Default to Guarantor and/or any Affiliate of Borrower and/or Guarantor
in violation of the terms of the Note, this Agreement, the Security Instrument
or the other Loan Documents;

(ix) Borrower’s breach of, or failure to comply with, the representations,
warranties and covenants contained in Article 15 of this Agreement and/or the
provisions of Sections 11.2, 12.2 and 12.3 hereof;

 

105



--------------------------------------------------------------------------------

(x) any representation, warranty or covenant contained in Article 5 hereof is
violated or breached; and/or

(xi) any litigation or other legal proceeding related to the Debt filed by
Borrower, any SPE Component Entity, Guarantor or any Borrower Party in bad faith
or frivolously that delays, opposes, impedes, obstructs, hinders, enjoins or
otherwise interferes with or frustrates the efforts of Lender to exercise any
rights and remedies available to Lender as provided herein and in the other Loan
Documents.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) any representation, warranty
or covenant contained in Article 5 hereof is violated or breached, provided,
however, that any such breach or violation with respect to Article 5 shall not
result in recourse liability hereunder unless such breach was material and,
within fifteen (15) days of notice from any source whatsoever, Borrower fails to
cure such breach and then only to the extent that such breach results in the
substantive consolidation of the assets and liabilities of Borrower with any
other Person as a result of such breach; (ii) if any Sale or Pledge occurs that
is not a Permitted Transfer; (iii) Borrower or any SPE Component Entity files a
voluntary petition under the Bankruptcy Code or any other Creditors Rights Laws;
(iv) unless sought by Lender, an Affiliate, officer, director, or representative
which Controls, directly or indirectly, Borrower or any SPE Component Entity
files, or joins in the filing of, an involuntary petition against Borrower or
any SPE Component Entity under the Bankruptcy Code or any other Creditors Rights
Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or any SPE Component Entity from any
Person; (v) unless sought by Lender, Borrower or any SPE Component Entity files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person; (vi) unless
sought by Lender, any Affiliate, officer, director, or representative which
Controls Borrower or any SPE Component Entity consents to or acquiesces in or
joins in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower, any SPE Component Entity or any portion of the
Property; (vii) unless sought by Lender, Borrower or any SPE Component Entity
makes an assignment for the benefit of creditors or admits in any legal
proceeding its insolvency or inability to pay its debts as they become due;
(viii) there is substantive consolidation of Borrower or any SPE Component
Entity (or any Restricted Party) with any other Person in connection with any
federal or state bankruptcy proceeding involving the Guarantor or any of its
Affiliates; (ix) Borrower or any SPE Component Entity (or any Restricted Party)
contests or opposes any motion made by Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay in the event of any
federal or state bankruptcy or insolvency proceeding involving the Guarantor or
its Affiliates; (x) if following thirty (30) days written notice, Borrower fails
to comply with the Cash Management Agreement relating to the establishment of a
Deposit Account or Cash Management Account until such accounts shall have been
established; (xi) if Borrower shall have failed to satisfy the Harris Teeter
Condemnation Requirements in

 

106



--------------------------------------------------------------------------------

accordance with Section 2.7 hereof, in an amount equal to the then outstanding
Allocated Loan Amount of the Harris Teeter Property (after deducting the Net
Proceeds payable and paid to Lender relating to such Condemnation) until such
time as the Harris Teeter Condemnation Requirements are satisfied or (xii) if
Borrower shall have failed to satisfy the Lowe’s Casualty Requirements in
accordance with Section 2.7 hereof, in an amount equal to the then outstanding
Allocated Loan Amount of the Lowe’s Property (after deducting the Net Proceeds
payable and paid to Lender relating to such Casualty) until such time as the
Lowe’s Casualty Requirements are satisfied.

 

  Section 13.2 Survival.

The obligations and liabilities of Borrower under this Article 13 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument.

ARTICLE 14.

NOTICES

 

  Section 14.1 Notices.

All notices or other written communications hereunder shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:    c/o Consolidated-Tomoka Land Co.    1530 Cornerstone Blvd.,
Suite 100    Daytona Beach, Florida 32117    Attention: Steven R. Greathouse   
Facsimile No.: 386-274-1223 With a copy to:    c/o Consolidated-Tomoka Land Co.
   1530 Cornerstone Blvd., Suite 100    Daytona Beach, Florida 32117   
Attention: General Counsel    Facsimile No.: 386-274-1223

 

107



--------------------------------------------------------------------------------

If to Lender:    Wells Fargo Bank, National Association    Wells Fargo Center   
1901 Harrison Street, 2nd Floor    MAC A0227-020    Oakland, California 94612   
Attention: Commercial Mortgage Servicing    Facsimile No.: 866-359-5352
With a copy to:    Winstead PC    201 North Tryon Street    Suite 2000   
Charlotte, North Carolina 28202    Attention: Jeffrey J. Lee    Facsimile No.:
704-339-1701

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

ARTICLE 15.

FURTHER ASSURANCES

 

  Section 15.1 Replacement Documents.

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note, this Agreement or any of the other Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of the Note, this Agreement or such
other Loan Document, Borrower will issue, in lieu thereof, a replacement
thereof, dated the date of the Note, this Agreement or such other Loan Document,
as applicable, in the same principal amount thereof and otherwise of like tenor.

 

  Section 15.2 Recording of Security Instrument, etc.

Borrower forthwith upon the execution and delivery of the Security Instrument
and thereafter, from time to time, will cause the Security Instrument and any of
the other Loan Documents creating a lien or security interest or evidencing the
lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Security Instrument, this
Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any

 

108



--------------------------------------------------------------------------------

deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
Applicable Law so to do.

 

  Section 15.3 Further Acts, etc.

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the property and rights hereby mortgaged, deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording the Security Instrument, or for complying with all
Applicable Law. Borrower, within five (5) Business Days of written demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3.

 

  Section 15.4 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation and which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable without any payment of any prepayment fee or
penalty; provided no Event of Default is continuing.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument or the Debt. If such
claim, credit or deduction shall be required by Applicable Law, Lender shall
have the option, by written notice of not less than ninety (90) days, to declare
the Debt immediately due and payable, without any payment of any prepayment fee
or penalty; provided no Event of Default is continuing.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.

 

109



--------------------------------------------------------------------------------

ARTICLE 16.

WAIVERS

 

  Section 16.1 Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

  Section 16.2 Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

 

  Section 16.3 Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

110



--------------------------------------------------------------------------------

  Section 16.4 Waiver of Trial by Jury.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

  Section 16.5 Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and
(b) with respect to matters for which Lender is required by Applicable Law to
give notice, and Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

  Section 16.6 Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, to the fullest extent permitted by
Applicable Law, Borrower agrees that neither Lender nor its agents shall be
liable for any monetary damages, and, to the fullest extent permitted by
Applicable Law, Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. Lender
agrees that, in such event, it shall cooperate in expediting any action seeking
injunctive relief or declaratory judgment.

 

  Section 16.7 Marshalling and Other Matters.

Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.

 

111



--------------------------------------------------------------------------------

  Section 16.8 Waiver of Statute of Limitations.

To the extent permitted by Applicable Law, Borrower hereby expressly waives and
releases to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.

 

  Section 16.9 Waiver of Counterclaim.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

  Section 16.10 Sole Discretion of Lender.

(a) Wherever pursuant to this Agreement (a) Lender exercises any right given to
it to approve or disapprove, (b) any arrangement or term is to be satisfactory
to Lender, or (c) any other decision or determination is to be made by Lender,
the decision to approve or disapprove all decisions that arrangements or terms
are satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, shall be in the sole discretion of Lender, except as may be
otherwise expressly and specifically provided herein. Prior to a Securitization,
whenever pursuant to this Agreement or any other Loan Document the Rating
Agencies are given any right to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to the Rating Agencies, to the extent
not already required, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory, shall be substituted therefor.

ARTICLE 17.

MISCELLANEOUS

 

  Section 17.1 Survival.

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth in
this Agreement, the Security Instrument, the Note or the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

  Section 17.2 Governing Law.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING

 

112



--------------------------------------------------------------------------------

TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

c/o Consolidated-Tomoka Land Co.

1530 Cornerstone Blvd., Suite 100

Daytona Beach, Florida 32117

Attention: General Counsel

Facsimile No.: 386-274-1223

 

113



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

  Section 17.3 Headings.

The Article and/or Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

  Section 17.4 Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

  Section 17.5 Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

 

114



--------------------------------------------------------------------------------

  Section 17.6 Expenses.

Borrower shall, within ten (10) Business Days of demand, pay Lender all
reasonable, out-of-pocket costs and expenses incurred by Lender in connection
with: (a) the preparation, negotiation, execution and delivery of this Agreement
and all of the other Loan Documents; (b) any modifications and amendments, if
any, of this Agreement or any of the other Loan Documents; (c) the processing of
any Borrower requests made hereunder and under any of the other Loan Documents;
(d) the enforcement of any remedies hereunder or under the other Loan Documents
or the satisfaction by Lender of any of Borrower’s or Guarantor’s obligations
under this Agreement and the other Loan Documents; (e) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the Security Instrument, the Note, the other
Loan Documents, the Property, or any other security given for the Loan; and
(f) otherwise protecting Lender’s interests under this Agreement and any other
Loan Document, including, without limitation, in connection with any “work-out”
of the Loan or any bankruptcy, insolvency, receivership, reorganization,
rehabilitation, liquidation or other similar proceeding in respect of Borrower,
SPE Component Entity or Guarantor or an assignment by Borrower, SPE Component
Entity or Guarantor for the benefit of its creditors. For all purposes of this
Agreement and the other Loan Documents, Lender’s costs and expenses as described
above shall also include, without limitation, all appraisal fees, engineering
and architect costs and inspection fees, reasonable legal fees and expenses,
accounting fees, fees for the disbursement of any Reserve Funds, environmental
and other consultant fees, auditor fees, and the cost to Lender of any title
insurance premiums and title company charges (including for down dates,
abstracts, tax certificates, title insurance endorsements required by Lender,
and UCC financing statements, tax lien and litigation searches), surveys,
recording, reconveyance and notary fees, any transfer and mortgage taxes, any
Rating Agency fees and expenses, and any loan servicing and special servicing
fees and expenses (including, without limitation, any “work-out” and/or
liquidation fees, but excluding any monthly servicing fees). Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender’s internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist at least semiannually. Notwithstanding the
foregoing, Borrower shall not be required to pay for more than one appraisal in
any thirty-six (36) month period unless an Event of Default occurs and is
continuing or as otherwise required by law. Additionally, if Borrower is
undertaking a Restoration or is performing work that requires the obtaining of a
building permit, then Borrower shall pay the reasonable out-of-pocket costs of
architects, engineers and other consultants retained by Lender to review the
performance of such Restoration or work. Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

 

115



--------------------------------------------------------------------------------

  Section 17.7 Cost of Enforcement.

In the event (a) that the Security Instrument is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors, or
(c) Lender exercises any of its other remedies under this Agreement, the
Security Instrument, the Note and the other Loan Documents, Borrower shall be
chargeable with and agrees to pay all costs of collection and defense, including
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes. Any
amounts payable to Lender pursuant to this Section 17.7 shall become immediately
due and payable upon written demand and, if the same is not paid within ten
(10) Business Days from such written demand, shall bear interest at the Default
Rate from the date which is ten (10) Business Days from such written demand
until the date such amounts have been paid.

 

  Section 17.8 Exhibits and Schedules Incorporated.

The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

  Section 17.9 Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement, the Security
Instrument, the Note and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.

 

  Section 17.10 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

(b) This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person

 

116



--------------------------------------------------------------------------------

shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by Lender if, in
Lender’s sole discretion, Lender deems it advisable or desirable to do so.

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Security Instrument and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept the this Agreement, the Note, the Security Instrument and the other
Loan Documents in the absence of the warranties and representations as set forth
in Article 3 of this Agreement.

 

  Section 17.11 Publicity; Advertising.

(a) Except for disclosures and reporting required by applicable Legal
Requirements and communications with shareholders of Guarantor or other
constituent entities of Borrower in the ordinary course of business, all news
releases, publicity or advertising by Borrower or its Affiliates through any
media intended to reach the general public which refers to this Agreement, the
Note, the Security Instrument or the other Loan Documents or the financing
evidenced by this Agreement, the Note, the Security Instrument or the other Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
written approval of Lender, not to be unreasonably withheld.

(b) Borrower hereby agrees that Lender and its affiliated entities, including,
without limitation, Wells Fargo & Company and its subsidiaries, may publicly
identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not

 

117



--------------------------------------------------------------------------------

limited to, press releases, direct mail, newspapers, magazines, journals, e-mail
or internet advertising or communications. Such details may include the name of
the Property, the address of the Property, the amount of the Loan, the Closing
Date, and a description of the size and location of the Property.

 

  Section 17.12 Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and the
Security Instrument, the Note or any of the other Loan Documents, the provisions
of this Agreement shall control. Wherever the phrase “during the continuance of
an Event of Default” or the like appears herein or in any other Loan Document,
such phrase shall not mean or imply that Lender has any obligation to accept a
cure of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.

 

  Section 17.13 Entire Agreement.

This Agreement, the Note, the Security Instrument and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement, the Note, the Security Instrument and
the other Loan Documents.

 

  Section 17.14 Liability.

If Borrower consists of more than one person, the obligations and liabilities of
each such person hereunder shall be joint and several. This Agreement shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.

 

  Section 17.15 Duplicate Originals; Counterparts.

This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. The failure of any party
hereto to execute this Agreement, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.

 

118



--------------------------------------------------------------------------------

  Section 17.16 Contribution.

(a) In the event of (i) any payment by any one or more of the Borrowers of any
amount in excess of the Allocated Loan Amount relating to an Individual Property
owned by such Borrower together with interest thereon and any other amounts
payable with respect thereto, and (ii) the foreclosure of, or the delivery of
deeds in lieu of foreclosure relating to, any of the collateral owned by one or
more of the Borrowers, each Borrower (the “Overpaying Borrower”) whose
collateral or assets have been utilized to satisfy obligations under the Loan or
otherwise for the benefit of one or more other Borrowers shall be entitled,
after payment in full of the Note and the satisfaction of all the Borrowers’
other obligations to Lender, to contribution from each of the benefited
Borrowers, for the amounts so paid, advanced or benefited, up to such benefited
Borrower’s then current applicable Allocated Loan Amount.

(b) If a Borrower (a “Defaulting Borrower”) shall have failed to make a
contribution payment as herein provided, after the payment of the Note in full
and the satisfaction of all of the Borrowers’ other obligations to Lender, the
Overpaying Borrower shall be subrogated to the rights of Lender against such
Defaulting Borrower, including the right to receive a portion of the Collateral
of such Defaulting Borrower in an amount equal to the contribution payment
required hereunder that such Defaulting Borrower failed to make; provided,
however, if Lender returns any payments in connection with a bankruptcy of a
Borrower, all subrogated Borrowers shall jointly and severally repay Lender all
such amounts repaid, together with interest at the rate set forth in the Note.

(c) At the request of any Borrower or Borrowers, upon such repayment of the Note
in full and satisfaction of all other obligations of the Borrowers, Lender shall
assign the applicable collateral, without recourse, to such Borrower or
Borrowers; provided, that, if Lender shall have received conflicting requests
from more than one Borrower to receive such collateral and such requesting
Borrowers cannot agree as to the disposition of such collateral, Lender shall
have no obligation to deliver such collateral to such requesting Borrowers
unless and until such requesting Borrowers shall have agreed as to the
disposition of such collateral and so authorized Lender. Provided Lender shall
have received such authorization, Lender shall assign the collateral in
question, without recourse, to the Borrower entitled to receive such collateral
within ninety (90) days thereafter. Prior to delivering such collateral, Lender
shall be entitled to receive from the requesting Borrower or Borrowers such
other assurances, indemnities and agreements as may be reasonably requested by
Lender.

(d) The liabilities and obligations of Borrower under this Section 17.16 shall
survive the termination of this Agreement and the satisfaction and discharge of
the Debt.

 

  Section 17.17 Cross Default; Cross Collateralization.

Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of the

 

119



--------------------------------------------------------------------------------

Properties taken separately. Borrower agrees that the Security Instruments are
and will be cross-collateralized and cross-defaulted with each other so that
(i) an Event of Default under any of the Security Instruments shall constitute
an Event of Default under each of the other Security Instruments which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Security Instrument; and (iii) each
Security Instrument shall constitute security for the Note as if a single
blanket lien were placed on all of the Properties as security for the Note.

[NO FURTHER TEXT ON THIS PAGE]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER: BLUEBIRD ARROWHEAD PHOENIX LLC, a Delaware limited liability company
By: Golden Arrow 6 LLC, a Delaware limited liability company, its sole member  
By:   Consolidated-Tomoka Land Co., a Florida corporation, its sole member    
By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO GOLDEN ARROW
CLERMONT FL LLC, a Delaware limited liability company By: Golden Arrow 6 LLC, a
Delaware limited liability company, its sole member   By:   Consolidated-Tomoka
Land Co., a Florida corporation, its sole member     By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO

 

121



--------------------------------------------------------------------------------

BLUEBIRD GERMANTOWN MD LLC, a Delaware limited liability company By: Golden
Arrow 6 LLC, a Delaware limited liability company, its sole member   By:  
Consolidated-Tomoka Land Co., a Florida corporation, its sole member     By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO

 

GOLDEN ARROW CHARLOTTE NC LLC, a Delaware limited liability company By: Golden
Arrow 6 LLC, a Delaware limited liability company, its sole member   By:  
Consolidated-Tomoka Land Co., a Florida corporation, its sole member     By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO

 

122



--------------------------------------------------------------------------------

CTLC GOLDEN ARROW KATY LLC, a Delaware limited liability company By: Golden
Arrow 6 LLC, a Delaware limited liability company, its sole member   By:  
Consolidated-Tomoka Land Co., a Florida corporation, its sole member     By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO

 

BLUEBIRD RENTON WA LLC, a Delaware limited liability company By: Golden Arrow 6
LLC, a Delaware limited liability company, its sole member   By:  
Consolidated-Tomoka Land Co., a Florida corporation, its sole member     By:  

/s/ John P. Albright

      Name:   John P. Albright       Title:   President and CEO

 

123



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ John G. Nicol

  Name:   John G. Nicol   Title:   Managing Director

 

124



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL DEFINITIONS

“Adjusted Net Cash Flow” shall mean NOI minus (a) normalized tenant improvement
and leasing commission expenditures equal to $38,191 per annum, and
(b) normalized capital improvements equal to $0.19 per square foot per annum.

“Debt Service Coverage Ratio” shall mean as of the last day of the calendar
month immediately preceding the applicable date of calculation, the quotient
obtained by dividing (1) the Adjusted Net Cash Flow by (2) the aggregate
principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation (interest only periods
will be disregarded for purposes of this calculation) and a 30-year amortization
period. Borrower shall deliver to Lender such information as is reasonably
required for Lender to make all applicable calculations. Lender’s calculation of
the Debt Service Coverage Ratio, and all component calculations, shall be
conclusive and binding on Borrower absent manifest error.

“Debt Yield” shall mean, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) Adjusted Net Cash Flow as of such date by
(b) the outstanding principal amount of the Loan as of such date. Lender’s
calculation of the Debt Yield, and all component calculations, shall be
conclusive and binding on Borrower absent manifest error.

“NOI” shall mean EGI minus Underwritten Operating Expenses.

INCOME

“EGI” shall mean Net Rental Income plus Other Income minus Bad Debt and Rent
Concessions.

“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.

“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases (which may be adjusted downward by Lender to
reflect market rents), provided that to the extent a particular tenant is either
in a scheduled rent concession period at the time of determination or has a rent
concession period scheduled in the future, such tenant’s annualized rent may be
adjusted by Lender in its reasonable discretion to reflect a normalized
annualized amount unless no future rent is scheduled to be received from such
tenant in which case no rent will be included for such tenant) and (b) market
rents for vacant space.

“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space); provided, however, that
(a) total Expense Reimbursements cannot exceed one hundred percent (100%) of



--------------------------------------------------------------------------------

Borrower’s Actual Operating Expenses (as defined in the definition of “Operating
Expenses” herein), and (b) if the Underwritten Expenses are used for
determination of Operating Expenses, then Lender’s underwritten gross potential
expense reimbursements will be used, which equal $949,376.

“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, (b) the then-prevailing market vacancy in the
vicinity of the Property, and (c) an imputed vacancy rate of 3.0% with respect
to the Individual Properties located at 17510 N. 75th Ave., Glendale, Arizona,
20926 Frederick Road, Germantown, Maryland, and 17615 140th Ave. S.E., Renton,
Washington, and 0.0% with respect to the Individual Properties located at 19935
Katy Freeway, Houston, Texas, 2201 W. W.T. Harris Blvd., Charlotte, North
Carolina, 2590 E. Highway 50, Clermont, Florida.

“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis; provided, however, that for any particular tenant,
the aggregate annual rent (including percentage rent) attributed to such tenant
cannot exceed market rent.

“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; sales tax rebates from any
Governmental Authority; sales, use and occupancy taxes on receipts required to
be accounted for by Borrower to any Governmental Authority; refunds and
uncollectible accounts; interest income from any source; unforfeited security
deposits, utility and other similar deposits; income from tenants not paying
rent; or any disbursements to Borrower from the Reserve Funds.

 

2



--------------------------------------------------------------------------------

“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt. Bad Debt will be determined on a
trailing 12-month basis.

“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.

EXPENSE

“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses.

“Operating Expenses” shall mean the greater of (a) all expenses, computed in
accordance with accounting principles reasonably acceptable to Lender, of
whatever kind and from whatever source, relating to the ownership, operation,
repair, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including, without limitation (and
without duplication): Taxes (based on the most current bill annualized, subject
to adjustment by Lender to take into account any change in assessment that has
not yet been reflected in the most current tax bill); Insurance Premiums (based
on the most current premium annualized); management fees (whether or not
actually paid) equal to the greater of the actual management fees or 3.0% of
EGI; costs attributable to the ordinary operation, repair and maintenance of the
Improvements; common area maintenance costs; advertising and marketing expenses;
professional fees; license fees; general and administrative costs and expenses;
utilities; payroll, benefits and related taxes and expenses; janitorial
expenses; computer processing charges; operating equipment or other lease
payments as approved by Lender; ground lease payments; bond assessments; and
other similar costs and expenses; in each instance, unless otherwise noted, only
to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”), or (b) Lender’s underwritten
operating expenses at the time of closing (“Underwritten Expenses”), which equal
$1,058,968. Notwithstanding the foregoing, Operating Expenses shall not include
debt service (including principal, interest, impounds and other reserves),
capital expenditures, tenant improvement costs, leasing commissions or other
expenses which are paid from escrows required by the Loan Documents; any payment
or expense for which Borrower was or is to be reimbursed from proceeds of the
loan or insurance or by any third party; federal, state or local income taxes;
any non-cash charges such as depreciation and amortization; and any item of
expense otherwise includable in Operating Expenses which is paid directly by any
tenant and any expenses (including legal, accounting and other professional
fees, expenses and disbursement) incurred in connection with the making of the
Loan or the sale, exchange, transfer, financing or refinancing of all or any
portion of the Property or in connection with the recovery of Insurance Proceeds
or Awards which are applied to prepay the Note.

In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)

 

3



--------------------------------------------------------------------------------

which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

SCHEDULE I

IMMEDIATE REPAIRS

(attached hereto)



--------------------------------------------------------------------------------

SCHEDULE II

ORGANIZATIONAL CHART

(attached hereto)



--------------------------------------------------------------------------------

SCHEDULE III

DESCRIPTION OF REA’S

Big Lots, Germantown, MD

Declaration of Covenants, Conditions, Easements and Restrictions by Germantown
Seneca Joint Ventures, a Maryland general partnership, dated November, 1995 and
recorded in Liber 13760, Page 483 (“Germantown REA”), as affected by the
Supplementary Declaration of Covenants, Conditions, Easements and Restrictions
for Land Bay 1 – Milestone Center by and between Germantown Seneca Joint
Ventures, a Maryland general partnership, and Milestone Commercial Center
Association, Inc., a Maryland nonstock corporation, dated             , 1995 and
recorded in Liber 13760, Page 569; as amended by First Amendment to Germantown
REA dated July 24, 1997 and recorded in Liber 15045, Page 139; as further
amended by First Amendment to Germantown REA dated May 13, 2010 and recorded in
Liber 39958, Page 001; as further supplemented by Supplementary Declaration of
Covenants, Conditions, Easements and Restrictions for Land Bay 2 by and between
Germantown Seneca Joint Ventures, a Maryland general partnership, and Milestone
Commercial Center Association, Inc., a Maryland nonstick corporation, dated
            , 1996 and recorded in Liber 13989, Page 464, as amended by First
Amendment to Supplementary Germantown REA dated July 24, 1997 and recorded in
Liber 15045, Page 188.

Maintenance and Easement Agreement between Germantown Seneca Joint Ventures, a
Maryland general partnership, and GFS Realty, Inc., a Delaware corporation dated
December 12, 1995 and recorded in Liber 13821, Page 270 (M&E Agreement); as
amended by the First Amendment to Maintenance and Easement Agreement dated
July 24, 1997 and recorded in Liber 15045, Page 201.

The Milestone Conservancy Declaration of Covenants, Conditions, and Restrictions
by Germantown Seneca Joint Ventures, a Maryland general partnership, dated
November, 1995 and recorded in Liber 13760, Page 483 (“Conservancy CC&Rs”)

Big Lots, Glendale, AZ

Agreement Respecting Easements and Restrictions between New River Associates, an
Arizona partnership and Chicago Trust Company, an Arizona corporation dated
June 29, 1992 and recorded in as Instrument No. 92-0361406 in the Maricopa
County Recorder’s office (the “Glendale REA”)

Harris Teeter, Charlotte, NC

Declaration of Protective Covenants and Easements by University Research Park,
Incorporated, a North Carolina corporation dated December 30, 1992 and recorded
in Book 7156, Page 555, as amended by the Cross Deed, Boundary Agreement and
Amendment to Declaration of Protective Covenants and Easements by and between
University Research Park, Incorporated, a North Carolina corporation and Ruddco,
Inc., a North Carolina corporation, dated November 29, 1993 and recorded in
Book7568, Page 710, all in the Mecklenburg County Registry (the “Charlotte
REA”).



--------------------------------------------------------------------------------

Lowe’s, Katy, TX

Declaration of Covenants, Conditions and Restrictions by Barker Venture, Ltd., a
Texas limited partnership and Earlon C. McWhorter dated May 28, 1996 and
recorded as Instrument No. R943792 (the “Katy REA”).

RA, Renton, WA

Declaration of Easements, Covenants, Conditions and Restrictions between
Gunna-Fairwood II, L.L.C., a Washington limited liability company and
Gunna-Fairwood III, L.L.C., a Washington limited liability company dated May 11,
2006 and recorded as Instrument No. 2006511001592, as amended by Amendment to
Declaration of Easements, Covenants, Conditions and Restrictions between
Gunna-Fairwood II, L.L.C., a Washington limited liability company and Cho & Lee
Investments, Inc., a Washington corporation dated             , 2006 and
recorded as Instrument No. 20061212001349, all in the King County, WA recorder’s
office (the “Renton REA”)

WG, Clermont, FL

Reciprocal Easement Agreement with Covenants Conditions and Restrictions between
Hancock Village LLC, a Florida limited liability company and Rock Hancock, Inc.,
a Florida corporation dated November 14, 2002 and recorded in Book 2209, Page
835 in the Public Records of Lake County, FL (the “Clermont REA”).

 

2



--------------------------------------------------------------------------------

SCHEDULE IV

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

SCHEDULE V

ALLOCATED LOAN AMOUNT

 

Individual Property

   Allocated Loan Amount  

19935 Katy Freeway, Houston, Texas

   $ 8,500,000   

2201 W. W.T. Harris Blvd., Charlotte, North Carolina

   $ 6,600,000   

17615 140th Ave. S.E., Renton, Washington

   $ 4,700,000   

17510 N. 75th Ave., Glendale, Arizona

   $ 3,400,000   

20926 Frederick Road, Germantown, Maryland

   $ 3,300,000   

2590 E. Highway 50, Clermont, Florida

   $ 3,500,000   

 

2



--------------------------------------------------------------------------------

SCHEDULE VI

BORROWERS

BLUEBIRD ARROWHEAD PHOENIX LLC, a Delaware limited liability company

GOLDEN ARROW CLERMONT FL LLC, a Delaware limited liability company

BLUEBIRD GERMANTOWN MD LLC, a Delaware limited liability company

GOLDEN ARROW CHARLOTTE NC LLC, a Delaware limited liability company

CTLC GOLDEN ARROW KATY LLC, a Delaware limited liability company

BLUEBIRD RENTON WA LLC, a Delaware limited liability company

 

3